ICJ_140_ICERD_GEO_RUS_2011-04-01_JUD_01_PO_00_FR.txt.           INTERNATIONAL COURT OF JUSTICE


           Reports of Judgments,
        Advisory Opinions and Orders


    CASE CONCERNING APPLICATION
  OF THE INTERNATIONAL CONVENTION
  ON THE ELIMINATION OF ALL FORMS
      OF RACIAL DISCRIMINATION
       (GEORGIA v. RUSSIAN FEDERATION)

           PRELIMINARY OBJECTIONS


           JUDGMENT OF 1 APRIL 2011




                 2011
          COUR INTERNATIONALE DE JUSTICE


             RECUEIL DES ARRÊTS,
      AVIS CONSULTATIFS ET ORDONNANCES


   AFFAIRE RELATIVE À L’APPLICATION
  DE LA CONVENTION INTERNATIONALE
SUR L’ÉLIMINATION DE TOUTES LES FORMES
       DE DISCRIMINATION RACIALE
       (GÉORGIE c. FÉDÉRATION DE RUSSIE)

          Exceptions préliminaires


             ARRÊT DU 1er AVRIL 2011

                                Official citation:
        Application of the International Convention on the Elimination
    of All Forms of Racial Discrimination (Georgia v. Russian Federation),
         Preliminary Objections, Judgment, I.C.J. Reports 2011, p. 70




                           Mode officiel de citation:
           Application de la convention internationale sur l’élimination
de toutes les formes de discrimination raciale (Géorgie c. Fédération de Russie),
            exceptions préliminaires, arrêt, C.I.J. Recueil 2011, p. 70




                                                                1014
                                                 Sales number
ISSN 0074-4441                                   No de vente:
ISBN 978-92-1-071125-8

                                     1 APRIL 2011

                                     JUDGMENT




     APPLICATION OF THE INTERNATIONAL
CONVENTION ON THE ELIMINATION OF ALL FORMS
         OF RACIAL DISCRIMINATION
       (GEORGIA v. RUSSIAN FEDERATION)
          PRELIMINARY OBJECTIONS




APPLICATION DE LA CONVENTION INTERNATIONALE
   SUR L’ÉLIMINATION DE TOUTES LES FORMES
          DE DISCRIMINATION RACIALE
      (GÉORGIE c. FÉDÉRATION DE RUSSIE)
         EXCEPTIONS PRÉLIMINAIRES




                                    1er AVRIL 2011

                                          ARRÊT

                                         ﻿                                         70




                          Table des matières

                                                                           Paragraphes

Qualités                                                                        1-19
   I. Introduction                                                             20-22
  II.	Première exception préliminaire — l’existence d’un différend            23-114
      1. Le sens du mot « différend »26-30
      2. Les éléments de preuve relatifs à l’existence d’un différend   31-39
      3. Les accords pertinents et les résolutions du Conseil de
         ­sécurité                                                      40-49
      4. Les documents et déclarations antérieurs au 2 juillet 1999,
          date à laquelle la CIEDR est entrée en vigueur entre les
          ­Parties                                                      50-64
      5. Les documents et déclarations postérieurs à l’entrée en
          vigueur de la CIEDR entre les Parties et antérieurs au mois
          d’août 2008                                                  65-105
      6. Le mois d’août 2008                                          106-113
      7. Conclusion                                                       114
III.	Deuxième exception préliminaire — conditions procédu­
     rales posées à l’article 22 de la CIEDR                                 115-184
      1. Introduction                                                        115-121
      2. Le point de savoir si l’article 22 de la CIEDR établit des
         ­conditions procédurales pour la saisine de la Cour                 122-147
         a) Le sens ordinaire de l’article 22 de la CIEDR                    123-141
         b) Les travaux préparatoires                                        142-147
      3. Le point de savoir s’il a été satisfait aux conditions énoncées
         à l’article 22 pour la saisine de la Cour                           148-184
         a) La notion de négociation                                         150-162
         b) Le point de savoir si les Parties ont mené des négocia-
            tions sur des questions concernant l’interprétation ou
            l’application de la CIEDR                                        163-184
 IV. Troisième et quatrième exceptions préliminaires                             185
Caducité de l’ordonnance de la Cour du 15 octobre 2008                           186
	Dispositif                                                                      187




                                                                                    4

                                          ﻿                                        71




                COUR INTERNATIONALE DE JUSTICE

                                  ANNÉE 2011                                                 2011
                                                                                           1er avril
                                                                                         Rôle général
                                   1er avril 2011                                           no 140



   AFFAIRE RELATIVE À L’APPLICATION
  DE LA CONVENTION INTERNATIONALE
SUR L’ÉLIMINATION DE TOUTES LES FORMES
       DE DISCRIMINATION RACIALE
               (GÉORGIE c. FÉDÉRATION DE RUSSIE)


                     EXCEPTIONS PRÉLIMINAIRES



   Article 22 de la CIEDR invoqué par la Géorgie comme base de compétence de
la Cour — Quatre exceptions préliminaires d’incompétence soulevées par la Fédé-
ration de Russie.

                                          *
   Première exception préliminaire — Existence d’un différend.
   Affirmation de la Fédération de Russie selon laquelle il n’existe entre les Parties
aucun différend touchant l’interprétation ou l’application de la CIEDR — Sens du
mot « différend » employé à l’article 22 de la CIEDR — Eléments de preuve rela-
tifs à l’existence d’un « différend » — Examen de la Cour limité aux documents et
déclarations officiels — Distinction entre documents et déclarations antérieurs et
postérieurs à l’entrée en vigueur de la CIEDR entre les Parties — Attention toute
particulière accordée par la Cour aux déclarations faites ou entérinées par le pou-
voir exécutif — Accords et résolutions du Conseil de sécurité relatifs à la situation
en Abkhazie et en Ossétie du Sud.
   Documents et déclarations datant de la période antérieure à l’entrée en vigueur
de la CIEDR entre les Parties — Absence de valeur juridique accordée par la Cour
à ces documents et déclarations aux fins de l’espèce — Absence d’élément permet-
tant de conclure à l’existence, en juillet 1999, d’un différend entre les Parties por-
tant sur la discrimination raciale — Tout éventuel différend de cette nature anté-
rieur au 2 juillet 1999 n’ayant, en tout état de cause, pu toucher l’interprétation ou
l’application de la CIEDR.

                                                                                    5

            convention sur la discrimination raciale (arrêt)                         72

    Documents et déclarations datant de la période postérieure à l’entrée en vigueur
de la CIEDR entre les Parties et antérieure au mois d’août 2008 — Rapports pré-
sentés après 1999 aux organes de suivi des traités relatifs aux droits de l’homme —
Aucune allégation de manquement de la Fédération de Russie à ses obligations au
titre de la CIEDR — Rapports présentés aux comités étant dépourvus de perti-
nence aux fins de déterminer l’existence d’un différend — Documents et déclara-
tions des Parties datant de cette période — Absence de valeur juridique aux fins de
l’espèce — Absence, durant cette période, de différend d’ordre juridique entre la
Géorgie et la Fédération de Russie au sujet de l’interprétation ou de l’application
de la CIEDR.
    Evénements du mois d’août 2008 — Documents et déclarations datant de la
 période allant du début des hostilités armées jusqu’au dépôt de la requête — Réfé-
rence expresse dans les accusations formulées par la Géorgie à un prétendu
­nettoyage ethnique par les forces russes — Accusations portées directement à l’en-
 contre de la Fédération de Russie et rejetées par celle‑ci — Existence d’un diffé-
 rend entre les Parties au sujet du respect par la Fédération de Russie de ses obliga-
 tions au titre de la CIEDR.
    Première exception préliminaire rejetée.

                                           *
   Deuxième exception préliminaire — Conditions procédurales posées à l’ar-
ticle 22 de la CIEDR.
   Affirmation de la Fédération de Russie selon laquelle il n’a pas été satisfait aux
deux conditions procédurales préalables énoncées à l’article 22 de la CIEDR —
Question de savoir si l’article 22 établit des conditions préalables à la saisine de la
Cour — Sens ordinaire de l’article 22 de la CIEDR — Ordonnance en indication
de mesures conservatoires ne préjugeant en rien la décision finale de la Cour quant
à sa compétence pour connaître de l’affaire au fond — Fonctions de l’exigence d’un
recours préalable à des négociations — Référence faite dans l’article 22 de la
CIEDR à la « négociation ou [aux] procédures expressément prévues » par la
Convention — Nécessité de donner effet aux termes « différend … qui n’aura pas
été réglé » par les moyens de règlement pacifique énoncés à l’article 22 — Choix
exprès de deux modes de règlement des différends, à savoir des négociations ou les
procédures spécialement prévues par la Convention, dénotant une obligation posi-
tive de recourir à ces modes de règlement préalablement à la saisine de la Cour —
Emploi du futur antérieur dans la version française de l’expression « which is not
settled » [« qui n’aura pas été réglé »] renforçant l’idée qu’il doit avoir été tenté de
régler le différend avant que la saisine de la Cour puisse être engagée — Interpré-
tation non infirmée par les trois autres textes de la Convention faisant également
foi — Jurisprudence de la Cour relative à des clauses compromissoires compa-
rables à l’article 22 de la CIEDR — Référence aux négociations interprétée
comme posant une condition préalable à la saisine de la Cour — Termes de l’ar-
ticle 22 de la CIEDR, pris dans leur sens ordinaire, établissant des conditions pré-
alables à la saisine de la Cour — Nul besoin de recourir à d’autres moyens d’inter-
prétation — Nombreux arguments présentés par les Parties relativement aux
travaux préparatoires de l’article 22 — Cour ayant, dans d’autres affaires, exa-
miné les travaux préparatoires pour confirmer son interprétation des textes perti-
nents — Travaux préparatoires ne suggérant pas une conclusion différente de celle
à laquelle la Cour est parvenue par la méthode principale de l’interprétation selon
le sens ordinaire.
   Point de savoir s’il a été satisfait aux conditions énoncées à l’article 22 pour la

                                                                                      6

           convention sur la discrimination raciale (arrêt)                       73

saisine de la Cour — Géorgie n’ayant pas prétendu qu’avant de saisir la Cour, elle
avait eu recours, ou tenté d’avoir recours, aux procédures expressément prévues
par la CIEDR — Examen limité à la question de savoir s’il a été satisfait à la
condition préalable de négociation — Notion de négociation — Nature de la condi-
tion préalable de négociation — Distinction entre négociations et protestations ou
contestations— Nul besoin qu’un accord soit effectivement conclu entre les Parties
au différend — Condition préalable de négociation ne pouvant être réalisée à
défaut d’élément démontrant qu’une véritable tentative de négocier a eu lieu — En
cas de tentative de négociation, condition préalable de négociation ne pouvant être
réalisée que si les négociations ont échoué, sont devenues inutiles ou ont abouti à
une impasse — Critères généraux établis par la jurisprudence de la Cour à prendre
en considération pour déterminer si des négociations ont eu lieu — Négociations
devant porter sur l’objet de l’instrument contenant la clause compromissoire.
   Point de savoir si les Parties ont mené des négociations sur des questions concer-
nant l’interprétation ou l’application de la CIEDR — Parties n’ayant pu mener de
telles négociations que pendant la période au cours de laquelle un différend suscep-
tible de relever de la CIEDR a surgi entre elles — Négociations antérieures à cette
période dénuées de pertinence — Documents et déclarations présentés par la Géor-
gie pour attester l’existence de négociations — Faits versés au dossier démontrant
que la Géorgie n’a pas tenté de négocier avec la Fédération de Russie sur des
questions ayant trait à la CIEDR — Parties n’ayant pas entamé de négociations
concernant le respect par la Fédération de Russie de ses obligations de fond au titre
de la CIEDR — Géorgie n’ayant tenté de recourir à aucun des deux modes de
règlement des différends qui constituent les conditions préalables à la saisine de la
Cour, nul besoin pour celle‑ci de rechercher si ces deux conditions sont cumulatives
ou alternatives.
   Deuxième exception préliminaire de la Fédération de Russie retenue — Cour
n’ayant pas à se pencher sur les autres exceptions à sa compétence soulevées par la
Fédération de Russie — Cour ne pouvant connaître du fond de l’affaire.

                                         *
  Caducité de l’ordonnance du 15 octobre 2008 — Parties ayant le devoir de s’ac-
quitter de leurs obligations découlant de la CIEDR.



                                       ARRÊT

Présents : M. Owada, président ; M. Tomka, vice‑président ; MM. Koroma,
           Al‑Khasawneh, Simma, Abraham, Keith, Sepúlveda‑Amor,
           Bennouna, Skotnikov, Cançado Trindade, Yusuf, Greenwood,
           Mmes Xue, Donoghue, juges ; M. Gaja, juge ad hoc ; M. Couvreur,
           greffier.

  En l’affaire relative à l’application de la convention internationale sur l’élimi-
nation de toutes les formes de discrimination raciale,
  entre
la Géorgie,

                                                                                   7

          convention sur la discrimination raciale (arrêt)                   74

représentée par
  Mme Tina Burjaliani, premier vice‑ministre de la justice,
  S. Exc. M. Shota Gvineria, ambassadeur de Géorgie auprès du Royaume des
     Pays‑Bas,
  comme agents ;
  M. Payam Akhavan, LL.M., S.J.D. (Harvard), professeur de droit internatio-
     nal à l’Université McGill, membre du barreau de New York,
  comme coagent et avocat ;
  M. James R. Crawford, S.C., LL.D., F.B.A., professeur de droit international
     à l’Université de Cambridge, titulaire de la chaire Whewell, membre de
     l’Institut de droit international, avocat, Matrix Chambers,
  M. Philippe Sands, Q.C., professeur de droit à l’University College de
     Londres, avocat, Matrix Chambers,
  M. Paul S. Reichler, cabinet Foley Hoag LLP, Washington, D.C., membre
     des barreaux de la Cour suprême des Etats‑Unis d’Amérique et du district
     de Columbia,
  comme avocats ;
  Mme Nino Kalandadze, vice‑ministre des affaires étrangères,
  M. Giorgi Mikeladze, consul à l’ambassade de Géorgie au Royaume des
     Pays‑Bas,
  Mme Khatuna Salukvadze, chef du département des affaires politiques au
     ministère des affaires étrangères,
  Mme Nino Tsereteli, chef adjoint chargé de la représentation de l’Etat auprès
     des juridictions internationales des droits de l’homme au ministère de la
     justice,
  M. Zachary Douglas, avocat, Matrix Chambers, chargé de cours à la faculté
     de droit de l’Université de Cambridge,
  M. Andrew B. Loewenstein, cabinet Foley Hoag LLP, membre du barreau
     du Commonwealth du Massachusetts,
  Mme Clara E. Brillembourg, cabinet Foley Hoag LLP, membre des barreaux
     du district de Columbia et de New York,
  Mme Amy Senier, cabinet Foley Hoag LLP, membre des barreaux du Com-
     monwealth du Massachusetts et de New York,
  comme conseillers,
  et
la Fédération de Russie,
représentée par
   S. Exc. M. Kirill Gevorgian, directeur du département des affaires juridiques
      au ministère des affaires étrangères de la Fédération de Russie,
   S. Exc. M. Roman Kolodkin, ambassadeur de la Fédération de Russie auprès
      du Royaume des Pays‑Bas,
   comme agents ;
   M. Alain Pellet, professeur à l’Université de Paris Ouest, Nanterre‑La
      Défense, membre et ancien président de la Commission du droit internatio-
      nal, membre associé de l’Institut de droit international,
   M. Andreas Zimmermann, docteur en droit (Université de Heidelberg),
      LL.M. (Harvard), professeur de droit international à l’Université de

                                                                              8

           convention sur la discrimination raciale (arrêt)                     75

    Potsdam, directeur du centre des droits de l’homme de Potsdam, membre
    de la Cour permanente d’arbitrage,
  M. Samuel Wordsworth, membre des barreaux d’Angleterre et de Paris,
    Essex Court Chambers,
  comme conseils et avocats ;
  M. Evgeny Raschevsky, cabinet Egorov Puginsky Afanasiev & Partners,
  M. M. Kulakhmetov, conseiller du ministre des affaires étrangères de la Fédé-
    ration de Russie,
  M. V. Korchmar, conseiller principal au quatrième département de la Com-
    munauté d’Etats indépendants du ministère des affaires étrangères de la
    Fédération de Russie,
  M. Grigory Lukyantsev, conseiller principal à la mission permanente de la
    Fédération de Russie auprès de l’Organisation des Nations Unies à
    New York,
  M. Ivan Volodin, chef de division par intérim du département des affaires
    juridiques au ministère des affaires étrangères de la Fédération de Russie,
  M. Maxim Musikhin, conseiller à l’ambassade de la Fédération de Russie au
    Royaume des Pays‑Bas,
  Mme Diana Taratukhina, troisième secrétaire à la mission permanente de la
    Fédération de Russie auprès de l’Organisation des Nations Unies à New
    York,
  M. Arsen Daduani, troisième secrétaire à l’ambassade de la Fédération de
    Russie au Royaume des Pays‑Bas,
  M. Sergey Leonidchenko, attaché au département des affaires juridiques du
    ministère des affaires étrangères de la Fédération de Russie,
  Mme Svetlana Shatalova, attachée à l’ambassade de la Fédération de Russie
    aux Etats‑Unis d’Amérique,
  Mme Daria Golubkova, expert au ministère des affaires étrangères de la Fédé-
    ration de Russie,
  M. M. Tkhostov, chef adjoint de l’administration, gouvernement d’Ossétie du
    Nord‑Alanie,
  Mme Amy Sander, membre du barreau d’Angleterre, Essex Court Chambers,
  M. Christian Tams, LL.M., docteur en droit (Université de Cambridge), pro-
    fesseur de droit international à l’Université de Glasgow,
  Mme Alina Miron, chercheur au centre de droit international de Nanterre
    (CEDIN), Université de Paris Ouest, Nanterre‑La Défense,
  Mme Elena Krotova, cabinet Egorov Puginsky Afanasiev & Partners,
  Mme Anna Shumilova, cabinet Egorov Puginsky Afanasiev & Partners,
  M. Sergey Usoskin, cabinet Egorov Puginsky Afanasiev & Partners,
  comme conseillers,

  La Cour,
  ainsi composée,
  après délibéré en chambre du conseil,
  rend l’arrêt suivant :
  1. Le 12 août 2008, le Gouvernement de la Géorgie a déposé au Greffe de la
Cour une requête introductive d’instance contre la Fédération de Russie au sujet
d’un différend relatif à des « actes commis sur le territoire de la Géorgie et dans

                                                                                 9

           convention sur la discrimination raciale (arrêt)                         76

les environs » en violation de la convention internationale sur l’élimination de
toutes les formes de discrimination raciale (ci‑après la « CIEDR ») du
21 décembre 1965.
   Dans sa requête, la Géorgie, se référant au paragraphe 1 de l’article 36 du
Statut, a invoqué, pour fonder la compétence de la Cour, l’article 22 de la
CIEDR et s’est réservé le droit d’invoquer, comme base additionnelle de compé-
tence, l’article IX de la convention pour la prévention et la répression du crime
de génocide du 9 décembre 1948.
   2. Conformément au paragraphe 2 de l’article 40 du Statut, la requête a été
immédiatement communiquée au Gouvernement de la Fédération de Russie par
le greffier ; conformément au paragraphe 3 de cet article, tous les Etats admis à
ester devant la Cour ont par ailleurs été informés de la requête.
   3. Le 14 août 2008, la Géorgie, se référant à l’article 41 du Statut et aux
articles 73, 74 et 75 du Règlement, a déposé au Greffe de la Cour une demande en
indication de mesures conservatoires « à l’effet de sauvegarder les droits qu’[elle
tenait] de la [CIEDR] s’agissant de protéger ses ressortissants des violences à
caractère discriminatoire que leur inflige[aient] les forces armées russes opérant de
concert avec des milices séparatistes et des mercenaires étrangers ». Conformément
au paragraphe 2 de l’article 73 du Règlement, le Greffe a immédiatement fait tenir
au Gouvernement russe une copie certifiée conforme de cette demande.
   4. Le 15 août 2008, le président, se référant au paragraphe 4 de l’article 74 du
Règlement, a adressé aux deux Parties une communication, les invitant instam-
ment à « agir de manière que toute ordonnance de la Cour sur la demande en
indication de mesures conservatoires puisse avoir les effets voulus ».
   5. Le 25 août 2008, la Géorgie, invoquant « l’évolution rapide de la situation
en Abkhazie et en Ossétie du Sud », a soumis au Greffe une « demande en indi-
cation de mesures conservatoires modifiée » ; le Greffe a immédiatement fait
tenir au Gouvernement russe une copie certifiée conforme de cette demande.

   6. La Cour ne comptant sur le siège aucun juge de nationalité géorgienne, la
Géorgie s’est prévalue du droit que lui confère le paragraphe 2 de l’article 31 du
Statut et a désigné M. Giorgio Gaja pour siéger en qualité de juge ad hoc en l’affaire.
   7. Par ordonnance du 15 octobre 2008, la Cour, après avoir entendu les Par-
ties, a indiqué certaines mesures conservatoires aux deux Parties. Elle leur a
également demandé de la tenir informée de l’exécution de ces mesures.
   8. Par ordonnance du 2 décembre 2008, le président de la Cour, compte tenu
de l’accord des Parties, a fixé au 2 septembre 2009 et au 2 juillet 2010, respecti-
vement, les dates d’expiration du délai pour le dépôt d’un mémoire de la Géor-
gie et d’un contre‑mémoire de la Fédération de Russie. Le mémoire de la Géor-
gie a été déposé dans le délai ainsi prescrit.
   9. Le 26 janvier 2009, l’agent de la Géorgie a remis un document intitulé
« Rapport soumis à la Cour par la Géorgie en exécution de l’alinéa D du para-
graphe 149 de l’ordonnance du 15 octobre 2008 ». Le 8 juillet 2009, l’agent de la
Fédération de Russie a présenté à la Cour un document intitulé « Rapport de la
Fédération de Russie sur la mise en œuvre des mesures conservatoires indiquées
par la Cour dans son ordonnance du 15 octobre 2008 ».
   10. Conformément à l’article 43 du Règlement, le greffier a adressé, le 31 juil-
let 2009, la notification prévue au paragraphe 1 de l’article 63 du Statut à tous
les Etats parties à la CIEDR ; le même jour, le greffier a en outre adressé au
Secrétaire général de l’Organisation des Nations Unies la notification prévue au
paragraphe 3 de l’article 34 du Statut.

                                                                                    10

           convention sur la discrimination raciale (arrêt)                        77

   11. Le 1er décembre 2009, dans le délai prescrit au premier paragraphe de l’ar-
ticle 79 du Règlement de la Cour, tel que modifié le 5 décembre 2000, la Fédéra-
tion de Russie a soulevé des exceptions préliminaires à la compétence de la Cour.
En conséquence, par ordonnance du 11 décembre 2009, la Cour, constatant
qu’en vertu des dispositions du paragraphe 5 de l’article 79 du Règlement la pro-
cédure sur le fond était suspendue, a fixé au 1er avril 2010 la date d’expiration du
délai dans lequel la Géorgie pourrait présenter un exposé écrit contenant ses
observations et conclusions sur les exceptions préliminaires soulevées par la
Fédération de Russie. La Géorgie a déposé un tel exposé dans le délai ainsi fixé,
et l’affaire s’est alors trouvée en état pour ce qui est des exceptions préliminaires.
   12. Par une lettre en date du 1er avril 2010, le greffier a, conformément au
paragraphe 3 de l’article 69 du Règlement de la Cour, communiqué à l’Organi-
sation des Nations Unies la procédure écrite en l’affaire et demandé au Secré-
taire général de lui indiquer si l’Organisation entendait présenter des observa-
tions écrites au sens de ladite disposition. Le greffier a en outre précisé que, la
procédure ne portant à ce stade que sur la compétence, les observations écrites
devaient être limitées à cette question. Par une lettre en date du 30 juillet 2010,
l’administrateur général chargé du bureau du conseiller juridique a indiqué que
l’Organisation des Nations Unies n’avait pas l’intention de présenter de telles
observations.
   13. Conformément au paragraphe 2 de l’article 53 du Règlement, la Cour,
après s’être renseignée auprès des Parties, a décidé que des exemplaires des
pièces de procédure et documents annexés seraient rendus accessibles au public
à l’ouverture de la procédure orale.
   14. Des audiences publiques sur les exceptions préliminaires soulevées par la
Fédération de Russie ont été tenues du lundi 13 septembre au vendredi 17 sep-
tembre 2010, au cours desquelles ont été entendus en leurs plaidoiries et réponses :
Pour la Fédération de Russie : S. Exc. M. Kirill Gevorgian,
                                S. Exc. M. Roman Kolodkin,
                                M. Samuel Wordsworth,
                                M. Alain Pellet,
                                M. Andreas Zimmermann.
Pour la Géorgie :	Mme Tina Burjaliani,
	M. Paul S. Reichler,
	M. James R. Crawford,
	M. Payam Akhavan,
	M. Philippe Sands.
  15. A l’audience, des membres de la Cour ont posé aux Parties des questions,
auxquelles celles‑ci ont répondu par écrit dans le délai fixé par le président,
conformément au paragraphe 4 de l’article 61 du Règlement de la Cour. En
application de l’article 72 du Règlement, chacune des Parties a présenté des
observations sur les réponses écrites fournies par la Partie adverse.


                                          *
  16. Dans la requête, les demandes ci‑après ont été formulées par la Géorgie :
        « La République de Géorgie, en son nom propre et en qualité de
     parens patriae de ses citoyens, prie respectueusement la Cour de dire et
     juger que la Fédération de Russie, par l’intermédiaire de ses organes et

                                                                                   11

      convention sur la discrimination raciale (arrêt)                       78

agents et d’autres personnes et entités exerçant une autorité gouvernemen-
tale, ainsi que par l’intermédiaire des forces séparatistes sud‑ossètes et
abkhazes et d’autres agents opérant sur ses instructions ou sous sa direc-
tion et son contrôle, a violé les obligations que lui impose la CIEDR :
a) en se livrant à des actes et pratiques de « discrimination raciale contre
   des personnes, groupes de personnes ou institutions » et en ne faisant
   pas « en sorte que toutes les autorités publiques et institutions publiques,
   nationales et locales, se conforment à cette obligation », en violation de
   l’alinéa a) du paragraphe 1 de l’article 2 de la Convention ;
b) en « encourageant, défendant ou appuyant la discrimination raciale », en
   violation de l’alinéa b) du paragraphe 1 de l’article 2 de la Convention ;
c) en n’« interdisant pas, par tous les moyens appropriés, y compris, si les
   circonstances l’exigent, des mesures législatives, … la discrimination
   raciale … et en n’y mettant pas fin », en violation de l’alinéa d) du para-
   graphe 1 de l’article 2 de la Convention ;
d) en ne condamnant pas la « ségrégation raciale » et en n’« éliminant
   pas … toutes les pratiques de cette nature » en Ossétie du Sud et en
   Abkhazie, en violation de l’article 3 de la Convention ;
e) en ne « condamnant pas toute propagande et toutes organisations … qui
   prétendent justifier ou encourager toute forme de haine et de discrimi-
   nation raciales » et en n’« adoptant pas immédiatement des mesures
   positives destinées à éliminer toute incitation à une telle discrimination »,
   en violation de l’article 4 de la Convention ;
f) en portant atteinte à la jouissance, par les populations de souches géor-
   gienne, grecque et juive d’Ossétie du Sud et d’Abkhazie, des droits de
   l’homme fondamentaux énumérés à l’article 5 de la Convention, en vio-
   lation de cet article 5 ;
g) en n’assurant pas « une protection et une voie de recours effectives »
   contre les actes de discrimination raciale, en violation de l’article 6 de
   la Convention.
   La République de Géorgie, en son nom propre et en qualité de
parens patriae de ses citoyens, prie respectueusement la Cour d’ordonner à
la Fédération de Russie de prendre toutes les mesures nécessaires pour
s’acquitter des obligations que lui impose la CIEDR, notamment :
a) de cesser immédiatement toutes ses activités militaires sur le territoire
   de la République de Géorgie, y compris en Ossétie du Sud et en Abkha-
   zie, et d’en retirer immédiatement tout son personnel militaire ;
b) de prendre toutes les mesures nécessaires et appropriées pour assurer le
   retour rapide, effectif et en toute sécurité en Ossétie du Sud et en Abkha-
   zie des personnes déplacées ;
c) de s’abstenir de toute appropriation illicite d’habitations et de biens
   appartenant à des personnes déplacées ;
d) de prendre toutes les mesures nécessaires pour que les populations géor-
   giennes de souche restées en Ossétie du Sud et dans le district de Gali
   ne soient pas victimes de discrimination et, notamment, pour qu’elles
   soient protégées des pressions visant à leur faire prendre la nationalité
   russe et que leur droit à recevoir une éducation dans leur langue mater-
   nelle soit respecté ;
e) de réparer intégralement le préjudice qu’elle a causé en appuyant le net-
   toyage ethnique pratiqué lors des conflits de 1991‑1994 et en ne mettant

                                                                             12

           convention sur la discrimination raciale (arrêt)                          79

        pas fin à ses conséquences, et en refusant ultérieurement d’autoriser le
        retour des personnes déplacées ;
     f) de ne pas reconnaître, de quelque façon que ce soit, les autorités sépa-
        ratistes de facto sud‑ossètes et abkhazes, ni le fait accompli créé par le
        nettoyage ethnique ;
     g) de ne prendre aucune mesure discriminatoire contre les personnes, phy-
        siques ou morales, de nationalité ou de souche géorgiennes se trouvant
        sous sa juridiction ou son autorité ;
     h) de permettre à la Géorgie d’exécuter les obligations que lui impose la
        CIEDR en retirant ses forces d’Ossétie du Sud et d’Abkhazie et de per-
        mettre à la Géorgie de rétablir son autorité et sa juridiction sur ces régions ;
     i) d’indemniser intégralement la Géorgie pour tous les préjudices décou-
        lant de ses faits internationalement illicites. »
   17. Au cours de la procédure écrite sur le fond, les conclusions ci‑après ont
été présentées au nom du Gouvernement de la Géorgie dans son mémoire :
       « Sur la base des éléments de preuve et des arguments juridiques soumis
     dans le présent mémoire, la Géorgie prie la Cour de dire et juger :
     1. que la Fédération de Russie a, par l’intermédiaire de ses organes et
        agents et d’autres personnes ou entités exerçant une autorité gouverne-
        mentale, ainsi que par l’intermédiaire des autorités gouvernementales
        de facto d’Ossétie du Sud et d’Abkhazie et des milices opérant dans ces
        régions, violé les dispositions des alinéas a), b) et d) du paragraphe 1
        de l’article 2, de l’article 3 et de l’article 5 de la convention de 1965 par
        les actions suivantes : i) nettoyage ethnique à l’encontre des Géorgiens
        d’Ossétie du Sud ; ii) déni du droit de retour des Géorgiens en Ossétie
        du Sud et en Abkhazie ; et iii) destruction de la culture et de l’identité
        géorgiennes en Ossétie du Sud et en Abkhazie ;
     2. que, par les actions ci‑après, la Fédération de Russie a violé les prescrip-
        tions de l’ordonnance en indication de mesures conservatoires qu’a ren-
        due la Cour le 15 octobre 2008 : i) actes de discrimination, y compris par
        la violence, à l’encontre de Géorgiens en Ossétie du Sud et en Abkhazie ;
        ii) déni du droit de retour des Géorgiens dans leurs foyers en Ossétie du
        Sud et en Abkhazie ; iii) destruction de la culture et de l’identité géor-
        giennes en Ossétie du Sud et en Abkhazie ; et iv) obstruction de l’accès
        à l’aide humanitaire ;
     3. que la Fédération de Russie a l’obligation de mettre un terme à toutes
        les actions commises en violation des obligations qui lui incombent en
        vertu des alinéas a), b) et d) du paragraphe 1 de l’article 2, de l’article 3
        et de l’article 5 de la convention de 1965 et de l’ordonnance en indication
        de mesures conservatoires rendue par la Cour, notamment à tous les
        actes de discrimination et à toute action visant à défendre, encourager
        ou appuyer une telle discrimination, ainsi qu’à tout effort visant à la
        renforcer, et de fournir des assurances et des garanties appropriées
        qu’elle s’abstiendra à l’avenir de se livrer à tout acte de cette nature ;
     4. que la Fédération de Russie a l’obligation de rétablir la situation qui
        prévalait avant la commission des violations des alinéas a), b) et d) du
        paragraphe 1 de l’article 2, de l’article 3 et de l’article 5 de la convention
        de 1965, notamment en prenant sans tarder des mesures efficaces pour
        faire en sorte que les Géorgiens déplacés dans leur propre pays puissent
        regagner leurs foyers en Ossétie du Sud et en Abkhazie ;

                                                                                     13

           convention sur la discrimination raciale (arrêt)                     80

     5. que la Fédération de Russie a l’obligation de réparer le préjudice causé
        par ses violations des alinéas a), b) et d) du paragraphe 1 de l’article 2,
        de l’article 3 et de l’article 5 de la convention de 1965 ainsi que [des
        prescriptions] de l’ordonnance en indication de mesures conservatoires
        rendue par la Cour, le montant de cette réparation restant à établir au
        cours d’une phase distincte de la présente instance. »
   18. Les conclusions ci‑après ont été présentées au nom du Gouvernement de
la Fédération de Russie dans les exceptions préliminaires :
        « Pour les motifs exposés ci‑dessus, la Fédération de Russie prie la Cour
     de dire et juger qu’elle n’a pas compétence pour connaître des demandes
     que la Géorgie a formulées dans sa requête du 12 août 2008 contre la Fédé-
     ration de Russie. »
  Les conclusions ci‑après ont été présentées au nom du Gouvernement de la
Géorgie dans les observations écrites sur les exceptions préliminaires :

       « Pour ces motifs, la Géorgie prie la Cour
     1. de rejeter les exceptions préliminaires soulevées par la Fédération de
        Russie ;
     2. de se déclarer compétente pour connaître des demandes présentées par
        la Géorgie, et de dire que ces demandes sont recevables. »
   19. Dans la procédure orale sur les exceptions préliminaires, les conclusions
ci‑après ont été présentées par les Parties :
Au nom du Gouvernement de la Fédération de Russie,
à l’audience du 15 septembre 2010 :
        « La Fédération de Russie prie la Cour de dire et juger qu’elle n’a pas
     compétence pour connaître des demandes que la Géorgie a formulées dans
     sa requête du 12 août 2008 contre la Fédération de Russie. »
Au nom du Gouvernement de la Géorgie,
à l’audience du 17 septembre 2010 :
       « La Géorgie prie la Cour
     1. de rejeter les exceptions préliminaires soulevées par la Fédération de
        Russie ;
     2. de se déclarer compétente pour connaître des demandes présentées par
        la Géorgie, et de dire que ces demandes sont recevables. »


                                          *
                                      *       *


                               I. Introduction

   20. Il est rappelé que, dans sa requête, la Géorgie a invoqué l’article 22
de la CIEDR pour fonder la compétence de la Cour (voir paragraphe 1
ci‑dessus). Cet article se lit comme suit :

                                                                                14

          convention sur la discrimination raciale (arrêt)                81

       « Tout différend entre deux ou plusieurs Etats parties touchant
    l’interprétation ou l’application de la présente Convention qui n’aura
    pas été réglé par voie de négociation ou au moyen des procédures
    expressément prévues par ladite Convention sera porté, à la requête
    de toute partie au différend, devant la Cour internationale de Justice
    pour qu’elle statue à son sujet, à moins que les parties au différend ne
    conviennent d’un autre mode de règlement. »
   La CIEDR est entrée en vigueur entre les Parties le 2 juillet 1999.
   21. Il est rappelé en outre que, dans sa requête, la Géorgie s’est égale-
ment réservé le droit d’invoquer, comme base additionnelle de compétence,
l’article IX de la convention pour la prévention et la répression du crime de
génocide (voir paragraphe 1 ci‑dessus). Par la suite, la Géorgie n’a cepen-
dant pas invoqué cette convention comme base de compétence de la Cour.
   22. La Fédération de Russie a soulevé quatre exceptions préliminaires
à la compétence de la Cour fondée sur l’article 22 de la CIEDR. Selon la
première exception préliminaire, il n’existait pas de différend entre les
Parties touchant l’interprétation ou l’application de la CIEDR à la date à
laquelle la Géorgie a déposé sa requête. Dans sa deuxième exception pré-
liminaire, la Fédération de Russie fait valoir que les exigences de procé-
dure relatives à la saisine de la Cour, posées à l’article 22 de la CIEDR,
n’ont pas été respectées. Dans sa troisième exception préliminaire, elle
affirme que le comportement illicite qui lui est reproché s’est manifesté en
dehors de son territoire et que, partant, la Cour n’a pas compétence
ratione loci pour connaître de l’affaire. A l’audience, elle a précisé que
cette exception ne revêtait pas un caractère exclusivement préliminaire.
Enfin, selon la quatrième exception préliminaire de la Fédération de Rus-
sie, l’éventuelle compétence de la Cour est limitée ratione temporis aux
événements qui se sont produits après l’entrée en vigueur de la CIEDR
entre les Parties, soit le 2 juillet 1999.


  II. Première exception préliminaire — l’existence d’un différend

   23. La première exception préliminaire de la Fédération de Russie
consiste à dire que, « avant le 12 août 2008, date à laquelle la Géorgie a
déposé sa requête, il n’existait entre les deux Etats aucun différend tou-
chant l’interprétation ou l’application de la CIEDR, au regard de la situa-
tion qui régnait en Abkhazie, en Ossétie du Sud et dans les environs ».
Pour résumer, la Fédération de Russie a présenté à l’appui de cette excep-
tion les deux arguments suivants : premièrement, s’il existait un quelconque
différend portant sur des actes de discrimination raciale qui auraient été
commis sur le territoire de l’Abkhazie et de l’Ossétie du Sud, ce différend
opposerait la Géorgie, d’une part, à l’Abkhazie et à l’Ossétie du Sud, de
l’autre, et non à la Fédération de Russie ; deuxièmement, quand bien
même il existerait un différend entre la Géorgie et la Fédération de Russie,
celui‑ci ne saurait toucher l’application ou l’interprétation de la CIEDR.

                                                                          15

          convention sur la discrimination raciale (arrêt)                  82

   24. En réponse, la Géorgie affirme qu’il ressort du dossier de l’affaire
que, pendant plus d’une dizaine d’années et jusqu’au dépôt de sa requête,
elle n’a cessé de faire part à la Fédération de Russie de sa vive préoccupa-
tion face aux actes illicites de discrimination raciale attribuables à cet
Etat, ce qui atteste clairement l’existence d’un différend de longue date
entre les deux Etats au sujet de questions relevant de la CIEDR.
   25. Les Parties, en développant leurs positions respectives, ont examiné
les conditions juridiques requises pour qu’un différend existe ainsi que les
faits qui ressortent du dossier de l’affaire.

                       1. Le sens du mot « différend »

   26. Du point de vue du droit, la Fédération de Russie soutient pour
commencer que le mot « différend » employé à l’article 22 de la CIEDR
revêt un sens spécial plus étroit que celui qui lui est donné en droit inter-
national général et que, partant, l’existence d’un tel différend est plus dif-
ficile à établir. Elle affirme que, en vertu de la CIEDR, les Etats parties ne
sont pas censés avoir un « différend » tant qu’une « question » les opposant
n’a pas fait l’objet d’un processus de cristallisation en cinq étapes faisant
intervenir les procédures prévues par la Convention. Cette affirmation est
fondée sur le libellé des articles 11 à 16 de la CIEDR et sur les distinctions
qui y seraient établies entre les termes « question », « plaintes » et « diffé-
rends ». Aux termes du paragraphe 1 de l’article 11 de la CIEDR, un Etat
partie qui estime qu’un autre Etat partie n’applique pas les dispositions
de la Convention « peut appeler l’attention du Comité [pour l’élimination
de la discrimination raciale, créé par ladite Convention et dont les
membres sont élus en vertu de cet instrument] ». Selon la Fédération de
Russie, l’article 11 énonce la procédure à suivre en application de la
CIEDR, notamment la communication de « la question » à l’Etat partie
intéressé, qui soumet au Comité des explications écrites au sujet de cette
question et indique, le cas échéant, les mesures qu’il a prises (par. 1). Si,
dans un délai de six mois, la question n’est pas réglée à la satisfaction des
deux Etats, par voie de négociations bilatérales ou par toute autre procé-
dure, l’un comme l’autre ont le droit de la soumettre de nouveau au
Comité (par. 2). Celui‑ci examine la question après s’être assuré que les
recours internes ont été épuisés (par. 3). Il peut, « [d]ans toute affaire qui
lui est soumise », demander aux Etats en présence de lui fournir tout ren-
seignement complémentaire pertinent (par. 4). Enfin, les Etats intéressés
ont le droit de se faire représenter dans les travaux du Comité « pendant
toute la durée des débats » (par. 5).
   27. La Fédération de Russie fait observer que ce n’est qu’une fois ces
cinq étapes menées à leur terme qu’un « différend » au sens de l’article 12
(dans l’expression : « parties au différend ») se fait jour. La Fédération de
Russie relève que :
     « [à] la différence de l’article 11, dans lequel le mot « différend » est
     soigneusement évité, l’article 12 ne contient pas moins de six occur-

                                                                            16

           convention sur la discrimination raciale (arrêt)                    83

     rences de l’expression « Etats parties au différend ». Il ne peut s’agir
     d’une erreur ; les parties tenaient manifestement à faire la distinction
     entre, d’une part, la transmission et le règlement d’une question non
     cristallisée et, d’autre part, le stade auquel, après s’être … intensifiée
     tout au long d’un processus en cinq étapes — et à ce moment‑là seu-
     lement —, cette question pouvait être véritablement qualifiée de dif-
     férend. »
Cette même distinction entre la « question » non cristallisée et le « diffé-
rend » se retrouve, selon la Fédération de Russie, dans les dispositions
pertinentes du règlement intérieur du Comité. Elle est également établie à
l’article 16 de la CIEDR, aux termes duquel les dispositions de celle‑ci
« concernant les mesures à prendre pour régler un différend ou liquider
une plainte s’appliquent sans préjudice des autres procédures de règle-
ment des différends ou de liquidation des plaintes » prévues dans d’autres
instruments. La Fédération de Russie précise que l’emploi du mot
« plaintes » dans cet article trouve son explication dans l’histoire rédac-
tionnelle de la Convention, dont il ressort que ce terme était utilisé à l’ori-
gine à l’article 11, en lieu et place du mot « question ». Selon elle, ce libellé,
tel que confirmé par l’histoire rédactionnelle, porte à conclure que :
     « si l’on interprète le terme « différend » figurant à l’article 22 dans
     son contexte pertinent, un certain degré de cristallisation est requis
     pour qu’il puisse simplement y avoir un « différend ». Or, même en
     tenant compte de l’argumentation de la Géorgie sur les faits de l’es-
     pèce, ce degré de cristallisation n’a manifestement pas été atteint. »

                                          *
   28. La Géorgie, quant à elle, rejette l’argument selon lequel le terme
« différend » employé à l’article 22 a un sens spécial. Elle soutient que,
dans les dispositions pertinentes de la CIEDR, et notamment dans les
articles 12 et 13, les termes « affaire », « question » et « différend » sont
employés sans distinction et sans la moindre indication qu’un sens parti-
culier devrait leur être conféré. En ce qui concerne l’article 12, si le terme
« différend » (qui figure dans l’expression « parties au différend ») apparaît
dès le début du paragraphe 1, l’objet du processus de règlement amiable
continue d’être qualifié de « question ». De plus, bien que le terme « diffé-
rend » soit employé aux paragraphes 2, 5, 6 et 7 de l’article 12, il n’en
demeure pas moins que, une fois achevé le processus visé par cette dispo-
sition, le paragraphe 1 de l’article 13 — qui régit la dernière étape du pro-
cessus — utilise les termes « question », « litige » et « différend ». Enfin, le
Comité pour l’élimination de la discrimination raciale n’a pas fait preuve
de cohérence en la matière dans la formulation de l’article 72 de son règle-
ment intérieur, quel que soit le poids à accorder à celui‑ci aux fins de
l’interprétation de la Convention.

                                      *       *
                                                                               17

           convention sur la discrimination raciale (arrêt)                    84

   29. La Cour ne considère pas que les termes « question », « plainte »,
« différend » et « litige » sont employés aux articles 11 à 16 de la Conven-
tion d’une façon si méthodique qu’elle justifie une interprétation plus
étroite qu’à l’accoutumée du terme « différend » à l’article 22. En outre, le
terme « différend » apparaît, au début de l’article 22 de la CIEDR, de la
même manière que dans les clauses compromissoires de plusieurs autres
conventions adoptées à l’époque de l’élaboration de la CIEDR : « Tout
différend entre deux ou plusieurs Etats parties touchant l’interprétation
ou l’application de la présente Convention… » (par exemple, l’article pre-
mier du protocole de signature facultative des conventions sur le droit de
la mer de 1958 concernant le règlement obligatoire des différends, l’ar-
ticle 48 de la convention unique sur les stupéfiants de 1961 ou l’article 64
de la convention pour le règlement des différends relatifs aux investisse-
ments entre Etats et ressortissants d’autres Etats de 1965). Cette unifor-
mité d’usage laisse à penser qu’il n’y a pas de raison de s’écarter du sens
généralement admis du terme « différend » dans la clause compromissoire
contenue dans l’article 22 de la CIEDR. Enfin, la Fédération de Russie
n’a, en tout état de cause, nullement précisé dans son argumentation sur
ce point quelle devait être l’interprétation plus étroite de ce terme. Aussi
la Cour écarte‑t‑elle ce premier argument de la Fédération de Russie et en
vient‑elle à l’examen du sens général du mot « différend » lorsque celui‑ci
est employé au regard de sa compétence.
   30. La Cour rappelle sa jurisprudence constante sur cette question, à
commencer par le prononcé fréquemment cité de la Cour permanente de
Justice internationale en l’affaire des Concessions Mavrommatis en Palestine
de 1924 : « Un différend est un désaccord sur un point de droit ou de fait,
une contradiction, une opposition de thèses juridiques ou d’intérêts entre
deux personnes. » (Arrêt no 2, 1924, C.P.J.I. série A no 2, p. 11.) La question
de savoir s’il existe un différend dans une affaire donnée demande à être
« établie objectivement » par la Cour (Interprétation des traités de paix
conclus avec la Bulgarie, la Hongrie et la Roumanie, première phase, avis
consultatif, C.I.J. Recueil 1950, p. 74). Il convient de « démontrer que la
réclamation de l’une des parties se heurte à l’opposition manifeste de
l’autre » (Sud‑Ouest africain (Ethiopie c. Afrique du Sud ; Libéria c. Afrique
du Sud), exceptions préliminaires, arrêt, C.I.J. Recueil 1962, p. 328) (et, plus
récemment, Activités armées sur le territoire du Congo (nouvelle requête :
2002) (République démocratique du Congo c. Rwanda), compétence et rece-
vabilité, arrêt, C.I.J. Recueil 2006, p. 40, par. 90). La Cour, pour se pronon-
cer, doit s’attacher aux faits. Il s’agit d’une question de fond, et non de
forme. Comme la Cour l’a reconnu (voir, par exemple, Frontière terrestre et
maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria), exceptions
préliminaires, arrêt, C.I.J. Recueil 1998, p. 315, par. 89), l’existence d’un dif-
férend peut être déduite de l’absence de réaction d’un Etat à une accusation
dans des circonstances où une telle réaction s’imposait. Bien que l’existence
d’un différend et la tenue de négociations soient par principe deux choses
distinctes, les négociations peuvent aider à démontrer l’existence du diffé-
rend et à en circonscrire l’objet.

                                                                               18

          convention sur la discrimination raciale (arrêt)                  85

   En principe, le différend doit exister au moment où la requête est sou-
mise à la Cour (Questions d’interprétation et d’application de la convention
de Montréal de 1971 résultant de l’incident aérien de Lockerbie (Jamahi-
riya arabe libyenne c. Royaume‑Uni), exceptions préliminaires, arrêt,
C.I.J. Recueil 1998, p. 25‑26, par. 42‑44 ; Questions d’interprétation et
d’application de la convention de Montréal de 1971 résultant de l’incident
aérien de Lockerbie (Jamahiriya arabe libyenne c. Etats‑Unis d’Amérique),
exceptions préliminaires, arrêt, C.I.J. Recueil 1998, p. 130‑131, par. 42‑44),
ce dont les Parties conviennent. De plus, en ce qui concerne son objet, le
différend doit, pour reprendre les termes de l’article 22 de la CIEDR,
« touch[er] l’interprétation ou l’application de la … Convention ». S’il
n’est pas nécessaire qu’un Etat mentionne expressément, dans ses échanges
avec l’autre Etat, un traité particulier pour être ensuite admis à invoquer
ledit traité devant la Cour (Activités militaires et paramilitaires au Nicara-
gua et contre celui‑ci (Nicaragua c. Etats‑Unis d’Amérique), compétence et
recevabilité, arrêt, C.I.J. Recueil 1984, p. 428‑429, par. 83), il doit néan-
moins s’être référé assez clairement à l’objet du traité pour que l’Etat
contre lequel il formule un grief puisse savoir qu’un différend existe ou
peut exister à cet égard. Une référence expresse ôterait tout doute quant
à ce qui, selon cet Etat, constitue l’objet du différend et permettrait d’en
informer l’autre Etat. Les Parties conviennent qu’une telle référence n’a
pas été faite en la présente espèce.


       2. Les éléments de preuve relatifs à l’existence d’un différend
   31. La Cour recherchera à présent si les éléments de preuve que lui ont
présentés les Parties démontrent que, au moment du dépôt de la requête,
c’est‑à‑dire le 12 août 2008, un différend concernant l’interprétation ou
l’application de la CIEDR opposait la Géorgie, comme celle‑ci le soutient,
à la Fédération de Russie. Elle doit déterminer 1) si le dossier de l’affaire
révèle l’existence d’un désaccord sur un point de droit ou de fait entre les
deux Etats, 2) si ce désaccord touche « l’interprétation ou l’application » de
la CIEDR, comme l’exige l’article 22 de celle‑ci, et 3) si ledit désaccord
existait à la date du dépôt de la requête. A cet effet, elle doit établir si la
Géorgie a formulé une réclamation en ce sens et si celle‑ci s’est heurtée à
l’opposition manifeste de la Fédération de Russie, de sorte qu’il existe un
différend au sens de l’article 22 de la CIEDR entre les deux Etats.
   32. Avant de passer à l’examen des éléments de preuve qui peuvent lui
permettre de répondre à ces questions, la Cour fait observer que, de toute
évidence, des différends ont effectivement surgi entre le mois de juin 1992
et le mois d’août 2008 au sujet des événements en Abkhazie et en Ossétie
du Sud. Ces différends portaient sur une série de questions, parmi les-
quelles le statut de l’Abkhazie et de l’Ossétie du Sud, le déclenchement de
conflits armés ou des violations alléguées du droit international humani-
taire et du droit relatif aux droits de l’homme, y compris des droits des
minorités. C’est donc dans cette situation complexe qu’il convient d’éta-

                                                                            19

           convention sur la discrimination raciale (arrêt)                   86

blir si le différend allégué par la Géorgie et nié par la Fédération de Rus-
sie existe. Une situation donnée peut englober des différends ayant trait à
plusieurs corpus juridiques et ne relevant pas des mêmes procédures
de règlement (voir, par exemple, Personnel diplomatique et consulaire
des Etats‑Unis à Téhéran (Etats‑Unis d’Amérique c. Iran), arrêt, C.I.J.
Recueil 1980, p. 19‑20, par. 36‑37 ; Actions armées frontalières et trans-
frontalières (Nicaragua c. Honduras), compétence et recevabilité, arrêt,
C.I.J. Recueil 1988, p. 91‑92, par. 54) ; les Parties en conviennent.
   33. Les Parties ont renvoyé la Cour à de nombreux documents et décla-
rations relatifs à des événements qui se sont déroulés en Abkhazie et en
Ossétie du Sud au cours de la période allant de 1990 à la date du dépôt de
la requête de la Géorgie et au‑delà. En exposant leur argumentation, elles
ont mis l’accent sur ceux de ces documents et déclarations qui revêtent un
caractère officiel. C’est à ces derniers que la Cour limitera son examen.
   34. Les Parties ont également fait la distinction entre les documents et
déclarations antérieurs au 2 juillet 1999 — date à laquelle la Géorgie est
devenue partie à la CIEDR, une relation conventionnelle s’étant ainsi ins-
taurée entre elle et la Fédération de Russie en vertu de cet instrument —
et les documents et déclarations ultérieurs, et, en ce qui concerne ces
derniers, entre ceux qui précèdent le conflit armé qui a débuté dans la nuit
du 7 au 8 août 2008 et ceux qui sont datés des jours suivants, jusqu’au
12 août, date du dépôt de la requête. La Géorgie a précisé que, si elle
avait cité certaines déclarations relatives à des événements antérieurs
à 1999, ce n’était « pas pour étayer les arguments [qu’elle avait] avancés à
l’encontre de la Russie dans la présente affaire, mais pour démontrer que
le différend avec la Russie au sujet du nettoyage ethnique exist[ait] depuis
longtemps, qu’il [était] fondé et qu’il n’[était] pas d’invention récente ». La
Cour distinguera, elle aussi, entre les documents et déclarations qui
remontent, respectivement, aux périodes antérieure et postérieure à la
date à laquelle la Géorgie est devenue partie à la CIEDR.
   35. Ces documents et déclarations diffèrent également les uns des autres
par leurs auteurs, les personnes auxquelles ils étaient destinés et celles qu’ils
ont vraisemblablement ou effectivement touchées, les circonstances dans les-
quelles ils ont été établis ou prononcés ainsi que leur contenu. Certains éma-
nent de l’exécutif ou de membres de l’exécutif de l’une ou l’autre Partie
— le président, le ministre ou le ministère des affaires étrangères et d’autres
ministères —, d’autres du Parlement, en particulier celui de la Géorgie, et de
parlementaires. Certains sont des déclarations faites à la presse ou des pro-
pos tenus à l’occasion d’une interview, d’autres des procès‑verbaux internes
de réunions, dressés par l’une des Parties. Certains ont des destinataires par-
ticuliers, notamment dans le cas où un membre de l’exécutif (le président ou
le ministre des affaires étrangères) s’adresse à son homologue de l’autre Par-
tie, à une organisation internationale ou à un de ses responsables, tel que le
Secrétaire général de l’Organisation des Nations Unies ou le président du
Conseil de sécurité. Il se peut que l’autre Partie ne soit pas membre de l’or-
ganisation ou de l’organe en question. Les rapports présentés aux organes
de surveillance de l’application des traités, tels que le Comité des droits de

                                                                              20

           convention sur la discrimination raciale (arrêt)                      87

l’homme, le Comité pour l’élimination de la discrimination raciale et le
Comité contre la torture, forment une catégorie particulière, de même que
les résolutions concernant l’Abkhazie adoptées par le Conseil de sécurité
entre 1993 et le mois d’avril 2008. D’autres documents encore font état d’ac-
cords conclus entre différentes parties ou sont les procès‑verbaux officiels des
réunions tenues entre elles, c’est‑à‑dire, dans certains cas, la « partie
abkhaze », la « partie sud‑ossète », la « partie nord‑ossète », face à la seule
Géorgie, et, dans d’autres, la Géorgie, la Russie et les deux « parties ossètes ».
Le terme « parties » désigne tantôt les parties au conflit, tantôt les parties à
l’accord. Le cas échéant, le Haut Commissariat des Nations Unies pour les
réfugiés (HCR) et l’Organisation pour la sécurité et la coopération en
Europe (OSCE) sont également signataires des accords en question, sans
toutefois y être mentionnés en tant que parties.
   36. En traitant de ces questions, la Fédération de Russie a souligné
que, pour que des déclarations et documents puissent attester l’existence
d’un différend l’opposant à la Géorgie, ils devaient non seulement émaner
de membres de l’exécutif géorgien, mais aussi avoir été portés à la connais-
sance des autorités russes ou être censés l’avoir été. Elle a donc soutenu
que les déclarations et résolutions adoptées par le Parlement géorgien ou
les déclarations faites par des représentants de ce Parlement étaient
dépourvues de pertinence. La Géorgie a répondu qu’un certain nombre
de ces résolutions parlementaires avaient été « entérinées par le ministère
des affaires étrangères et soumises à l’Organisation des Nations Unies
pour affirmer la position du gouvernement ».
   37. Les Parties se sont principalement attachées au contenu de ces
documents et déclarations. La Cour fera de même lorsqu’elle prendra en
considération les différents points examinés aux deux paragraphes précé-
dents. A ce stade, elle fait observer qu’il serait plus aisé de démontrer
l’existence d’un différend entre les Parties si un échange entre elles mettait
en évidence des positions diamétralement opposées à propos de leurs
droits et obligations respectifs en ce qui concerne l’élimination de la dis-
crimination raciale, mais que, ainsi qu’elle l’a déjà indiqué, l’existence
d’un différend peut, dans certaines circonstances, être déduite de l’absence
de réaction à une accusation (voir paragraphe 30). Par ailleurs, en droit
international comme dans la pratique, c’est en règle générale l’exécutif qui
représente l’Etat dans ses relations internationales et s’exprime en son
nom sur le plan international (Activités armées sur le territoire du Congo
(nouvelle requête : 2002) (République démocratique du Congo c. Rwanda),
compétence et recevabilité, arrêt, C.I.J. Recueil 2006, p. 27, par. 46‑47).
Une attention toute particulière sera donc accordée aux déclarations
faites ou entérinées par l’exécutif de chacune des Parties.
   38. S’agissant du contenu des documents et déclarations versés au dossier,
les Parties à la présente espèce ont présenté leurs argumentations respectives
sur 1) l’identité des parties aux divers différends ou conflits, 2) les rôles divers
joués par la Fédération de Russie et 3) l’objet de chaque différend. Pour
ce qui est de la première question, la Fédération de Russie avance que les
relations en cause étaient principalement celles que la Géorgie entretenait

                                                                                 21

           convention sur la discrimination raciale (arrêt)                     88

avec l’Abkhazie ou l’Ossétie du Sud, alors que, pour la Géorgie, ce sont ses
propres relations avec la Fédération de Russie qui étaient au cœur du pro-
blème. En ce qui concerne la deuxième question, qui n’est pas sans lien avec
la précédente, la Fédération de Russie affirme qu’elle a joué un rôle de faci-
litateur des contacts et négociations entre la Géorgie et les parties abkhaze
et sud‑ossète et de garant du maintien de la paix, alors que la Géorgie sou-
tient que son rôle était plus direct, et qu’elle a notamment facilité et toléré les
actes de discrimination raciale perpétrés par les séparatistes. Enfin, s’agissant
de la troisième question, la Fédération de Russie fait valoir que le différend
qui a opposé la Géorgie, d’une part, à l’Abkhazie et à l’Ossétie du Sud,
d’autre part, portait principalement sur le statut de ces régions ; le différend
qui a opposé la Géorgie à la Fédération de Russie portait, quant à lui, prin-
cipalement sur l’emploi illicite de la force auquel celle‑ci aurait eu recours
après le 7 août 2008. La Géorgie, en revanche, met l’accent sur les références
faites dans les déclarations au « nettoyage ethnique » ainsi qu’aux entraves au
retour des réfugiés et des personnes déplacées. La Cour, en cherchant à éta-
blir quelle valeur juridique accorder aux documents et déclarations auxquels
les Parties se sont principalement attachées, tiendra compte de ces questions.
   39. Avant d’en venir à l’examen de ces documents et déclarations, la
Cour s’intéressera aux accords conclus dans les années 1990 et aux résolu-
tions que le Conseil de sécurité a adoptées à partir de cette période jusqu’au
début de l’année 2008. Ces accords et résolutions forment une part impor-
tante du contexte dans lequel les déclarations invoquées par les Parties ont
été faites. Ils permettent en particulier de mieux cerner les différents rôles
joués par la Fédération de Russie au cours de la période considérée.

     3. Les accords pertinents et les résolutions du Conseil de sécurité
   40. En ce qui concerne l’Ossétie du Sud, la Géorgie et la Fédération de
Russie conclurent, le 24 juin 1992, un accord sur les principes du règle-
ment du conflit osséto‑géorgien (l’accord de Sotchi). Dans le préambule
de cet accord, elles déclaraient qu’elles s’efforçaient de parvenir à une ces-
sation immédiate de l’effusion de sang et à un règlement d’ensemble du
conflit entre les Ossètes et les Géorgiens, et étaient animées du désir de
voir rapidement rétablies la paix et la stabilité dans la région. Elles réaf-
firmaient en outre leur attachement aux principes de la Charte des
Nations Unies et de l’acte final d’Helsinki, et déclaraient œuvrer dans l’es-
prit du respect des droits de l’homme et des libertés fondamentales ainsi
que des droits des minorités ethniques. L’accord prévoyait un cessez‑le‑feu
et le retrait des formations armées (certains contingents de la Fédération
de Russie étant expressément mentionnés), ainsi que la création d’une
commission de contrôle conjointe chargée de surveiller l’exécution de ces
mesures, composée de représentants de toutes les parties impliquées dans
le conflit. Cette commission devait travailler en étroite collaboration avec
le groupe conjoint d’observateurs militaires, dont la constitution avait
déjà été convenue. Les parties devaient engager immédiatement des négo-
ciations sur le rétablissement économique des régions situées dans la zone

                                                                                22

           convention sur la discrimination raciale (arrêt)                     89

du conflit et sur la création de conditions propices au retour des réfugiés.
Aux termes de la première décision de la Commission de contrôle
conjointe (CCC), adoptée le 4 juillet 1992, la force commune (qui devien-
drait la force commune de maintien de la paix) devait compter
mille cinq cents militaires d’active (la Géorgie, la Fédération de Russie et
la partie ossète en fournissant chacune cinq cents) et neuf cents réser-
vistes. Dans un protocole de négociations en date du 9 avril 1993, la
Géorgie et la Fédération de Russie étaient convenues, en ce qui concerne
le conflit osséto‑géorgien, de soutenir les efforts déployés par la Confé-
rence sur la sécurité et la coopération en Europe (CSCE) en vue de facili-
ter le dialogue entre les parties au conflit, de manière à en permettre un
règlement pacifique et global et de créer des conditions propres à assurer
le retour des réfugiés sur leur lieu de résidence permanente.
   41. Deux ans plus tard, le 31 octobre 1994, un accord relatif à la pour-
suite du processus de règlement du conflit entre la Géorgie et l’Ossétie
et à la CCC fut signé par les parties géorgienne, russe, sud‑ossète et nord‑­
ossète, en présence de représentants de la CSCE. Une distinction y
était établie entre les « parties » et les « parties au conflit ». Les « parties »,
reconnaissant qu’il était urgent de parvenir à un règlement global du
conflit osséto‑géorgien, s’accordaient sur la nécessité de poursuivre le pro-
cessus de règlement pacifique de ce conflit. Elles estimaient que la CCC
avait « en grande partie rempli ses fonctions consistant à assurer le
contrôle du cessez‑le‑feu, superviser le retrait des unités armées et appli-
quer des mesures de sécurité, jetant ainsi les bases du processus de règle-
ment politique », et décidaient de transformer cette commission en un
organe permanent des quatre parties participant au règlement du conflit
et à l’atténuation de ses conséquences. Les « parties au conflit », quant à
elles, réaffirmaient qu’elles étaient tenues de régler toutes leurs dissensions
par des moyens pacifiques. Dans une décision du mois de décembre 1994,
la CCC précisait que le bataillon russe de la force de maintien de la paix
était le garant d’une stabilité relative dans la zone du conflit.
   42. Au cours des années 1997, 1998 et 1999, la CCC et les organes qu’elle
avait mis en place siégèrent et adoptèrent des décisions relatives au retour
volontaire des personnes déplacées et des réfugiés. Ces réunions se poursui-
virent au moins jusqu’en 2004. Dans le procès‑verbal de la dernière d’entre
elles, tenue le 16 avril 2004, qui est versé au dossier de l’affaire, il est indiqué
que « l’étape préliminaire [qui portait sur certains aspects] de la mission
incombant à la CCC [était] achevée », et que celle‑ci priait les Gouvernements
de la Fédération de Russie et de la Géorgie de donner des instructions aux
ministères concernés, et demandait que des réunions soient régulièrement
organisées entre les gouvernements pour examiner les progrès accomplis.
   43. Le 31 mars 1999, la CCC précisait que, selon elle, « la force de
maintien de la paix continu[ait] d’être un des principaux garants de la
paix et de la tranquillité ». Elle prenait également note de la contribution
positive de la mission de l’OSCE en Géorgie.

                                        *
                                                                                23

          convention sur la discrimination raciale (arrêt)                 90

   44. En ce qui concerne l’Abkhazie, le président de la Fédération de
Russie et le président du Conseil d’Etat de la République de Géorgie
signèrent, le 3 septembre 1992, l’accord de Moscou. Ils y faisaient état de
la participation « des dirigeants de l’Abkhazie, des républiques du
Nord Caucase, des régions et des districts de la Fédération de Russie » à
leurs discussions. L’accord prévoyait un cessez‑le‑feu, confirmait la néces-
sité de respecter les règles internationales dans le domaine des droits de
l’homme et des droits des minorités, ainsi que le caractère inadmissible des
discriminations, et disposait que « [l]es troupes de la Fédération de Russie,
provisoirement déployées sur le territoire de la Géorgie, y compris en
Abkhazie, observer[ai]ent une stricte neutralité ». Un protocole de négo-
ciations signé le 9 avril 1993 par la Géorgie et la Fédération de Russie
portait création d’une commission de contrôle et d’inspection en Abkha-
zie, composée de représentants nommés par les autorités géorgiennes — y
compris celles d’Abkhazie — et les autorités de la Fédération de Russie.
Cette commission devait garantir le respect du cessez‑le‑feu et s’acquitter
d’autres fonctions définies par les parties représentées en son sein. Par ail-
leurs, un groupe spécial était chargé d’examiner les questions liées au
retour et au logement des réfugiés et des personnes déplacées, et des
mesures devaient être prises pour protéger les droits de l’homme des mino-
rités (voir paragraphe 40).
   45. Le 9 juillet 1993, le Conseil de sécurité demandait au Secrétaire
général de prendre les dispositions nécessaires en vue du déploiement
d’une mission d’observateurs militaires, une fois que le cessez‑le‑feu entre
le Gouvernement géorgien et les autorités abkhazes aurait été appliqué
(résolution 849 (1993) du Conseil de sécurité). L’accord de cessez‑le‑feu
fut signé le 27 juillet 1993, grâce à la médiation du vice‑ministre des
affaires étrangères de la Fédération de Russie agissant en tant que facili-
tateur, et la commission conjointe fut établie. Les parties à cet accord
jugeaient nécessaire de demander le déploiement d’une force internatio-
nale de maintien de la paix dans les zones de conflit, tout en précisant
que, « [s]ous réserve de consultations avec l’Organisation des Nations
Unies, le contingent militaire russe temporairement déployé p[ouvait]
participer à l’exécution de cette tâche ». La Mission d’observation des
Nations Unies en Géorgie (MONUG) fut créée le 24 août 1993 par la
résolution 858 (1993) du Conseil de sécurité. Lorsque les combats
reprirent, au mois de septembre, le Conseil de sécurité, par la voix de son
président, « condamn[a] énergiquement cette violation grave, par la partie
abkhaze, de l’accord de cessez‑le‑feu conclu … le 27 juillet 1993 »,
(Nations Unies, doc. S/26463), tandis que le représentant de la Fédération
de Russie indiquait que la violation de cet accord par la partie abkhaze
avait suscité une vive inquiétude dans son pays (Nations Unies, doc. S/
PV.3295). Le 19 octobre 1993, le Conseil de sécurité se déclarait profon-
dément préoccupé par les souffrances causées par le conflit qui sévissait
dans la région ainsi que par les informations faisant état d’un « nettoyage
ethnique » et d’autres violations graves du droit international humani-
taire, réaffirmait sa condamnation énergique de la grave violation de l’ac-

                                                                           24

          convention sur la discrimination raciale (arrêt)               91

cord de cessez‑le‑feu par la partie abkhaze et confirmait le droit des
réfugiés et des personnes déplacées de retourner dans leurs foyers. Il réi-
térait son soutien aux efforts menés par le Secrétaire général et son envoyé
spécial, en coopération avec le président en exercice de la CSCE et avec
l’assistance du Gouvernement de la Fédération de Russie en tant que faci-
litateur, pour faire progresser le processus de paix et parvenir à un règle-
ment politique global (résolution 876 (1993) du Conseil de sécurité).
   46. Lors de la première série de négociations — tenue à Genève du
30 novembre au 1er décembre 1993 sous les auspices des Nations Unies,
en présence de la Fédération de Russie en tant que facilitateur et d’un
représentant de la CSCE —, les parties géorgienne et abkhaze s’engagè-
rent à ne pas recourir ou menacer de recourir à la force tant que seraient
menées des négociations en vue d’un règlement pacifique, déclarèrent que
le maintien de la paix serait favorisé par l’augmentation du nombre des
observateurs internationaux et la présence d’une force internationale de
maintien de la paix, et convinrent d’échanger les prisonniers de guerre et
de trouver d’urgence une solution au problème des réfugiés et des per-
sonnes déplacées, ainsi que de charger un groupe d’experts de préparer un
rapport sur le statut de l’Abkhazie. Le 4 avril 1994, un accord quadripar-
tite sur le rapatriement librement consenti des réfugiés et des personnes
déplacées fut signé par l’Abkhazie et la Géorgie en tant que « parties » à
l’accord, ainsi que par la Fédération de Russie et le HCR. Aux termes de
cet accord, la Fédération de Russie prenait certains engagements concer-
nant le retour des réfugiés et des personnes déplacées.
   47. Le processus de Genève se poursuivit pendant plus de dix ans, avec
le soutien du groupe des amis du Secrétaire général (composé de la
France, de l’Allemagne, de la Fédération de Russie, du Royaume-Uni et
des Etats‑Unis d’Amérique). La Géorgie et la Fédération de Russie pro-
posèrent de nouveau que le Conseil de sécurité examinât la question de la
mise en place par les Nations Unies, ou avec leur approbation, d’une opé-
ration de maintien de la paix s’appuyant, si nécessaire, sur un contingent
militaire de la Fédération de Russie (lettre commune du 4 février 1994
(Nations Unies, doc. S/1994/125) ; voir également la déclaration
abkhaze‑géorgienne du 4 avril 1994). Le Conseil de sécurité ne donna pas
suite à cette proposition et, le 14 mai 1994, la Géorgie et l’Abkhazie
convinrent, dans l’accord de cessez‑le‑feu et de séparation des forces, que
« [l]es forces de rétablissement de la paix de la Communauté d’Etats indé-
pendants et les observateurs militaires … ser[aie]nt stationnés dans la
zone de sécurité afin de veiller au respect du présent accord ». Le
30 juin 1994, le Conseil de sécurité « [n]ot[ait] avec satisfaction le com-
mencement de l’assistance apportée par la Communauté d’Etats indépen-
dants (CEI) dans la zone du conflit, en réponse à la demande des parties »
(résolution 934 (1994) du Conseil de sécurité ; voir également les résolu-
tions 901 (1994) et 937 (1994) du Conseil de sécurité).
   48. Dans les années qui suivirent — et jusqu’au 15 avril 2008 —, le
Conseil de sécurité adopta une série de résolutions concernant la situation
en Abkhazie (Géorgie) et contenant des éléments récurrents. Il convient à

                                                                         25

             convention sur la discrimination raciale (arrêt)                                                    92

ce stade de citer des passages dans lesquels figurent ces éléments, tirés de
résolutions adoptées en 1994 et 1996. Dans sa résolution 937 (1994), le
Conseil de sécurité,
       « Réaffirmant son attachement à la souveraineté et à l’intégrité ter-
    ritoriale de la République de Géorgie, et le droit de tous les réfugiés
    et personnes déplacées touchés par le conflit de retourner en toute
    sécurité dans leurs foyers, conformément au droit international et
    ainsi qu’il est énoncé dans l’Accord quadripartite,
       Soulignant qu’il [était] d’une importance cruciale que des progrès
    soient accomplis dans les négociations menées sous les auspices de
    l’Organisation des Nations Unies avec le concours de la Fédération
    de Russie en tant que facilitateur et avec la participation de représen-
    tants de la Conférence sur la sécurité et la coopération en Europe
    (CSCE) en vue de parvenir à un règlement politique global du conflit,
    y compris sur le statut politique de l’Abkhazie, respectant pleinement
    la souveraineté et l’intégrité territoriale de la République de Géorgie,
    sur la base des principes énoncés dans ses résolutions antérieures,
    �����������������������������������������������������������������������������������������������������������������
    2. Demand[ait] aux parties d’intensifier leurs efforts en vue de par-
         venir sans tarder à un règlement politique global sous les auspices
         de l’Organisation des Nations Unies avec le concours de la Fédé-
         ration de Russie en tant que facilitateur et avec la participation de
         représentants de la CSCE, et se félicit[ait] que les parties tiennent
         à ce que l’Organisation des Nations Unies continue de participer
         activement à la recherche d’un règlement politique ;
    3. Accueill[ait] positivement les efforts déployés par les membres de
         la CEI en vue de maintenir un cessez‑le‑feu en Abkhazie (Répu-
         blique de Géorgie) et de faciliter le retour des réfugiés et des per-
         sonnes déplacées dans leurs foyers conformément à l’Accord signé
         à Moscou le 14 mai 1994, avec la pleine coopération du Haut
         Commissariat des Nations Unies pour les réfugiés (HCR) et
         conformément à l’Accord quadripartite ;
    4. Se félicit[ait] que la Fédération de Russie ait fourni une force de
         maintien de la paix et que d’autres membres de la CEI aient indi-
         qué qu’ils y apporteraient de nouvelles contributions, à la demande
         des parties en application de l’Accord du 14 mai, en coordination
         avec la MONUG … et conformément aux principes et pratiques
         établis des Nations Unies ;
    �����������������������������������������������������������������������������������������������������������������
    9. Réaffirm[ait] son appui au retour de tous les réfugiés et personnes
       déplacées dans leurs foyers en toute sécurité, conformément au
       droit international et ainsi qu’il [était] énoncé dans l’Accord qua-
       dripartite… »
  De même, dans sa résolution 1036 (1996), le Conseil de sécurité,

                                                                                                                  26

         convention sur la discrimination raciale (arrêt)                                                    93

    « Soulignant que les parties [devaient] redoubler d’efforts, sous les
auspices de l’Organisation des Nations Unies et avec le concours de
la Fédération de Russie en qualité de facilitateur, pour trouver rapi-
dement une solution politique globale au conflit, portant notamment
sur le statut politique de l’Abkhazie, dans le plein respect de la sou-
veraineté et de l’intégrité territoriale de la Géorgie,
    Réaffirmant aussi le droit de tous les réfugiés et personnes dépla-
cées touchés par le conflit de retourner en toute sécurité dans leurs
foyers, conformément au droit international et comme le prévo[yait]
l’Accord quadripartite … signé le 14 avril 1994
�����������������������������������������������������������������������������������������������������������������
    Constatant que les parties [avaient] respecté de façon générale l’ac-
cord de cessez‑le‑feu et de séparation des forces signé à Moscou le
14 mai 1994 (S/1994/583, annexe I), aidées en cela par la force de
maintien de la paix de la Communauté d’Etats indépendants et la
Mission d’observation des Nations Unies en Géorgie (MONUG),
    Se déclarant satisfait de ce que la MONUG et la force de maintien
de la paix de la CEI accompliss[aient] leurs mandats respectifs en
coopération et en coordination étroites et saluant la contribution
qu’elles [avaient] l’une et l’autre apportée à la stabilisation de la
situation dans la zone du conflit,
�����������������������������������������������������������������������������������������������������������������
3. Réaffirm[ait] qu’il appu[yait] sans réserve les efforts déployés par
     le Secrétaire général pour trouver une solution politique globale
     au conflit, portant notamment sur le statut politique de l’Abkha-
     zie, dans le plein respect de la souveraineté et de l’intégrité terri-
     toriale de la Géorgie, ainsi que l’action que [menait] la Fédération
     de Russie, en tant que facilitateur, pour activer la recherche d’un
     règlement pacifique du conflit, et encourage[ait] le Secrétaire
     général à poursuivre ses efforts en ce sens avec l’aide de la Fédé-
     ration de Russie comme facilitateur et avec le soutien de l’Orga-
     nisation pour la sécurité et la coopération en Europe (OSCE) ;
�����������������������������������������������������������������������������������������������������������������
8. Engage[ait] les parties à améliorer leur coopération avec la MONUG
     et la force de maintien de la paix de la CEI afin de créer des condi-
     tions de sécurité propices au retour des réfugiés et des personnes
     déplacées, et les engage[ait] également à honorer les engagements
     qu’elles [avaient] pris en ce qui concerne la sécurité et la liberté de
     mouvement de tout le personnel des Nations Unies et de la CEI, et
     l’inspection par la MONUG des dépôts d’armes lourdes ;
9. Accueill[ait] favorablement les mesures supplémentaires mises en
     œuvre par la MONUG et la force de maintien de la paix de la CEI
     dans la région de Gali pour mieux assurer le retour des réfugiés et
     des personnes déplacées en toute sécurité et en bon ordre, ainsi
     que toutes les initiatives prises à cette fin. »

                                                                                                              27

          convention sur la discrimination raciale (arrêt)                   94

Dans la suite de cette partie de l’arrêt, la Cour renverra selon que de
besoin à ces dispositions types et portera son attention sur certains de
leurs éléments.
   49. En septembre 2003, le conseil des chefs d’Etat des pays membres de
la CEI, exprimant sa très vive inquiétude au sujet des problèmes résultant
du conflit en Abkhazie (Géorgie) restés en suspens, décida de prolonger la
présence et le mandat de la force collective de maintien de la paix jusqu’à
ce qu’une des parties au conflit demande à ce qu’il soit mis fin à l’opéra-
tion, auquel cas le retrait devait être effectué dans un délai d’un mois ; la
déclaration finale faite à l’issue des réunions tenues les 6 et 7 mars 2003
entre les présidents Poutine et Chevardnadze allait dans le même sens. Ce
n’est qu’après le conflit armé du mois d’août 2008, le 1er septembre, que
la Géorgie formula une telle demande.

       4. Les documents et déclarations antérieurs au 2 juillet 1999,
      date à laquelle la CIEDR est entrée en vigueur entre les Parties
    50. La Cour rappelle que, si elle examine les documents et déclarations
antérieurs au 2 juillet 1999 qui ont été cités par la Géorgie, c’est en raison
de l’affirmation formulée par celle‑ci selon laquelle le différend qui l’op-
pose à la Fédération de Russie « au sujet du nettoyage ethnique existe
depuis longtemps, est fondé et n’est pas d’invention récente » (para-
graphe 34 ci‑dessus). Ces documents et déclarations peuvent aider à
replacer dans leur contexte les documents ou déclarations postérieurs à
l’entrée en vigueur de la CIEDR entre les Parties.
    51. Le document le plus ancien qu’invoque la Géorgie à l’appui de sa
thèse selon laquelle un différend portant sur la discrimination raciale l’op-
pose à la Russie est une lettre datée du 2 octobre 1992, adressée au pré-
sident du Conseil de sécurité par le vice‑président du Conseil d’Etat de la
Géorgie (Nations Unies, doc. S/24626). Cette lettre ainsi qu’un appel
connexe adressé à la CSCE relataient certains aspects de « l’offensive de
grande envergure » lancée en Abkhazie par « les séparatistes abkhazes, agis-
sant en collusion avec un grand nombre de terroristes mercenaires », et
­précisaient qu’« il y a[vait] manifestement complot des séparatistes abkhazes
 et des forces réactionnaires de Russie ». Les deux documents indiquaient
 aussi que les assaillants étaient armés de « chars lourds et d’autres armes
 modernes, du type de celles dont l’armée russe est actuellement équipée ». Il
 était ajouté dans l’appel que l’afflux de groupes armés organisés depuis le
 territoire de la Fédération de Russie, par les voies terrestre et maritime
 contrôlées par les forces armées de celle‑ci, s’était intensifié. Contrairement
 à ce qu’a affirmé la Géorgie devant la Cour, ces déclarations n’indiquent
 pas que la Fédération de Russie facilitait le nettoyage ethnique. La Cour
 n’estime donc pas qu’elles prouvent, comme l’avance la Géorgie, que la
 Fédération de Russie appuyait, encourageait et défendait les agissements
 discriminatoires des autorités séparatistes au début des années 1990.
    52. Le 17 décembre 1992, le Parlement géorgien adopta une déclara-
 tion faisant référence aux « très nombreux civils géorgiens tués par balles

                                                                             28

          convention sur la discrimination raciale (arrêt)                   95

et [à] la politique de nettoyage ethnique », ainsi qu’à « des séparatistes
abkhazes armés, soutenus par les forces réactionnaires russes [qui avaient]
apparemment emprunté la voie de la violence pour porter atteinte à l’in-
tégrité du territoire géorgien ». La déclaration mentionnait ensuite « la
participation directe au conflit des forces armées russes, aux côtés des
séparatistes extrémistes ». Tout au long de cette déclaration, l’accent était
mis sur le prétendu emploi de la force armée par la Fédération de Russie
et sur la prétendue atteinte à l’intégrité territoriale et à la souveraineté de
la Géorgie. En revanche, le Parlement géorgien n’y affirmait pas que la
Fédération de Russie se fût livrée au nettoyage ethnique. La Cour ne peut
donc tenir compte de cette déclaration aux fins de la présente espèce.
    53. Le 25 décembre 1992, la Géorgie transmit au Secrétaire général,
sous le couvert d’une note verbale, une lettre de M. Chevardnadze,
­président du Parlement et chef d’Etat de la République de Géorgie, dans
 laquelle celui‑ci mentionnait « [l’]entrée illégale sur le territoire géorgien
 de ressortissants étrangers, qui se batt[aient] pour le compte des unités mili-
 taires abkhazes contre la Géorgie » et la « participation au conflit des
troupes russes stationnées en Abkhazie aux côtés des extrémistes abkhazes »,
jugée « particulièrement troublante » (Nations Unies, doc. S/25026). Là
encore, l’accent était mis sur le prétendu emploi de la force armée et sur
la violation de l’intégrité territoriale de la Géorgie, ainsi que sur le règle-
 ment pacifique de ce qui était présenté comme « le problème abkhaze ». Si,
 dans cette lettre, il était fait état du bombardement d’objectifs civils par
 « les forces réactionnaires qu’abrit[ai]ent les milieux politiques russes »,
 une distinction était cependant opérée entre ces forces et les cercles gou-
 vernementaux de la Fédération de Russie. De plus, la discrimination
 raciale n’y était pas mentionnée. En conséquence, la Cour n’estime pas
 que cette lettre établisse l’existence d’un différend opposant les deux Par-
 ties au sujet de la discrimination raciale.
    54. Le 1er avril 1993, dans un appel à l’Organisation des Nations Unies,
 à la CSCE et aux organisations internationales de défense des droits de
 l’homme, le Parlement géorgien déclarait qu’une « politique de nettoyage
 ethnique [était] … mise en œuvre sur une partie du territoire géorgien,
 l’Abkhazie, … contrôlée par un groupe séparatiste de Goudaouta, aidé
des troupes russes ». Cette « politique » était considérée comme le prolon-
 gement de l’agression contre l’intégrité territoriale et l’indépendance de la
 Géorgie. Le Parlement géorgien ajoutait que « [l]a Russie … port[ait] l’en-
 tière responsabilité de la politique susmentionnée ». Le même jour, le Par-
 lement géorgien prenait un décret dans le même sens et appelait le conseil
 pour la sécurité et la défense nationales de la Géorgie à prendre toutes les
 mesures nécessaires pour assurer le retour des personnes déplacées. Rien
 n’atteste que cette déclaration et ce décret aient été approuvés par l’exécu-
 tif géorgien. La Cour ne peut donc leur accorder aucune valeur juridique
 aux fins de la présente espèce.
    55. Le 27 avril 1993, dans un décret sur le retrait des unités militaires
 russes de la zone de conflit en Abkhazie, le Parlement géorgien, se décla-
 rant convaincu que « la cause première des événements tragiques en

                                                                             29

          convention sur la discrimination raciale (arrêt)                 96

Abkhazie (Géorgie) [était] la tentative d’annexion, dans les faits, d’une
partie du territoire de la Géorgie par la Fédération de Russie », décidait
que « le chef de l’Etat géorgien … appelle[rait] le président de la Fédéra-
tion de Russie à retirer les troupes russes d’Abkhazie ». Le Parlement
considérait qu’« un génocide et un nettoyage ethnique de la population
géorgienne [étaient en cours] sur le territoire contrôlé par les troupes
russes et les séparatistes abkhazes ». Il considérait aussi que la Fédération
de Russie avait violé l’accord de Moscou du 3 septembre 1992 (voir para-
graphe 44 ci‑dessus). Ainsi qu’il ressort du dossier soumis à la Cour, le
Gouvernement géorgien n’a pas donné suite à ce décret. Le dossier montre
à l’inverse que les forces armées de la Fédération de Russie restèrent en
Géorgie en vertu des divers accords conclus au début des années 1990 et
ce, jusqu’au conflit armé d’août 2008 (paragraphe 49 ci‑dessus). Etant
donné que ce décret était de nature parlementaire, que l’exécutif géorgien
n’y a pas donné suite et qu’il mettait l’accent sur le retrait des troupes et
non sur le nettoyage ethnique, la Cour ne peut y accorder aucune valeur
juridique aux fins de la présente espèce.
   56. Le 20 septembre 1993, dans une lettre transmise au président du
Conseil de sécurité, le président Chevardnadze lança un appel depuis
« Soukhoumi assiégée ». Il y écrivait que « [c]ette terre [était] le berceau à
la fois des Géorgiens et des Abkhazes », mais que l’accord de Moscou du
3 septembre 1992 « était foulé aux pieds par les mercenaires ». Le pré-
sident Chevardnadze ne mettait pas en doute la sincérité des efforts que
déployait le président de la Fédération de Russie pour promouvoir un
règlement du conflit, précisant ce qui suit : « en cela il se heurte à la même
force qui essaie de nous écraser ». Le président Chevardnadze poursuivait
en ces termes :
       « Quoi qu’il en soit, je lance un nouvel appel à Boris Nikolaye-
    vitch Eltsine, au Conseil de sécurité de l’ONU et à M. Boutros‑Ghali,
    à toute la [nation russe] progressiste et démocratique et à l’ensemble
    de la communauté mondiale : ne permettez pas que ce crime mons-
    trueux soit commis, arrêtez l’exécution d’un petit pays et sauvez ma
    patrie et mon peuple de la mort sur le bûcher de la réaction impé-
    riale. Le monde ne doit pas accepter l’annihilation d’une de ses
    nations les plus anciennes, architecte d’une grande culture et héritière
    de hautes traditions spirituelles. » (Nations Unies, doc. S/26472.)
De tels propos, et la comparaison qui est faite dans la lettre entre
l’­Abkhazie et « la mèche avec laquelle [les séparatistes abkhazes] veulent
faire sauter non seulement la Géorgie de Chevardnadze, mais aussi la
Russie d’Eltsine », portent la Cour à considérer que ce document ne sau-
rait être interprété comme la formulation par la Géorgie d’une accusation
de discrimination raciale contre le Gouvernement de la Fédération de
Russie.
    57. Dans une lettre datée du 12 octobre 1993, le président géorgien
demanda la tenue d’une réunion du Conseil de sécurité. Après avoir fait
état du « massacr[e] sauvag[e] [de] la population civile » par les groupes

                                                                           30

          convention sur la discrimination raciale (arrêt)                97

armés de Goudaouta, il déclarait, au nom de la République de Géorgie,
que le nettoyage ethnique et le génocide de la population pacifique d’Ab-
khazie devaient être condamnés avec force par le Conseil. « Si nous en
croyons les multiples déclarations des séparatistes abkhazes, une lourde
menace pèse sur l’intégrité territoriale de la République de Géorgie. » Le
président géorgien se disait convaincu que le Conseil de sécurité userait de
son autorité « pour contraindre les dirigeants abkhazes à mettre fin à leurs
abominables atteintes à la dignité humaine et au massacre impitoyable
des Géorgiens de souche » et exprimait le vœu que le Conseil demande à
tous les Etats Membres de l’Organisation des Nations Unies de cesser
d’apporter leur appui aux séparatistes abkhazes. La Fédération de Russie
n’était mentionnée qu’une fois, à propos de la partie de Goudaouta qui
était équipée « des armes les plus modernes dont dispos[aient] … les forces
militaires russes » (Nations Unies, doc. S/26576). Etant donné que la seule
référence à la Fédération de Russie dans la lettre en question était indi-
recte et que l’accent était mis sur la responsabilité des séparatistes
abkhazes, la Cour estime que ce document ne contient pas de grief perti-
nent à l’encontre de la Fédération de Russie.
   58. Le 12 octobre 1994, dans une déclaration sur la situation dans la
zone de conflit entre la Géorgie et l’Abkhazie, le Parlement géorgien affir-
mait que « les tensions [s’étaient] de nouveau exacerbées ». Cette déclara-
tion contenait plusieurs accusations portées contre « les séparatistes
abkhazes », ayant trait notamment au fait qu’ils empêchaient le retour de
milliers de réfugiés. Tous les « événements susmentionnés [s’étaient] dérou-
lés dans la « zone de sécurité », qui [devait] être contrôlée par la force de
maintien de la paix de la Fédération de Russie ». A la fin de sa déclaration,
le Parlement rejetait toute séparation de l’Abkhazie d’avec la Géorgie et
demandait aux organisations internationales engagées dans le processus de
paix et à la Fédération de Russie de faire en sorte que les personnes enle-
vées soient libérées et que cesse toute tentative de perturbation du proces-
sus de paix. La Cour ne voit dans cette déclaration du Parlement géorgien
aucun grief fait à la Fédération de Russie d’avoir violé les obligations qui
lui incombent en matière d’élimination de la discrimination raciale.
   59. Le 17 avril 1996, le Parlement géorgien adopta une résolution sur
les mesures de règlement du conflit en Abkhazie. Il y indiquait que les
« forces séparatistes », recourant aux méthodes les plus extrêmes, à savoir
le nettoyage ethnique et le génocide, avaient pour l’heure séparé l’Abkha-
zie de la Géorgie. Le Parlement poursuivait :
       « Malgré de longues négociations entre les parties au conflit en
    Abkhazie, sous l’égide de l’Organisation des Nations Unies et avec
    la médiation de la Russie, la position intransigeante des séparatistes
    a bloqué la voie du compromis sur les questions du rapatriement
    de centaines de milliers de réfugiés et de la définition du statut de
    l’Abkhazie à l’intérieur du territoire de la Géorgie. Le régime sépara-
    tiste use de tous les moyens pour renforcer son potentiel militaire,
    établir les structures et les attributs d’un Etat indépendant, déformer

                                                                          31

          convention sur la discrimination raciale (arrêt)                  98

    l’histoire et propager une idéologie raciste et haineuse. Les décisions
    des chefs d’Etat de la CEI prises à Almaty, Minsk et Moscou ne sont
    pas appliquées. Avec le soutien de forces extérieures, les sépara­    -
    tistes enfreignent ces accords de manière délibérée et unilatérale. La
    force de maintien de la paix, constituée par la Russie en accord
    avec la CEI et l’Organisation des Nations Unies, n’est pas, à ce jour,
    en mesure de remplir sa mission. Elle n’est pas parvenue à assurer
    la sécurité de la population, à empêcher le nettoyage ethnique et
    le génocide de la population géorgienne, à apporter une aide
    réelle au retour dans leurs foyers des réfugiés et des personnes
    ­déplacées. »
Dans cette résolution du Parlement géorgien, la Fédération de Russie
était présentée comme « une partie intéressée », au même titre que l’Orga-
nisation des Nations Unies, et non comme une partie au conflit. Les
seules autres références à la Fédération de Russie concernaient le mandat
et le retrait de la force de maintien de la paix :
       « La force de maintien de la paix russe sous mandat de la CEI
    n’étant pas en mesure d’assurer le retour en toute sécurité des popu-
    lations déplacées et des réfugiés, ni de protéger leur vie et leur dignité,
    il faudra considérer, dans l’hypothèse où le mandat actuel serait
    maintenu et où les propositions de la Géorgie ne seraient pas prises
    en compte dans le cadre d’un nouveau mandat, que les opérations de
    maintien de la paix n’ont aucune chance de réussir et retirer la force
    de maintien de la paix dans un délai de deux mois. »
Là encore, aucun grief relatif au respect par la Fédération de Russie
des obligations qui lui incombent en matière d’élimination de la discri­
mination raciale n’était formulé ; le Parlement géorgien se plaignait de
ce que la force de maintien de la paix n’était pas en mesure de remplir
sa mission. Aussi la Cour estime‑t‑elle que cette résolution parlemen­-
taire est dépourvue de portée juridique aux fins de la présente
espèce.
   60. Le 30 mai 1997, le Parlement géorgien prit un décret « sur la proro-
gation de la présence des forces armées de la Fédération de Russie
déployées dans la zone du conflit abkhaze sous l’égide de la Communauté
des Etats indépendants ». Comme celui qui a été mentionné au para-
graphe 55, ce décret envisageait le retrait des troupes russes mais, à la
différence de ce dernier, dans certaines circonstances uniquement. Dans la
première phrase, le Parlement relevait qu’« aucune avancée concrète
n’a[vait] été réalisée, qu’il s’agisse du retour des réfugiés et des personnes
déplacées ou du rétablissement de la souveraineté de la Géorgie en
Abkhazie ». Selon lui, la force de maintien de la paix remplissait « la fonc-
tion de force de contrôle aux frontières, apportant ainsi un soutien et un
renfort considérables au régime séparatiste d’Abkhazie … qui s’oppos[ait]
au retour progressif des réfugiés et des personnes déplacées ». Or, par de
telles déclarations, le Parlement géorgien exposait les raisons de proposer

                                                                            32

          convention sur la discrimination raciale (arrêt)                  99

des mesures relatives au retrait de troupes et ne formulait pas d’alléga-
tions expresses de violations commises par la Fédération de Russie. De
l’avis de la Cour, ces déclarations ne permettent donc pas de conclure à
l’existence d’un différend opposant les deux Parties au sujet du respect
par la Fédération de Russie de ses obligations envers la Géorgie en
matière d’élimination de la discrimination raciale.
   61. Dans une déclaration faite le 27 mai 1998, le Parlement géorgien
affirmait que « la tragédie survenue récemment dans le district de Gali
a[vait] de nouveau démontré que les séparatistes [abkhazes] continu[aient]
de mettre en œuvre une politique de génocide et de nettoyage ethnique sur
le territoire qu’ils occupaient ». Après avoir mentionné les « séparatistes
abkhazes » et les « séparatistes armés », le Parlement affirmait :
     « [l]a force russe de maintien de la paix, déployée dans la région sous
     l’égide de la Communauté d’Etats indépendants, n’a rien tenté pour
     s’opposer aux agissements de la partie abkhaze. Bien au contraire,
     dans un certain nombre de cas, elle a aidé les séparatistes à mener des
     expéditions punitives contre la population pacifique.
        Le comportement de la force de maintien de la paix pendant les
     événements des 20‑26 mai dans le district de Gali constitue une vio-
     lation flagrante des accords bilatéraux et multilatéraux et traduit un
     mépris total des décisions du conseil des chefs d’Etat de la CEI et du
     Conseil de sécurité de l’Organisation des Nations Unies.
        Le Parlement géorgien déclare que, au même titre que les diri-
     geants séparatistes, la force de maintien de la paix est responsable
     dans une large mesure de la tragédie du district de Gali, car elle a en
     réalité facilité les attaques contre la population pacifique et la des-
     truction totale des villages. »
Rien n’atteste que les autorités de la Fédération de Russie aient eu
connaissance de cette déclaration du Parlement géorgien visant les « sépa-
ratistes » et contenant des allégations selon lesquelles des accords qui ne
pouvaient, à l’époque, inclure la CIEDR auraient été violés. Ces autorités
savaient en revanche que, le 26 mai 1998, le représentant permanent de la
Géorgie avait adressé au président du Conseil de sécurité une lettre l’in-
formant « [d]es événements tragiques récemment survenus dans la région
de Gali, en Abkhazie (Géorgie) ». Cette lettre mentionnait les opérations
menées par les « unités [militaires] armées abkhazes », ainsi qu’un cas dans
lequel « l’intervention des forces de maintien de la paix de la Commu-
nauté d’Etats indépendants (CEI) a[vait] évité le massacre de la popula-
tion géorgienne » (Nations Unies, doc. S/1998/432). Il y était ensuite
précisé que les forces de maintien de la paix de la CEI « n’[avaient] pas été
en mesure, jusqu’à présent, d’empêcher le carnage », et non qu’elles l’ap-
puyaient ou y prenaient part.
   62. Le 16 juin 1998, la mission permanente de la Géorgie écrivit de nou-
veau au président du Conseil de sécurité pour lui faire part de la profonde
indignation de la Géorgie face à « l’évolution de la situation dans le district
de Gali … où le nettoyage ethnique de la population géorgienne se pour-

                                                                            33

           convention sur la discrimination raciale (arrêt)                  100

sui[vait] ouvertement ». Tous les actes mentionnés dans cette lettre étaient
attribués aux « prétendues milices abkhazes » et aux « dirigeants sépara-
tistes abkhazes ». En conclusion, il était indiqué que le Gouvernement
géorgien était « convaincu que les organisations politiques internationales,
et en premier lieu l’Organisation des Nations Unies et la Communauté
d’Etats indépendants, saur[aient] évaluer la situation et prendre d’urgence
les mesures qui s’impos[aient] » (Nations Unies, doc. S/1998/516). La Cour
relève une fois de plus l’absence de toute allégation à l’encontre de la
­Fédération de Russie concernant le non‑respect de ses obligations interna-
 tionales. Bien au contraire, la Géorgie comptait sur la Fédération de
 ­Russie, de par son rôle au sein du Conseil de sécurité et de la CEI, pour
  remédier à la situation. Aussi la Cour ne saurait‑elle accorder aucune
  valeur juridique à cette lettre aux fins de la présente espèce.
        63. Ayant examiné les documents et déclarations que la Géorgie
     invoque pour démontrer que, pendant la période où elle n’était pas encore
     liée par la CIEDR, un différend l’opposait à la Fédération de Russie au
     sujet d’actes de discrimination raciale commis par celle‑ci, et plus particu-
  lièrement par ses forces armées, à l’encontre de Géorgiens de souche, la
  Cour conclut qu’aucun de ces documents ou déclarations ne permet d’éta-
  blir qu’un tel différend existait en juillet 1999. Les motifs de cette conclu-
  sion sont donnés, pour chacun d’entre eux, dans les paragraphes qui
  précèdent. Ces motifs tiennent aux auteurs des déclarations ou docu-
  ments, aux personnes auxquelles ils étaient destinés ou qui en ont
  ­effectivement eu connaissance et à leur contenu. Plusieurs de ces docu-
   ments et déclarations émanaient du Parlement géorgien ou de représen-
   tants du Parlement ; l’exécutif ne les a pas entérinés et ne leur a pas donné
   suite. Enfin, sur le plan du contenu, ces documents ou déclarations
   ­dénonçaient tous des actes commis par les autorités abkhazes, souvent
    qualifiées de « séparatistes », et non par la Fédération de Russie ; ou le
    prétendu emploi illicite de la force, ou le statut de l’Abkhazie et non la
    discrimination raciale ; et, lorsque des faits invoqués — en général des
    obstacles mis au retour des réfugiés et des personnes déplacées — semblent
    éventuellement pertinents, ils s’inscrivent de manière incidente dans le
    cadre d’une revendication plus vaste, concernant le statut de l’Abkhazie,
    le retrait des troupes russes ou le prétendu emploi illicite de la force par
    celles‑ci.
        64. De l’avis de la Cour, il ressort de cette conclusion générale et des
    conclusions spécifiques tirées dans les paragraphes précédents que la
    Géorgie ne s’est référée à aucun document ou déclaration antérieur à la
    date à laquelle elle est devenue partie à la CIEDR (juillet 1999) et
    ­attestant, comme elle l’affirme, que « le différend avec la Russie au sujet
     du nettoyage ethnique existe depuis longtemps, qu’il est fondé, et qu’il ne
     s’agit pas d’une invention récente » (paragraphe 34 ci‑dessus). La Cour
     ajoute que, même si tel était le cas, ce différend, bien que concernant la
     discrimination raciale, n’aurait pu toucher à l’interprétation ou à l’appli-
     cation de la CIEDR ; cet instrument, en son article 22, ne donne compé-
     tence à la Cour que pour connaître des différends qui le concernent.

                                                                               34

          convention sur la discrimination raciale (arrêt)                  101

     5. Les documents et déclarations postérieurs à l’entrée en vigueur
      de la CIEDR entre les Parties et antérieurs au mois d’août 2008
   65. Il convient tout d’abord d’examiner dans leur ensemble les rap-
ports que les deux Parties ont présentés après 1999 aux organes de suivi
des traités. Ces rapports ont trait à la CIEDR, au pacte international
relatif aux droits économiques, sociaux et culturels, au pacte international
relatif aux droits civils et politiques et à la convention contre la torture et
autres peines ou traitements cruels, inhumains ou dégradants. Dans son
premier rapport au Comité pour l’élimination de la discrimination raciale,
présenté en 2000, la Géorgie déclarait ce qui suit :
        « La Géorgie condamne sans réserve toute politique, idéologie ou
     pratique de nature à favoriser la haine raciale ou toute forme « d’épu-
     ration ethnique », comme cela est arrivé dans la partie abkhaze de la
     Géorgie à la suite du conflit armé de 1992‑1993, au cours duquel des
     centaines de milliers de personnes déplacées, pour la plupart des
     femmes, des personnes âgées et des enfants, ont perdu leurs maisons et
     leurs moyens de subsistance, devenant des exilés dans leur propre
     pays. Tel fut le résultat de la politique appliquée par les autorités de la
     prétendue « République d’Abkhazie », qui avait pour but de « chasser »
     de la région les Géorgiens — et, dans beaucoup de cas, les membres de
     plusieurs autres nationalités. La Géorgie est fermement convaincue
     que toute politique fondée sur la haine raciale est une violation fonda-
     mentale des droits de l’homme et doit être interdite, condamnée et éli-
     minée sans condition. » (Nations Unies, doc. CERD/C/369/Add.1.)
La Cour fait observer que ce passage, le seul cité par la Géorgie, ne
contient aucune critique à l’encontre de la Fédération de Russie, et qu’il
n’en fut pas davantage formulé par la représentante de la Géorgie devant
le Comité, par un membre du Comité ou par le Comité lui‑même dans
ses observations finales (Nations Unies, doc. CERD/C/SR.1453, doc.
CERD/C/304/Add.120, doc. CERD/C/SR.1454). La représentante de la
Géorgie déclara même que son Gouvernement essayait de régler cette
situation complexe par la négociation et que la Fédération de Russie
pourrait avoir un rôle important à jouer à cet égard.
   66. La Géorgie cite le passage ci‑après, extrait des deuxième et troi-
sième rapports qu’elle présenta le 21 juillet 2004 au Comité pour l’élimi-
nation de la discrimination raciale :
        « En ce qui concerne l’application de l’article visé de la Conven-
     tion, il convient de noter que, vu l’absence de règlement politique des
     conflits touchant l’Abkhazie et l’Ossétie du Sud, le Gouvernement
     géorgien n’est toujours pas en mesure d’assurer la protection des
     habitants de ces régions contre les actes criminels. Toutefois, il ne
     renonce pas à assumer sa responsabilité en ce qui concerne la situa-
     tion dans cette partie du territoire du pays, y compris pour les ques-
     tions relatives à la protection des libertés et des droits de l’homme. »
     (Nations Unies, doc. CERD/C/461/Add.1.)

                                                                             35

          convention sur la discrimination raciale (arrêt)                102

La Cour relève une fois de plus que ce passage ne contient pas de critique
à l’encontre de la Fédération de Russie, et qu’il n’en fut pas davantage
formulé par le représentant de la Géorgie devant le Comité, par un
membre du Comité ou par le Comité lui‑même (Nations Unies, doc.
CERD/C/SR.1706).
  67. Dans le rapport qu’elle présenta en 2006 au Comité contre la tor-
ture (Nations Unies, doc. CAT/C/SR.699), la Géorgie déclarait ce qui
suit :
       « Un problème particulier a surgi en Abkhazie, où la force russe de
    maintien de la paix aidait et encourageait dans certains cas les sépa-
    ratistes criminels et, ce faisant, contribuait directement ou par omis-
    sion aux violations des droits de l’homme dans cette région. La
    plupart des violations des droits de l’homme commises sur ce terri-
    toire visaient les Géorgiens de souche, et les autorités de facto en
    Abkhazie portent une lourde responsabilité à cet égard. »
Même si elle formulait certaines critiques à l’encontre de la Fédération de
Russie, la Géorgie n’alléguait pas que celle‑ci n’avait pas respecté les obli-
gations que la CIEDR lui imposait en matière d’élimination de la discri-
mination raciale.
   68. Dans ses écritures, la Fédération de Russie appelle l’attention sur le
fait que la Géorgie, dans les rapports qu’elle a présentés sur la mise en
œuvre des deux pactes internationaux relatifs aux droits de l’homme, y
compris celui de 2006 concernant le pacte international relatif aux droits
civils et politiques (Nations Unies, doc. CCPR/C/GEO/3), n’a pas non
plus formulé à son encontre de critique concernant la discrimination
raciale ; la Géorgie ne le conteste pas. La Fédération de Russie note aussi
que la Géorgie pouvait se prévaloir de la procédure de plainte interéta-
tique instituée par les articles 11 à 13 de la CIEDR.
   69. La Cour fait observer qu’un Etat peut faire grief à un autre Etat
d’agir en violation des obligations que lui impose la CIEDR sans pour
autant engager la procédure susmentionnée. Elle relève aussi que, en
général, les mécanismes selon lesquels les Etats font régulièrement rap-
port aux organes de surveillance s’appliquent entre l’Etat qui présente son
rapport et le comité compétent ; l’Etat intéressé rend compte des mesures
qu’il a prises pour mettre en œuvre le traité. Ce type de mécanisme n’est
pas conçu pour faire intervenir d’autres Etats et ne concerne pas leurs
obligations. Au vu de ces éléments et des rapports auxquels il a été fait
référence dans la présente affaire, ainsi que des discussions et observa-
tions que ces derniers ont suscitées, la Cour estime que, en l’espèce, les
rapports présentés aux comités ne permettent pas de se prononcer sur
l’existence d’un différend.
   70. Pour ce qui est des autres déclarations postérieures au mois de juil-
let 1999, la Géorgie commence par faire état d’une réunion, tenue le
14 septembre 2000, à laquelle son ambassadeur à Moscou fit observer au
vice‑président de la Douma que des représentants des organes législatif et
exécutif et d’autres organes de la Fédération de Russie avaient activement

                                                                           36

          convention sur la discrimination raciale (arrêt)               103

établi des contacts avec le régime séparatiste abkhaze. Les notes de la
Géorgie sur cette réunion, contrairement à ses écritures, ne font pas réfé-
rence au nettoyage ethnique mais mentionnent effectivement une impasse
dans les négociations, due à l’administration séparatiste abkhaze.
    71. La Géorgie en vient ensuite à la résolution adoptée par son Parle-
ment en octobre 2001. Cette résolution commence par une évocation des
souffrances dues aux « conséquences tragiques du séparatisme, du terro-
risme international et de l’agression ». Le Parlement y affirmait que la
politique de nettoyage ethnique n’avait pas cessé depuis le déploiement de
la force russe de maintien de la paix sous l’égide de la CEI. Dans cette
résolution, la Fédération de Russie apparaissait désormais comme une
partie au conflit. La force russe de maintien de la paix n’ayant pas accom-
pli sa mission, le Parlement géorgien jugeait inopportun le maintien de la
force collective de maintien de la paix placée sous l’égide de la CEI et
proposait au président géorgien 1) de mettre en œuvre les procédures pré-
vues pour le retrait de cette force et 2) d’appeler les Nations Unies,
l’OSCE et les gouvernements des pays amis à déployer une force interna-
tionale de maintien de la paix dans la zone de conflit. Le Gouvernement
géorgien ne prit aucune mesure à l’époque pour assurer le retrait de la
force de maintien de la paix et, pour ce qui est du point 2), comme indi-
qué plus haut (par. 47), il avait déjà demandé, avec la Fédération de
­Russie, la création d’une force internationale de maintien de la paix com-
 prenant éventuellement un contingent russe.
    72. Cette résolution du Parlement géorgien doit être examinée à la
 lumière des résolutions 1339 et 1364 que le Conseil de sécurité avait adop-
 tées à l’unanimité en janvier et en juillet 2001. Dans ces résolutions, le
 Conseil s’était une nouvelle fois félicité du rôle important que la MONUG
 et la force de maintien de la paix de la CEI continuaient de jouer dans la
 stabilisation de la situation dans la zone du conflit, et avait résolument
 appuyé les efforts incessants déployés par le Secrétaire général et son
 représentant spécial, avec l’aide de la Fédération de Russie, en sa qualité
 de facilitateur, du groupe des amis du Secrétaire général et de l’OSCE, à
 cette même fin et en vue de parvenir à un règlement politique d’ensemble.
 Un représentant géorgien avait été invité à participer à la réunion du
 Conseil de sécurité de janvier 2001. Au cours de son intervention, il avait
 « remerci[é] le Secrétaire général et son représentant spécial en Géorgie …
 ainsi que le groupe des amis du Secrétaire général, des efforts inlassables
 qu’ils déplo[ya]ient pour parvenir à un règlement global du conflit en
 Abkhazie (Géorgie) ». Il avait souligné l’importance des réunions prévues
 entre les représentants abkhazes et géorgiens et, bien qu’ayant critiqué un
 paragraphe particulier du projet de résolution examiné par le Conseil,
 n’avait nullement mentionné les paragraphes concernant la force de
 ­maintien de la paix de la CEI ou le rôle de la Fédération de Russie en tant
  que facilitateur. La résolution avait été adoptée sans autre discussion
  (Nations Unies, doc. S/PV.4269).
    73. Aux fins d’apprécier la résolution du Parlement géorgien d’oc-
  tobre 2001, la Cour doit notamment, comme en ce qui concerne les autres

                                                                          37

          convention sur la discrimination raciale (arrêt)                 104

documents et déclarations invoqués par les Parties, tenir compte des dif-
férents rôles joués par la Fédération de Russie au sein de la force de main-
tien de la paix de la CEI, en tant que facilitateur et en tant que membre
du groupe des amis du Secrétaire général. Dès lors, et étant donné que
cette résolution n’a pas été entérinée par le Gouvernement géorgien, la
Cour ne saurait lui accorder aucune valeur juridique aux fins de la pré-
sente espèce.
   74. Alors que, le 31 janvier 2002, le Conseil de sécurité avait adopté la
résolution 1393 (2002), qui contient elle aussi les dispositions habituelles,
le Parlement géorgien adopta le 20 mars 2002 une résolution dans laquelle
il notait que sa résolution d’octobre 2001 était restée lettre morte et déci-
dait qu’elle devait être désormais suivie d’effet. Il critiquait la force de
maintien de la paix de la CEI, qu’il accusait de jouer en réalité le rôle de
garde‑frontière entre l’Abkhazie et le reste de la Géorgie et de ne pas s’ac-
quitter des tâches prévues par son mandat, à savoir protéger la popula-
tion et créer des conditions propres à assurer le retour en toute sécurité
des personnes déplacées. Le Parlement affirmait en outre que de graves
violations des droits de l’homme et des libertés avaient été commises pour
des raisons ethniques avec l’aide de forces militaires extérieures. Là
encore, le Gouvernement géorgien ne donna pas suite à cette résolution,
qui doit donc être replacée dans le contexte des résolutions du Conseil de
sécurité sur la question et des mesures prises à leur titre ou en s’y référant.
En conséquence, la Cour n’accorde pas de valeur juridique à la résolution
du Parlement aux fins de la présente espèce.
   75. En avril 2002, au cours d’un entretien avec l’ambassadeur de
­Géorgie à Moscou, le ministre des affaires étrangères de la Fédération de
Russie nia que son pays eût approvisionné l’Abkhazie en armes et muni-
tions. Il ne ressort pas du procès‑verbal de cet entretien établi par la
Géorgie qu’un quelconque grief ait été formulé relativement à la discrimi-
nation ethnique ou raciale.
   76. En janvier 2003, une délégation du Parlement géorgien, conduite
par sa présidente, eut un échange de vues à Moscou avec un groupe de
parlementaires russes, y compris le président du conseil de la Fédération
de Russie et le président de la Douma de la Fédération de Russie. Dans
ses écritures, la Géorgie a appelé l’attention sur le fait qu’elle proposa à
cette occasion, au sujet de la force de maintien de la paix de la CEI, que
le contingent russe évacue le district de Gali pour faciliter le retour des
réfugiés, ce que la partie russe refusa. Voici ce qui est dit dans le pro-
cès‑verbal établi par la Géorgie :

        « La discussion sur un retrait éventuel de la force de maintien de la
     paix d’Abkhazie mécontenta manifestement la partie russe. Il fut
     néanmoins indiqué à maintes reprises que, si la partie géorgienne en
     faisait la demande, la force russe de maintien de la paix quitterait le
     territoire géorgien. Selon la déclaration de la Russie, si les « casques
     bleus » quittaient l’Abkhazie, les observateurs des Nations Unies leur
     emboiteraient le pas. Les parlementaires russes déclarèrent douter

                                                                            38

          convention sur la discrimination raciale (arrêt)               105

    que la partie géorgienne parvienne alors à maîtriser la situation et à
    éviter la menace d’une reprise des hostilités. »

Il s’agit là d’un échange de vues entre parlementaires, et aucune allégation
de discrimination raciale contre la Fédération de Russie ne ressort de cet
échange. La Cour ne peut donc lui accorder de valeur juridique aux fins
de la présente espèce.
   77. En janvier 2004, peu après son élection à la présidence de la Géor-
gie mais avant de prendre ses fonctions, Mikhaïl Saakachvili déclara
ce qui suit dans une interview à la radio, en réponse à une question sur
l’Abkhazie :
       « Il s’agit avant tout de nos relations avec la Russie. Les généraux
    russes commandent la région, ils y ont déployé un contingent mili-
    taire qui a joué un rôle néfaste… [L]a majorité de la population est,
    ou était, de souche géorgienne. Ces personnes ont été chassées par les
    soldats russes et les séparatistes locaux, et nous devons remédier à
    cette situation. »
La Géorgie affirme que cette déclaration revient à accuser directement la
Fédération de Russie et ses forces armées de complicité dans le nettoyage
ethnique à l’encontre des Géorgiens de souche en Abkhazie. Cet argu-
ment n’est peut‑être pas dénué de fondement mais, juste après ces propos
mis en exergue par la Géorgie, le président élu indiqua : « la manière d’y
remédier [à la situation en Abkhazie] consiste avant tout à engager des
pourparlers pacifiques afin de lui proposer [à la population abkhaze] de
meilleures solutions du point de vue du développement économique de la
Géorgie, de son intégration à l’Europe ». Au sujet de l’Abkhazie, il ajouta
qu’elle était, « [e]n substance, livrée à l’anarchie … un véritable trou
noir… Bien entendu, la Russie refuse de renoncer à sa domination, c’est
pourquoi nous devons dialoguer avec elle et lui faire comprendre que
nous sommes un Etat indépendant… Mais, d’un autre côté, nous voulons
être en bons termes avec elle. » Cette déclaration doit être replacée dans le
contexte immédiat d’une interview de caractère général et informel et
dans celui, plus large, des relations entre les deux pays au sujet de l’Ab-
khazie. La résolution 1524 (2004) du Conseil de sécurité, adoptée deux
semaines après cet entretien, contenait les dispositions habituelles concer-
nant, notamment, les divers rôles joués par la Fédération de Russie (voir
paragraphes 48 et 71). En outre, rien dans le dossier de l’affaire n’indique
que le nouveau président ait donné suite, ou fait donner suite, à une quel-
conque réclamation qu’il aurait formulée contre la Fédération de Russie
pendant l’interview.
   78. Le prochain document pertinent qui figure au dossier est une let­-
tre du 26 juillet 2004 adressée au président Poutine par le président
Saakachvili. Cette lettre concernait essentiellement des contingents de
­
« groupes armés illégaux » en Ossétie du Sud, supérieurs en nombre à ce
qui avait été convenu en 2003, des attaques armées, l’attribution de la

                                                                          39

          convention sur la discrimination raciale (arrêt)                  106

citoyenneté russe dans la région, la criminalité et, partant, la nécessité
d’établir le dialogue politique au niveau plénipotentiaire et de renforcer le
rôle de l’OSCE. Au sujet de l’Abkhazie, le président géorgien soulevait la
question de l’intégrité territoriale de la Géorgie. Dans sa réponse, le pré-
sident de la Fédération de Russie proposa des mesures visant à stabiliser
la situation et à créer des conditions propices à la reprise du dialogue
politique. Il n’était pas question dans ces lettres du retour des réfugiés et
des personnes déplacées.
   79. Dans une lettre datée du 26 janvier 2005, le représentant permanent
de la Géorgie auprès de l’Organisation des Nations Unies informait le pré-
sident du Conseil de sécurité de « l’évolution récente du processus de réso-
lution du conflit en Abkhazie (Géorgie) » (Nations Unies, doc. S/2005/45),
notamment des « prétendues élections présidentielles » qualifiées d’« illé-
gales et illégitimes » qui s’y étaient déroulées, du fait que près de 80 % de la
population de la région avait la citoyenneté russe et du mépris de la Fédé-
ration de Russie pour les règles élémentaires du régime des visas. L’ambas-
sadeur ajoutait que, malgré tout, les autorités centrales de Géorgie étaient
prêtes à reprendre les négociations avec la partie abkhaze. Il mentionnait
ensuite les « réfugiés et les déplacés — victimes du nettoyage ethnique —
qui, depuis déjà plus d’une décennie, attend[ai]ent qu’un droit fondamen-
tal leur soit reconnu : celui de vivre chez eux ». A propos des enlèvements
qui auraient eu lieu le jour des « élections », il affirmait que « ces actes
[avaient] été commis devant les soldats de la paix de la CEI qui …
n’[avaient] rien fait pour protéger la population civile et pacifique… [Il
réitérait] que [la force de maintien de la paix de la CEI] [était] loin d’être
impartiale et [qu’elle] sout[enait] souvent les structures paramilitaires sépa-
ratistes abkhazes. » Deux jours plus tard, le Conseil de sécurité, qui avait
été saisi de cette lettre, adoptait sans aucun débat, en présence d’un repré-
sentant de la Géorgie (Nations Unies, doc. S/PV.5116), une résolution
contenant les références habituelles à la force de maintien de la paix de la
CEI et au rôle de facilitateur de la Fédération de Russie (résolution 1582
(2005)).
   80. Dans une résolution du 11 octobre 2005, le Parlement géorgien
« dénon[çait] l’évolution récente dans les zones de conflit sur le territoire
de la Géorgie (Abkhazie et ancienne région autonome d’Ossétie du Sud) ».
L’action de la force de maintien de la paix en Abkhazie et dans l’ancienne
région autonome d’Ossétie du Sud ainsi que la manière dont cette force
s’acquittait de son mandat étaient qualifiées d’« extrêmement négatives »,
et le Parlement envisageait, dans certaines circonstances, la cessation de
ces opérations de maintien de la paix et la dénonciation des accords inter-
nationaux pertinents, à compter de février 2006 en Ossétie du Sud et du
mois de juillet en Abkhazie.
   81. Le représentant permanent de la Géorgie se référa à cette résolu-
tion dans une lettre en date du 27 octobre 2005, adressée au président du
Conseil de sécurité. La résolution du Parlement n’y était pas entérinée par
l’exécutif géorgien. Le représentant permanent y faisait état d’un progrès
(une réunion du 4 août 2005 sur les garanties de sécurité) qui, selon lui,

                                                                             40

          convention sur la discrimination raciale (arrêt)                107

avait été compromis par les grandes manœuvres menées par les militaires
abkhazes dans la zone relevant de la responsabilité de la force russe de
maintien de la paix. La lettre mentionnait également l’interdiction de l’en-
seignement en géorgien dans les établissements scolaires de Gali, grief
qui, selon la Cour, ne visait pas la Fédération de Russie. Toujours selon
le représentant permanent, il était d’autant moins possible de passer sous
silence le comportement du facilitateur — la Fédération de Russie — que
plusieurs tendances alarmantes, dont la liste était dressée, s’étaient mani-
festées et qu’un petit pays qui entretenait de bonnes relations avec ses
voisins était en cours d’annexion. Après s’être référé à la résolution du
Parlement, le représentant permanent indiquait ce qui suit :
       « Il semble que l’opération de maintien de la paix dirigée par la
    Russie ait atteint ses limites et que le seul moyen de régler le pro-
    blème soit une opération de maintien de la paix à grande échelle,
    réellement internationale, mais dirigée par les Nations Unies.
       La direction géorgienne est fermement attachée à l’idée d’un règle-
    ment pacifique du conflit sur son territoire, en tenant compte de la
    nécessité d’inclure et d’intégrer toutes les ethnies et de respecter les
    droits de l’homme et les libertés civiles. Malgré tout ce qui est relaté
    plus haut, nous restons convaincus qu’il n’y a pas de solution mili-
    taire — au contraire, nous pensons qu’une telle solution est
    contre‑productive. Notre politique d’engagement actif a des objectifs
    à long terme, qui sont de sortir la société abkhaze de son isolement,
    d’exposer les Abkhazes aux valeurs démocratiques et de faire respec-
    ter les droits de l’homme des personnes déplacées et des réfugiés,
    mais avant tout leur droit à regagner leur foyer, quelle que soit leur
    appartenance ethnique, et d’établir un climat de confiance et de res-
    pect mutuel. » (Nations Unies, doc. S/2005/678.)
La Cour ne peut discerner dans cette lettre aucune accusation, formulée
par le Gouvernement géorgien contre la Fédération de Russie, d’avoir
manqué à des obligations au titre de la CIEDR.
   82. Le 9 novembre 2005, le représentant permanent de la Géorgie
transmit la résolution de son Parlement du 11 octobre au Secrétaire géné-
ral de l’Organisation des Nations Unies. Il le pria de la faire distribuer en
tant que document de l’Assemblée générale au titre des points de l’ordre
du jour concernant la prévention des conflits armés (point 12) et l’étude
d’ensemble des opérations de maintien de la paix (point 32), mais ne fit
pas référence aux autres points inscrits à l’ordre du jour de cette session,
parmi lesquels figuraient la discrimination raciale (point 69) et la question
des personnes déplacées (point 39) (Nations Unies, doc. A/60/552).
   83. La position officielle de l’exécutif géorgien au cours de cette période
est également mise en lumière par les observations formulées par le pre-
mier ministre géorgien à l’occasion d’une conférence de presse en
décembre 2005, observations qui furent ensuite distribuées à une réunion
de la CCC. Le premier ministre y faisait état de « la position extraordinai-
rement constructive de la diplomatie russe en la matière [le processus de

                                                                           41

          convention sur la discrimination raciale (arrêt)                108

paix en Ossétie du Sud] », relevait que la Russie était « le garant d’une
paix durable dans le Caucase » et indiquait que, selon lui, « les récentes
initiatives prises par la Russie imprime[raie]nt une dynamique positive
aux relations entre les deux pays ».
   84. Le 26 janvier 2006, le Conseil de sécurité tint une séance privée sur
la situation en Géorgie. Le communiqué officiel de cette séance indique
seulement qu’un représentant de la Géorgie, l’envoyé spécial du président
de la Géorgie, fit une déclaration, et qu’un représentant de la Fédération
de Russie en fit également une, sans autres précisions (Nations Unies,
doc. S/PV.5358). La Géorgie a intégré dans ses écritures une « déclaration
[du] représentant spécial… », très critique de la partie abkhaze à divers
égards et dans laquelle il est dit ce qui suit à propos du rôle de la Fédéra-
tion de Russie :

        « L’un des membres du Conseil de sécurité, membre du Groupe des
    amis du Secrétaire général et facilitateur du processus de paix — à
    savoir la Fédération de Russie —, a soudainement décidé de cesser de
    soutenir le principe fondamental — celui de l’intégrité territoriale de la
    Géorgie à l’intérieur de ses frontières internationalement reconnues…
    C’est la raison pour laquelle, pour la première fois dans l’histoire des
    délibérations du Conseil de sécurité, nous n’avons pas de projet de
    résolution établi par le Groupe des amis du Secrétaire général.
        Monsieur le Président,
        Ce changement de position de l’un des plus éminents membres
    du P5 n’a rien d’un simple infléchissement ou d’une réorientation
    mineure. Renoncer au principe de la détermination du statut de
    l’­Abkhazie au sein de la Géorgie équivaut bel et bien à soutenir le
    sécessionnisme, à cautionner le nettoyage ethnique de plus de
    300 000 citoyens géorgiens et à remettre en cause le principe fonda-
    mental de l’architecture du monde moderne, à savoir celui de l’inté-
    grité territoriale et de l’inviolabilité des frontières internationalement
    reconnues.
        Monsieur le Président,
        Je représente les populations qui ont été expulsées de force et ne
    sont pas autorisées à retourner chez elles. Je représente les popula-
    tions qui comptent chaque jour passé en exil et placent tant d’espoir
    dans le travail et les résolutions de ce conseil. Je représente la com-
    munauté qui suit de très près chaque évolution du processus de paix
    en Abkhazie (Géorgie). »
La Cour observe qu’il n’est pas allégué, dans la référence au « nettoyage
ethnique », que la Fédération de Russie a participé à cette action ou l’a
facilitée. Après quelque retard, à la fin du mois de mars 2006, le Conseil
de sécurité adopta, en présence d’un représentant de la Géorgie et sans
débat (Nations Unies, doc. S/PV.5405), la résolution 1666 (2006), qui
reprenait les dispositions habituelles sur la force de maintien de la paix de

                                                                           42

          convention sur la discrimination raciale (arrêt)                109

la CEI et le rôle de la Fédération de Russie en tant que facilitateur, tout
en réaffirmant l’intégrité territoriale de la Géorgie.
   85. Le 15 février 2006, dans une résolution communiquée au Secrétaire
général par le représentant permanent de la Géorgie, le Parlement géor-
gien qualifiait, comme dans sa résolution du 11 octobre 2005, d’« extrême-
ment négative » la manière dont la force de maintien de la paix déployée
dans l’ancien district autonome d’Ossétie du Sud s’était acquittée de ses
obligations et voyait dans l’action de la Fédération de Russie une tenta-
tive permanente d’annexion de cette région de Géorgie. Aussi deman-
dait‑il au Gouvernement géorgien de commencer à mettre en œuvre les
dispositions de sa résolution antérieure. Là encore, rien dans le dossier
n’indique que le Gouvernement géorgien ait donné suite à cette demande.
Comme cela avait été fait pour la résolution du Parlement d’octobre 2005
(paragraphe 82 ci‑dessus), le représentant permanent de la Géorgie pria le
Secrétaire général, dans la lettre du 16 février 2006 sous le couvert de
laquelle il lui transmettait la résolution du Parlement de février 2006, de
faire distribuer celles‑ci en tant que document de l’Assemblée générale et
au titre des points de l’ordre du jour concernant les conflits armés et le
maintien de la paix, et non la discrimination raciale ou les personnes
déplacées (Nations Unies, doc. A/60/685).
   86. Le 18 juillet 2006, le Parlement géorgien adopta une résolution
concernant les deux régions, qui était libellée comme celles du 11 octobre
2005 et du 15 février 2006. Il constatait que, malheureusement, aucun
progrès n’avait été réalisé dans le règlement des conflits dans les délais
fixés par ces résolutions, ajoutant :
       « Au lieu d’être démilitarisées, ces forces armées, subordonnées
    de fait aux autorités d’Abkhazie et de l’ancien district autonome
    d’Ossétie du Sud, ont augmenté considérablement leur potentiel
    ­militaire, les activités terroristes et subversives se sont considérable-
    ment intensifiées, les garanties de sécurité pour la population ont
    totalement disparu, on constate des tentatives permanentes de cher-
    cher à légaliser les résultats du nettoyage ethnique reconnu comme
    tel à plusieurs reprises par la communauté internationale, et on
    assiste à des violations massives des droits de l’homme fondamen-
    taux et à l’apparition d’une menace criminelle internationale de
    plus en plus importante, caractéristique des territoires qui échappent
    à tout contrôle. Tel est le résultat des opérations de maintien de la
    paix. »
Le Parlement affirmait ensuite que le rejet d’un plan de paix par la Fédé-
ration de Russie « p[ouvait] être considéré comme un appui en faveur des
séparatistes et une tentative permanente d’annexion du territoire de la
Géorgie ». Il décidait de charger le Gouvernement géorgien d’engager les
procédures nécessaires pour suspendre immédiatement les prétendues
opérations de maintien de la paix et assurer le retrait des forces armées de
la Fédération de Russie.
   87. Cette fois, les autorités de la Fédération de Russie eurent parfaite-

                                                                           43

            convention sur la discrimination raciale (arrêt)                                                   110

ment connaissance des propositions du Parlement géorgien puisque, le
19 juillet 2006, soit le lendemain de l’adoption de la résolution, le repré-
sentant permanent de la Fédération de Russie auprès de l’Organisation
des Nations Unies communiqua au Secrétaire général une déclaration du
ministère des affaires étrangères russe qui critiquait cette résolution. Elle
se lisait notamment comme suit :
        « La Fédération de Russie considère cette décision comme une
    provocation, qui vise à exacerber la tension, à éliminer les cadres de
    la négociation et à saper la base juridique du règlement pacifique des
    conflits entre la Géorgie, d’une part, et l’Abkhazie et l’Ossétie du
    Sud, d’autre part. Les accusations qu’elle comporte à l’encontre de la
    Russie traduisent une manœuvre indigne ayant pour but de rejeter la
    faute sur autrui.
    �����������������������������������������������������������������������������������������������������������������
        Il ne faut pas oublier que les cadres de négociation auxquels parti-
    cipent, outre la Russie, l’Organisation des Nations Unies, l’Organisa-
    tion pour la sécurité et la coopération en Europe, la Communauté
    d’Etats indépendants et les pays membres du Groupe des amis du
    Secrétaire général, ont été établis avec l’accord de toutes les parties
    aux conflits. Les agissements irresponsables de Tbilissi risquent de
    porter irrémédiablement atteinte au règlement pacifique des diffé-
    rends.
        La Fédération de Russie prendra toutes les dispositions nécessaires
    pour faire appliquer les accords internationaux existants, éviter une
    déstabilisation de la région et défendre les droits et les intérêts de ses
    ressortissants dans la région. » (Nations Unies, doc. S/2006/555.)

   88. Le 24 juillet 2006, le représentant permanent de la Géorgie commu-
niqua le texte de la résolution du Parlement géorgien en date du 18 juil-
let 2006 au Secrétaire général, priant de nouveau celui‑ci de le faire
distribuer en tant que document de l’Assemblée générale et au titre des
mêmes points de l’ordre du jour que les résolutions du Parlement d’oc-
tobre 2005 et de février 2006 (voir paragraphes 82 et 85 ci‑dessus)
(Nations Unies, doc. A/60/954). Les éléments versés au dossier montrent
que le Gouvernement géorgien ne prit aucune mesure pour donner suite à
la résolution du 18 juillet 2006.
   89. La Cour rappelle que la Géorgie a mis l’accent sur les résolutions
de son Parlement qui furent communiquées à l’Organisation des
Nations Unies (paragraphe 36 ci‑dessus) et considère comme significatif
le fait que, chaque fois que le Gouvernement géorgien a transmis au
Secrétaire général des résolutions du Parlement géorgien pour qu’elles
soient distribuées en tant que documents de l’Organisation des
Nations Unies, il ne s’est jamais référé à des points de l’ordre du jour se
rapportant à l’objet de la CIEDR — comme la discrimination raciale ou,
le cas échéant, les réfugiés et les personnes déplacées — ni, plus générale-
ment, à des instruments relatifs aux droits de l’homme.

                                                                                                                  44

          convention sur la discrimination raciale (arrêt)                 111

    90. Le 11 août et le 4 septembre 2006, le représentant permanent de la
Géorgie communiqua au Secrétaire général et au président du Conseil de
sécurité des déclarations du ministère des affaires étrangères relatives
aux violations des droits de l’homme qui auraient été commises en
­Abkhazie (Nations Unies, doc. A/60/976‑S/2006/638, doc. S/2006/709). Ces
 allégations visaient principalement la « partie abkhaze », mais il a égale-
 ment été avancé que la force russe de maintien de la paix (CEI) conti­-
 nuait d’« ignorer les violations flagrantes … des droits de l’homme ». Le
 ministère géorgien des affaires étrangères affirmait que « la situation
 actuelle … [le] condui[sait] à dénoncer de nouveau l’incapacité (ou
 l’absence de volonté) des forces de maintien de la paix de la CEI à
 s’acquitter comme il convient de leurs fonctions, ce qui montr[ait] une fois
 de plus qu’il [était] nécessaire de modifier le format actuel de l’opération de
 maintien de la paix… ». Dans sa déclaration du 4 septembre, le ­ministère
 déclarait que « les soldats russes chargés du maintien de la paix … ne [pou-
 vaient] assurer la protection, la dignité et les droits de l’homme de la popu-
 lation pacifique, y compris des personnes déplacées et des réfugiés, comme
 demandé par les [quatre] résolutions du Conseil de sécurité », ce qui
 « constitu[ait] … une nouvelle preuve du bien‑fondé de la décision prise
 par le Parlement géorgien pour le retrait de ces forces… ». La déclaration
 du 11 août faisait expressément référence à trois conventions, mais pas à la
 CIEDR, et aucun des deux documents ne contenait d’allégation de discri-
 mination raciale visant directement la Fédération de Russie.
    91. En octobre, le Conseil de sécurité, sans se référer à ces deux docu-
 ments, adopta la résolution 1716 (2006), qui reprenait les dispositions
 habituelles relatives au rôle de facilitateur de la Fédération de Russie et à
 la mission de la force de maintien de la paix de la CEI. Là encore, le
 représentant de la Géorgie, qui était présent, ne formula aucune observa-
 tion sur les paragraphes du projet de résolution concernant la force de
 maintien de la paix de la CEI ou le rôle de la Fédération de Russie en tant
 que facilitateur, et la résolution fut adoptée sans débat (Nations Unies,
 doc. S/PV.5549). Dès lors, la Cour estime qu’aucune valeur juridique ne
 peut être accordée, aux fins de la présente espèce, auxdites déclarations du
 ministère des affaires étrangères.
    92. Le 3 octobre 2006, le représentant permanent de la Géorgie auprès
 de l’Organisation des Nations Unies déclara ce qui suit lors d’une confé-
 rence de presse :
        « Il est tout à fait clair que la force russe de maintien de la paix
     n’est ni impartiale, ni internationale. Elle s’est montrée incapable de
     mener à bien les principales tâches définies dans son mandat — créer
     des conditions de sécurité favorables au retour de centaines de mil-
     liers de ressortissants géorgiens victimes du nettoyage ethnique. Elle
     est devenue la force qui s’emploie à dresser artificiellement les parties
     les unes contre les autres. »
Dans ses écritures, la Géorgie cite ce passage comme une nouvelle mise en
exergue du différend — il est permis à la Cour de supposer qu’elle veut

                                                                             45

          convention sur la discrimination raciale (arrêt)                 112

parler du différend relatif à la discrimination raciale dont la Fédération
de Russie se serait rendue coupable —, mais le représentant permanent
ajoute aussitôt :
        « Les déclarations et actions du dirigeant politique russe prouvent
     une fois de plus qu’il ne s’agit pas d’un conflit à dominante ethnique,
     mais plutôt d’un conflit né des ambitions territoriales de la Russie à
     l’encontre de mon pays. »
La Cour conclut qu’il ne peut, aux fins de la présente espèce, être accordé
aucune valeur juridique à la déclaration faite à l’occasion de la conférence
de presse, surtout si l’on tient compte de cet éclaircissement apporté par
le représentant permanent.
   93. Dans un discours prononcé le 14 novembre 2006 devant le Parle-
ment européen — qui, étant un organe de l’Union européenne, ne compte
aucun représentant de la Géorgie ou de la Fédération de Russie —, le pré-
sident Saakachvili déclara que « plus de 300 000 Géorgiens [avaient] fait
l’objet d’un nettoyage ethnique en Abkhazie au début des années 1990 ».
Il releva que « [l]’administration russe » avait été accusée d’être responsable
de ces événements. Dans ce discours, où il abordait de nombreux sujets, il
ne fit cependant état de différends qu’à propos des « problèmes sépara-
tistes » en Géorgie : « [n]os différends persistent parce qu’ils reposent sur
des revendications territoriales récurrentes… ». Il ressort donc de la décla-
ration du président Saakachvili que le différend portait avant tout sur des
revendications territoriales, les références à un nettoyage ethnique perpé-
tré par la Fédération de Russie ayant trait à des événements qui s’étaient
déroulés au début des années 1990. Or, ces événements n’étaient pas
contemporains du discours du président et étaient antérieurs à l’adhésion
de la Géorgie à la CIEDR. Dès lors, la Cour ne considère pas que la
déclaration du président Saakachvili établisse l’existence d’un différend
entre les Parties sur des questions se rapportant à cet instrument. Selon
elle, il en va de même de la déclaration faite à la presse le 22 décembre 2006
par le ministère géorgien des affaires étrangères.
   94. Dans l’allocution qu’il prononça le 26 septembre 2007 devant l’As-
semblée générale, le président de la Géorgie déclara que la majorité des
habitants des deux régions étaient « prisonniers des politiques moralement
inqualifiables du nettoyage ethnique, de la division, de la violence et de
l’indifférence ». Il poursuivit en ces termes :
        « L’histoire de l’Abkhazie, où plus de 500 000 hommes, femmes et
     enfants ont été contraints de fuir dans les années 90, est particulière-
     ment frappante en cela qu’elle constitue l’un des nettoyages ethniques
     les plus terrifiants du XXe siècle, et pourtant oublié. Depuis que
     les soldats de la paix russes ont été déployés, plus de 2000 Géorgiens
     ont péri, et c’est un climat de peur qui y règne. » (Nations Unies,
     doc. A/62/PV.7.)
Peu avant la fin de son discours, le président affirma que « [l]e seul obstacle
à l’intégration de l’Ossétie du Sud au sein de la Géorgie [était] un régime

                                                                            46

           convention sur la discrimination raciale (arrêt)                     113

séparatiste consistant pour l’essentiel en éléments issus des services de sécurité
de la Russie voisine, qui n’ont pas le moindre lien historique d’ordre ethnique
ou culturel avec le territoire ». A propos de l’Abkhazie, il avait auparavant
déclaré que « [c]es différends ne [relevaient] plus de griefs ethniques ».
   95. En septembre et octobre 2007, puis en mars et avril 2008, le représen-
tant permanent de la Géorgie auprès de l’Organisation des Nations Unies
communiqua au Secrétaire général et au président du Conseil de sécurité le
texte de déclarations émanant des ministères géorgiens des affaires étrangères
et de l’intérieur (Nations Unies, doc. S/2007/535 ; S/2007/589 ; A/62/765‑
S/2008/197 ; A/62/810). Les premier, troisième et quatrième documents
concernaient le statut des régions, les activités des séparatistes et les opéra-
tions militaires. Aucun ne faisait état de discrimination raciale ou de nettoyage
ethnique (à l’exception du dernier), ou de la responsabilité de la Fédération de
Russie dans de tels actes. Le dernier document faisait effectivement référence
au nettoyage ethnique, mais uniquement pour préciser que la Fédération de
Russie « entend[ait] reconnaître » la légitimité des documents établis par les
autorités mises en place au moyen du nettoyage ethnique. De l’avis de la Cour,
le fait qu’il y était demandé à la Fédération de Russie de participer plus acti-
vement au retour en toute sécurité des personnes déplacées ne saurait être
interprété comme une accusation, à l’encontre de celle‑ci, d’avoir manqué à
ses obligations découlant de la CIEDR, en ayant par exemple empêché pour
des raisons raciales le retour des personnes déplacées. Deux autres aspects de
ce document méritent de retenir l’attention : premièrement, la Fédération de
Russie y était accusée d’avoir violé trois conventions, qui étaient citées, mais
pas la CIEDR ; deuxièmement, lorsque la Géorgie communiqua cette décla-
ration au Secrétaire général le 17 avril 2008, elle le pria de la faire distribuer en
tant que document de l’Assemblée générale au titre d’un point de l’ordre du
jour concernant les conflits prolongés dans la région et leurs incidences sur la
paix, la sécurité et le développement (Nations Unies, doc. A/62/810).
   La deuxième déclaration contient le passage suivant :
         « La partie géorgienne est profondément préoccupée par ce fait
     [l’identité d’un militant qui avait été tué], qui prouve que les forces
     armées séparatistes illégales ne cessent de recevoir le soutien d’une
     partie censée participer au processus de règlement du conflit en tant
     que modérateur. Nous voyons malheureusement ce genre de com-
     portement depuis 14 ans. Qui plus est, les hauts dirigeants russes
     trouvent normal d’assurer appui et formation aux unités soi‑disant
     antiterroristes, qui sont en réalité foncièrement des formations mili-
     taires illégales du régime abkhaze de facto, responsables de l’épura-
     tion ethnique menée en Abkhazie (Géorgie).
         Le Gouvernement géorgien rappelle une fois de plus à tous les
     Etats le paragraphe 8 de la résolution 876 (1993) du Conseil de sécu-
     rité, par lequel le Conseil a demandé à tous les Etats d’empêcher que
     toute forme d’assistance autre qu’humanitaire ne soit apportée à par-
     tir de leur territoire ou par des personnes relevant de leur juridic-
     tion. » (Nations Unies, doc. S/2007/589.)

                                                                                  47

          convention sur la discrimination raciale (arrêt)                114

Encore une fois, la référence au nettoyage ethnique n’était pas formulée
comme une accusation, contre la Fédération de Russie, de ne pas respec-
ter ses obligations en vertu de la CIEDR.
   96. La Géorgie a présenté à la Cour six autres déclarations faites entre
janvier 2006 et septembre 2007 par son ministère des affaires étrangères et
son ministère chargé de la résolution des conflits. Dans les griefs qu’ils y
formulent à l’encontre de la Fédération de Russie, les ministères se
bornent à stigmatiser l’« inaction coupable » et l’« inaction criminelle » de
la force russe de maintien de la paix, « voire … les encouragements »
qu’elle aurait prodigués aux autorités séparatistes ; ces déclarations sont
sans rapport avec la discrimination raciale. Dès lors, la Cour ne leur
accorde aucune valeur juridique aux fins de la présente espèce. (Voir, de
même, la déclaration du 22 novembre 2007.)
   97. Le 19 avril 2008, le ministère géorgien des affaires étrangères men-
tionna dans un communiqué de presse « l’annexion de facto de régions …
qui font partie intégrante de la Géorgie et le mépris des droits de l’homme
d’une grande majorité de la population de ces régions, victimes d’un net-
toyage ethnique ». Cette déclaration porte essentiellement sur le statut des
deux régions ainsi que sur les politiques et pratiques que la Fédération de
Russie y mettait en œuvre ; elle ne contient aucune allégation de discrimi-
nation raciale visant la Fédération de Russie.
   98. Le 21 avril 2008, le président de la Géorgie fit une « déclaration
spéciale » sur l’« offensive lancée » par les forces aériennes de la Fédéra-
tion de Russie, dans laquelle il ne parla de discrimination raciale qu’à
propos d’événements qui s’étaient déroulés avant l’entrée en vigueur de
la CIEDR entre les Parties et étaient liés au bombardement russe
de 1992‑1993 : « [l]e territoire avait à l’époque fait l’objet d’un nettoyage
ethnique et un nouveau régime brutal avait été mis en place ».
   99. Le 12 mai 2008, dans un discours aux représentants de cinq pays
membres de l’Union européenne qui s’étaient rendus en Géorgie, le pré-
sident de la Géorgie évoqua ce qu’il a appelé le plan de paix pour l’Ab-
khazie, ainsi que la nécessité d’éviter le conflit et de préserver l’intégrité
territoriale, le retour des réfugiés, la violation des normes devant régir le
comportement entre Etats dont la Fédération de Russie se serait rendue
coupable en se livrant à des incursions dans l’espace aérien de la Géorgie,
le mouvement illicite de la force russe de maintien de la paix, le statut des
régions et la délivrance de passeports par la Fédération de Russie. Il
engagea l’Union européenne à déclarer qu’elle n’accepterait jamais aucune
forme de sécession du territoire géorgien, ni les conséquences du net-
toyage ethnique. Là encore, il n’était pas allégué que la Fédération de
Russie avait violé ses obligations en vertu de la CIEDR.
   100. Le dernier échange entre la Géorgie et la Fédération de Russie
avant le début du conflit armé en août 2008 est une lettre du 24 juin 2008
que le président Saakachvili adressa au président Medvedev et la réponse
de ce dernier le 1er juillet. Le président de la Géorgie invitait le président
de la Fédération de Russie à examiner un certain nombre de propositions
« visant à réduire sensiblement les tensions, rétablir la confiance et contri-

                                                                           48

            convention sur la discrimination raciale (arrêt)                                                   115

buer au règlement pacifique du conflit en Abkhazie (Géorgie) ». Deux de
ces propositions avaient trait aux réfugiés et aux personnes déplacées :
        « Une zone franche sera créée sur le territoire des districts de Gali
    et d’Ochamchire en Abkhazie, pratiquement inhabités à l’heure
    actuelle. Des administrations et des forces de l’ordre conjointes
    (géorgiennes et abkhazes) seront mises en place dans les deux dis-
    tricts. Le retour dans la sécurité et la dignité des réfugiés et des per-
    sonnes déplacées dans les districts de Gali et d’Ochamchire sera
    organisé. La partie géorgienne s’engage à assurer pleinement la pro-
    tection sociale de la population de ces districts.
    �����������������������������������������������������������������������������������������������������������������
        Les parties au conflit pourraient également conclure un accord dis-
    tinct sur le non‑recours à la force et le retour des personnes déplacées
    et des réfugiés dans tout le territoire de l’Abkhazie (Géorgie). »
Une autre proposition tendait à ce que l’opération de maintien de la paix
menée sous l’égide de la CEI se poursuive avec un mandat revisé. Enfin,
le président géorgien invitait la Fédération de Russie à être l’un des
garants des accords qu’il allait négocier dans l’esprit de ces propositions.
   101. Dans sa réponse, le président de la Fédération de Russie disait
avoir examiné avec attention les propositions relatives au règlement du
conflit entre la Géorgie et l’Abkhazie, précisant : « La plupart des élé-
ments qu’elles contiennent peuvent s’avérer utiles à différentes étapes du
règlement » et « [v]otre partenaire principal doit être l’Abkhazie », ce qui
impliquerait l’ouverture d’un processus de négociation global. Après
avoir indiqué que, « [m]alheureusement, les parties nourriss[ai]ent actuel-
lement une profonde méfiance mutuelle », le président de la Fédération de
Russie ajoutait :
       « Dans un tel contexte, il est en toute franchise difficile d’imaginer,
    par exemple, la création d’administrations ou de forces de l’ordre
    conjointes géorgiennes et abkhazes dans un district abkhaze. De
    plus, il semble inopportun de poser la question du retour des réfugiés
    de manière aussi catégorique. Eu égard aux vives tensions actuelles,
    les Abkhazes y voient une menace à leur survie nationale et nous
    devons les comprendre.
       Pour cette raison, je propose de nous concentrer pour l’instant sur
    les aspects initiaux et les plus importants, à savoir les mesures réelles
    destinées à atténuer les tensions et à rétablir la confiance, ce qui per-
    mettrait de reprendre le processus de règlement du conflit entre la
    Géorgie et l’Abkhazie interrompu en juillet 2006. »
Il abordait ensuite d’autres questions soulevées par le président de la
Géorgie et, à propos de deux d’entre elles, concluait en ces termes :
       « Par ailleurs, nous sommes prêts à discuter de vos propositions
    concernant la création d’une commission intergouvernementale
    ­russo‑géorgienne sur le redressement économique de l’Abkhazie. Si

                                                                                                                  49

          convention sur la discrimination raciale (arrêt)                 116

     j’ai bien compris, cela signifierait l’annulation de la sanction adoptée
     en janvier 1996 sur la base de la décision des chefs d’Etat des pays
     membres de la CEI relative aux sanctions contre l’Abkhazie. Une
     telle décision serait, en tout état de cause, conforme aux mesures
     adoptées par la partie russe dans le cadre de l’ordonnance prise en
     avril par le président de la Fédération de Russie.
        Et, bien entendu, nous inviterons la Géorgie à rejoindre le proces-
     sus de préparation des Jeux olympiques de 2014 à Sotchi.
        En résumé, je me félicite de l’émergence d’un programme précis et
     positif d’actions communes. »
   102. La Géorgie interprète la réponse apportée à la question du retour
des personnes déplacées comme un « refus catégorique », et comme une
preuve de l’existence d’un différend d’ordre juridique l’opposant à la
Fédération de Russie « sur la question du retour des Géorgiens de souche
dans les régions de Géorgie dont ils avaient été expulsés en raison de leur
appartenance ethnique ».
   103. Comme les Parties l’ont dit, cet échange est important étant donné
la date à laquelle il a eu lieu, ainsi que les fonctions et responsabilités des
auteurs des lettres et la teneur de celles‑ci. La Cour conclut que ces lettres
n’apportent pas la preuve d’un différend entre les Parties au sujet d’obli-
gations que la Fédération de Russie enfreindrait en empêchant le retour
des réfugiés et des personnes déplacées pour des motifs de discrimination
raciale. La Géorgie s’adressait à la Fédération de Russie en sa qualité de
facilitateur et de garant éventuel et en raison du rôle qu’elle jouait dans la
force de maintien de la paix de la CEI. La partie abkhaze (l’autre « partie
au conflit ») est celle qui, d’après ces propositions, aurait, avec la Géorgie,
la mission de faciliter le retour des personnes déplacées et des réfugiés. La
Géorgie n’invitait nullement la Fédération de Russie à prendre des
mesures concernant le retour des personnes déplacées et des réfugiés.
   104. Le dernier document sur lequel s’appuie la Géorgie, avant ceux
qui datent de la période du conflit armé d’août 2008, est un communiqué
de presse de son ministère des affaires étrangères du 17 juillet 2008. En
réponse à une question relative à une déclaration du ministre des affaires
étrangères de la Fédération de Russie sur la signature d’un traité de
non‑recours à la force entre la Géorgie et l’Abkhazie et le retour des réfu-
giés, le ministère géorgien des affaires étrangères affirmait que cette décla-
ration était en contradiction flagrante avec le mandat de la force collective
de maintien de la paix de la CEI, qui devait créer les conditions néces-
saires au retour des réfugiés et des personnes déplacées, sans condition et
dans la dignité. Il présentait ainsi ce qui, selon lui, était le véritable des-
sein de Moscou :
     « consacrer juridiquement les conséquences du nettoyage ethnique
     perpétré par des citoyens russes à l’instigation de leur gouvernement
     afin de faciliter l’annexion d’une partie intégrante du territoire inter-
     nationalement reconnu de la Géorgie, ce que la Fédération de Russie
     tente de réaliser par l’intervention militaire en Abkhazie (Géorgie).

                                                                            50

          convention sur la discrimination raciale (arrêt)                117

    L’insistance de Moscou pour que soit signé un autre traité sur le
    non‑recours à la force sert aux mêmes fins immorales. »
Selon la Cour, la référence au nettoyage ethnique peut, là encore, être
considérée comme ayant trait aux événements du début des années 1990.
Il convient de la situer dans le contexte de ce communiqué de presse, dont
le thème principal était la préoccupation de la Géorgie à propos du statut
de l’Abkhazie et de l’intégrité territoriale de la Géorgie. Au vu du dossier
de l’affaire, il n’est pas certain que la Fédération de Russie ait eu connais-
sance de ce communiqué. Celui‑ci soulevait en tout cas la question de la
bonne exécution du mandat de la force de maintien de la paix de la CEI,
et non celle du respect par la Fédération de Russie de ses obligations au
titre de la CIEDR.
   105. La Cour, ayant examiné les documents et déclarations des Parties
et autres intervenants relatifs à la période allant de 1999 à juillet 2008,
conclut, pour les raisons indiquées à propos de chacun d’entre eux, qu’il
n’existait alors aucun différend d’ordre juridique entre la Géorgie et la
Fédération de Russie au sujet du respect par celle‑ci de ses obligations en
vertu de la CIEDR.

                          6. Le mois d’août 2008
   106. Les hostilités armées commencèrent en Ossétie du Sud pendant la
nuit du 7 au 8 août 2008. D’après le rapport de la mission d’enquête inter-
nationale indépendante sur le conflit en Géorgie créée par le Conseil de
l’Union européenne, cette nuit-là,
    « la Géorgie lança une attaque à l’artillerie lourde sur la ville de
    Tskhinvali. D’autres mouvements des forces armées géorgiennes
    visant Tskhinvali et les régions environnantes étaient en cours, et des
    unités militaires et éléments armés russes, sud‑ossètes et abkhazes
    prirent rapidement part aux combats. Toutefois, il ne fallut pas long-
    temps pour que l’avancée des troupes géorgiennes en Ossétie du Sud
    soit stoppée. Dans une contre‑offensive, les forces armées russes,
    couvertes par des frappes aériennes et par des éléments de la flotte
    russe basée en mer Noire, pénétrèrent très avant en territoire géor-
    gien, coupant la principale voie qui traverse le pays d’est en ouest,
    atteignant le port de Poti et s’arrêtant à quelques kilomètres de la
    capitale de la Géorgie, Tbilissi. Les affrontements se transformèrent
    en un conflit à la fois externe et interne opposant, d’une part, les
    forces géorgiennes aux forces russes et, d’autre part, les combattants
    sud‑ossètes et abkhazes aux Géorgiens. » (Rapport, vol. 1, par. 2.)
   107. Le conflit se poursuivit pendant cinq jours. Le 12 août, le pré-
sident de la République française (qui assurait alors la présidence tour-
nante de l’Union européenne) prit l’initiative et, à la suite de discussions
avec le président de la Fédération de Russie, proposa six principes en
vue d’« obtenir un cessez‑le‑feu définitif dans la zone du conflit osséto‑­

                                                                           51

          convention sur la discrimination raciale (arrêt)                  118

géorgien ». A la suite de négociations, le plan fut signé par l’Abkhazie et
l’Ossétie du Sud le 14 août 2008, par la Géorgie le 15 et par la Fédéra­-
tion de Russie le 16. Les principes adoptés étaient les suivants :
    1) non‑recours à la force ; 2) cessation définitive des hostilités ; 3) libre
    accès à l’aide humanitaire ; 4) retrait des forces géorgiennes dans
    leurs lieux habituels de cantonnement ; 5) retrait des forces militaires
    russes sur [leurs] lignes antérieures au déclenchement des hostilités ;
    en attendant la création d’un mécanisme international, mise en œuvre
    par ces forces d[e] mesures de sécurité supplémentaires ; 6) ouverture
    de discussions internationales sur les moyens d’assurer la sécurité et
    la stabilité dans la région.
   108. La première déclaration datant de cette période citée par la Géor-
gie est le décret présidentiel du 9 août 2008 sur la proclamation de l’état
de guerre et la mobilisation générale. Après avoir dénoncé « [l]es sépara-
tistes [qui] se livr[ai]ent à des violations massives des droits de l’homme et
des libertés, à des attaques armées contre la population pacifique et à des
violences », le président affirmait que, par son attaque armée, la Fédéra-
tion de Russie fournissait « un appui sans réserve … aux forces sépara-
tistes » et que son « agression militaire » exigeait l’exercice du droit de
légitime défense prévu à l’article 51 de la Charte et dans d’autres docu-
ments. La Cour observe que rien dans ce décret n’accuse la Fédération de
Russie d’avoir violé ses obligations en matière d’élimination de la discri-
mination raciale. Il y est question du recours prétendument illicite à la
force armée.
   109. Dans une conférence de presse destinée aux journalistes étrangers
organisée le 9 août 2008, le président Saakachvili fit une déclaration dans
laquelle il commençait par accuser « la Fédération de Russie … de s’être
livrée à une véritable invasion militaire de la Géorgie ». Il tenait égale-
ment à préciser que,
    « après être entrés en Ossétie du Sud, les soldats et les chars russes
    [avaient] expulsé l’ensemble de la population de souche géorgienne
    de la région. Ce matin, ils [avaient] procédé au nettoyage ethnique
    de toutes les zones placées sous leur contrôle et [avaient] expulsé
    les habitants de souche géorgienne. En ce moment même, ils orga-
    nis[ai]ent le nettoyage ethnique des Géorgiens de souche en Haute-
    Abkhazie — dans les gorges de Kodori. »
   Le lendemain, 10 août 2008, le représentant de la Géorgie à une séance
du Conseil de sécurité convoquée à la demande de ce pays mentionna,
dans sa première déclaration, « [l]e processus d’extermination de la popu-
lation géorgienne », mais c’est dans la première déclaration du représen-
tant de la Fédération de Russie qu’il fut pour la première fois expressément
question de discrimination raciale :
       « Quels termes juridiques peut‑on utiliser pour décrire ce qu’ont fait
    les dirigeants géorgiens ? Pouvons‑nous parler de « nettoyage ethnique »,

                                                                              52

          convention sur la discrimination raciale (arrêt)                119

    par exemple, quand quelques jours suffisent pour transformer en réfu-
    giés près de 30 000 personnes, soit plus d’un quart des 100 000 per-
    sonnes qui vivent en Ossétie du Sud ? Ces personnes ont quitté l’Ossétie
    du Sud pour le nord au péril de leur vie. S’agit‑il ou non de nettoyage
    ethnique ? » (Nations Unies, doc. S/PV.5953, 10 août 2008, p. 8.)
Le représentant de la Géorgie répondit : « Nous ne pouvons pas [fermer
les yeux] aujourd’hui, car c’est précisément l’intention de la Russie : élimi-
ner l’Etat géorgien et exterminer sa population. » (Ibid., p. 17‑18.) Dans
une nouvelle intervention, le représentant de la Fédération de Russie pré-
cisa que « les intentions de la Fédération de Russie dans cette situation
[étaient] de garantir que les peuples de l’Ossétie du Sud et de l’Abkhazie
n’aur[aie]nt pas à craindre pour leur vie ou pour leur identité »
(Nations Unies, doc. S/PV.5953, 10 août 2008, p. 18). La Cour observe
que les populations civiles vivant dans des régions qui subissent directe-
ment les conséquences d’un conflit armé prolongé tentent souvent de
fuir — en l’espèce les Géorgiens vers d’autres zones de la Géorgie et les
Ossètes vers la Fédération de Russie.
   110. Le 11 août 2008, le ministère géorgien des affaires étrangères
publia le communiqué de presse suivant :
       « Selon des informations fiables détenues par le ministère géorgien
    des affaires étrangères, des militaires russes et les séparatistes pro-
    cèdent à l’arrestation massive des civils pacifiques de souche géor-
    gienne qui se trouvent encore sur le territoire de la région de
    Tskhinvali pour les concentrer sur la commune du village de Kourta.
       La Géorgie demande à la Croix‑Rouge internationale, aux autres
    organismes humanitaires, aux organisations internationales et à la
    communauté internationale dans son ensemble de prendre des
    mesures immédiates, résolues et efficaces pour évacuer cette popula-
    tion de la zone du conflit. »
  111. Ce même jour, le 11 août, le président Saakachvili déclara ce qui
suit dans une interview diffusée sur CNN :
       « Et ce qui restait de la Haute‑Abkhazie est au cœur de combats
    acharnés depuis deux jours. A l’heure où je vous parle, toute la popula-
    tion abkhaze de souche géorgienne est victime d’un nettoyage ethnique
    mené par les troupes russes. J’accuse directement la Russie de nettoyage
    ethnique dans cette zone. Et cela se passe en ce moment même.
       Pour ce qui est de l’Ossétie du Sud, la moitié de cette province, que
    nous avons toujours contrôlée, ne nous est plus accessible et l’inté-
    gralité de la population géorgienne en a été expulsée il y a deux jours.
    Les troupes russes ont occupé dans un premier temps la ville de Gori,
    située à une quarantaine de kilomètres de Tskhinvali, la capitale ori-
    ginelle de l’Ossétie du Sud. »
  112. Le lendemain, c’est‑à‑dire le 12 août 2008, à l’occasion d’une
conférence de presse conjointe avec le ministre finlandais des affaires

                                                                           53

          convention sur la discrimination raciale (arrêt)              120

étrangères en sa qualité de président en exercice de l’OSCE, le ministre des
affaires étrangères de la Fédération de Russie fit la déclaration suivante :
       « Deux jours après que [la secrétaire d’Etat des Etats‑Unis d’Amé-
    rique] Mme Rice m’a exhorté à ne pas employer de telles expressions,
    M. Saakachvili … a proféré des propos hystériques, accusant la par-
    tie russe de chercher à annexer l’ensemble de la Géorgie, sans hésiter
    à employer le terme de nettoyage ethnique ; mais il est vrai que c’est
    la Russie qu’il accusait de tels actes. »
    113. La Cour observe que, si les griefs formulés par la Géorgie entre
le 9 et le 12 août 2008 portaient essentiellement sur le prétendu recours
illicite à la force, ils se référaient aussi expressément à un prétendu net-
toyage ethnique perpétré par les forces russes. Ces griefs visaient directe-
ment la Fédération de Russie et non telle ou telle autre partie aux conflits
antérieurs, et ils furent rejetés par la Fédération de Russie. La Cour en
conclut que les échanges qui eurent lieu le 10 août 2008 entre les représen-
tants de la Géorgie et de la Fédération de Russie au Conseil de sécurité,
les accusations formulées les 9 et 11 août par le président de la Géorgie et
la réponse qui leur fut donnée le 12 août par le ministre russe des affaires
étrangères attestent que, ce jour‑là, c’est‑à‑dire le jour où la Géorgie
déposa sa requête, un différend relatif au respect par la Fédération de
Russie de ses obligations en vertu de la CIEDR invoquées par la Géorgie
existait entre ces deux Etats.

                              7. Conclusion
 114. La première exception préliminaire soulevée par la Fédération de
Russie est donc rejetée.


  III. Deuxième exception préliminaire — conditions procédurales
                  posées à l’article 22 de la CIEDR

                              1. Introduction
   115. La Cour examinera à présent la deuxième exception préliminaire
de la Fédération de Russie.
   116. Cette exception consiste essentiellement à dire que l’article 22 de
la CIEDR, seule base sur laquelle la Géorgie entend fonder la compé-
tence de la Cour, contient deux conditions procédurales préalables, à
savoir la tenue de négociations et le recours aux procédures expressément
prévues par la Convention, qui doivent l’une et l’autre être remplies avant
que la Cour puisse être saisie. La Fédération de Russie affirme que, en
l’espèce, ni l’une ni l’autre n’étaient remplies.
   117. L’article 22 est ainsi libellé :
       « Tout différend entre deux ou plusieurs Etats parties touchant
    l’interprétation ou l’application de la présente Convention qui n’aura

                                                                         54

          convention sur la discrimination raciale (arrêt)               121

    pas été réglé par voie de négociation ou au moyen des procédures
    expressément prévues par ladite Convention sera porté, à la requête
    de toute partie au différend, devant la Cour internationale de Justice
    pour qu’elle statue à son sujet, à moins que les parties au différend ne
    conviennent d’un autre mode de règlement. »
   118. Les Parties interprètent différemment nombre d’aspects de cette
clause compromissoire. Premièrement, elles s’opposent sur le sens de la
formule « [t]out différend … qui n’aura pas été réglé par voie de négocia-
tion ou au moyen des procédures expressément prévues ». La Fédération
de Russie affirme que la compétence de la Cour est ainsi soumise à une
condition préalable puisque sa saisine n’est possible que s’il a été préala-
blement tenté de régler le différend par les moyens prévus à l’article 22 et
que cette tentative n’a pas abouti. La Géorgie considère quant à elle que
la formule susvisée n’impose pas aux Parties l’obligation positive d’avoir
tenté de régler le différend par voie de négociation ou au moyen des pro-
cédures prévues par la Convention. Pour la Géorgie, la seule exigence, en
fait, c’est que le différend n’ait pas été réglé de la sorte.
   119. Deuxièmement, les Parties font aussi des interprétations diffé-
rentes de la conjonction de coordination « ou » dans le membre de phrase
« [t]out différend … qui n’aura pas été réglé par voie de négociation ou au
moyen des procédures expressément prévues ». La Fédération de Russie
soutient que ces deux conditions préalables sont cumulatives et qu’il ne
suffirait donc pas que l’une ou l’autre soit remplie. A l’opposé, la Géorgie,
se fondant sur une interprétation littérale du texte, affirme que les deux
conditions préalables — à supposer qu’elles soient effectivement des
conditions préalables — sont alternatives.
   120. Troisièmement, dans l’hypothèse où la tenue de négociations est
une condition préalable à la saisine de la Cour, les Parties divergent sur ce
qui constitue des négociations, notamment sur le point jusqu’auquel
celles‑ci doivent être menées avant qu’il soit possible de conclure que la
condition préalable posée à l’article 22 de la CIEDR est remplie. Elles
s’opposent en outre sur la forme que devraient prendre ces négociations
et sur la question de savoir dans quelle mesure celles‑ci devraient se réfé-
rer spécifiquement aux obligations de fond découlant de la Convention.
   121. La Cour commencera par présenter les arguments des Parties
concernant les questions susmentionnées relatives à l’interprétation de
l’article 22 de la CIEDR. Elle donnera ensuite son interprétation de cet
article et déterminera alors si la deuxième exception préliminaire de la
Fédération de Russie est bien fondée en droit et en fait.

             2. Le point de savoir si l’article 22 de la CIEDR
       établit des conditions procédurales pour la saisine de la Cour

   122. A l’appui de leurs interprétations respectives de l’article 22 de la
CIEDR, les Parties avancent un certain nombre d’arguments qui ont
trait : a) au sens ordinaire des termes utilisés dans cet article, considérés

                                                                          55

          convention sur la discrimination raciale (arrêt)                  122

dans leur contexte et à la lumière de l’objet et du but de la Convention,
les Parties invoquant, pour étayer leurs positions respectives à cet égard,
la jurisprudence de la Cour relative à des clauses compromissoires de
nature comparable ; et b) aux travaux préparatoires de la Convention.

a) Le sens ordinaire de l’article 22 de la CIEDR
   123. Commençant par examiner le sens ordinaire de l’article 22, la
Fédération de Russie affirme que le temps présent utilisé dans l’expression
anglaise « which is not settled » ne traduit pas un simple état de fait mais
implique que les Parties doivent avoir préalablement tenté, de bonne foi,
de régler le différend. Selon la Fédération de Russie, cela est d’autant plus
évident dans la version française (« qui n’aura pas été réglé »), où le futur
antérieur signifie qu’une action préalable (c’est‑à‑dire une tentative de
régler le différend) doit avoir lieu avant un passage à l’étape suivante
(c’est‑à‑dire la saisine de la Cour). A son avis, telle est la seule interpréta-
tion de bon sens possible de l’article 22, que confirme l’analyse textuelle
des autres textes authentiques de la CIEDR.
   124. Pour réfuter la lecture que fait la Géorgie de l’expression « qui
n’aura pas été réglé » figurant à l’article 22 de la CIEDR, lecture selon
laquelle il s’agit là d’une simple constatation factuelle, la Fédération de
Russie invoque en outre le principe de l’effet utile de l’interprétation. Elle
relève qu’une telle lecture non seulement est contraire au sens ordinaire de
la disposition considérée mais la prive aussi de tout effet : elle réduit l’ar-
ticle 22 à une tautologie et le vide de son sens, car elle revient à énoncer
un truisme et ôte tout effet utile à une expression essentielle de cette dis-
position. Afin de bien souligner l’importance de cet argument, la Fédéra-
tion de Russie pose une question rhétorique : quel serait le but d’employer
dans l’article 22 la formule « par voie de négociation ou au moyen des
procédures expressément prévues par ladite Convention », si aucune
conséquence logique ou juridique ne pouvait en être tirée ? A son avis,
cette formule doit ajouter quelque chose au terme « différend » : les seuls
différends qui relèvent de cette clause sont ceux qui ne peuvent être réglés
par les moyens y indiqués. Partant, la Fédération de Russie estime que le
droit de saisir la Cour et, par là même, la compétence de celle‑ci pour
connaître de la demande dépendent des tentatives qui ont été faites pour
remplir cette condition et ne peuvent être invoqués que si de telles tenta-
tives ont été faites et ont échoué.
   125. En outre, la Fédération de Russie invoque le dictum de la Cour
permanente en l’affaire des Concessions Mavrommatis en Palestine :
« avant qu’un différend fasse l’objet d’un recours en justice, il importe que
son objet ait été nettement défini au moyen de pourparlers diploma-
tiques » (arrêt no 2, 1924, C.P.J.I. série A no 2, p. 15). Elle affirme que, dès
lors, « l’interprétation alléguée par la Géorgie reviendrait à faire peser sur
la Cour la lourde charge de caractériser un différend dont les Parties n’ont
pas indiqué les contours ».
                                       *

                                                                             56

          convention sur la discrimination raciale (arrêt)                123

   126. La Géorgie fait une interprétation différente. Se fondant sur le
sens ordinaire des termes employés, considérés dans leur contexte et à la
lumière de l’objet et du but de la CIEDR, elle soutient que l’article 22
n’établit aucune obligation expresse de négocier et n’oblige pas non plus
à recourir aux procédures énoncées aux articles 11 et 12 de la Convention.
Elle fait valoir qu’aucune de ces conditions nécessaires ou préalables ne se
retrouve dans le texte même de l’article 22 et, plus précisément, que cet
article ne mentionne — ni expressément, ni implicitement — aucune obli-
gation générale de tenter de régler le différend avant de saisir la Cour.
   127. A l’appui de cette interprétation de l’article 22, la Géorgie invoque
l’ordonnance rendue en l’espèce le 15 octobre 2008 par la Cour, dans
laquelle celle‑ci précisait :
    « la formule « [t]out différend … qui n’aura pas été réglé par voie de
    négociation ou au moyen des procédures expressément prévues » par
    la Convention, prise dans son sens naturel, ne donne pas à penser
    que la tenue de négociations formelles au titre de la Convention ou
    le recours aux procédures visées à l’article 22 constituent des condi-
    tions préalables auxquelles il doit être satisfait avant toute saisine de
    la Cour » (Application de la convention internationale sur l’élimination
    de toutes les formes de discrimination raciale (Géorgie c. Fédération
    de Russie), mesures conservatoires, ordonnance du 15 octobre 2008,
    C.I.J. Recueil 2008, p. 388, par. 114).
Faisant valoir que ce qui était alors le « sens naturel » doit le rester
aujourd’hui, la Géorgie soutient que le libellé de l’article 22 ne vient pas à
l’appui de la thèse de la Fédération de Russie, pour qui cet article contient
des conditions préalables à la saisine de la Cour.
   128. La Géorgie affirme en outre que les termes : « [t]out différend …
qui n’aura pas été réglé » sont une simple constatation. Elle en veut pour
preuve que les rédacteurs de la CIEDR se sont abstenus d’introduire
expressément une idée de priorité et qu’ils n’ont pas employé l’expression
« n’a pu être réglé » (qui figure dans de nombreuses autres conventions),
qui comporte clairement un élément de plus, estime‑t‑elle, que « n’aura
pas été réglé ». Elle soutient qu’il s’agissait là d’un choix délibéré des
rédacteurs de la Convention, qui, s’ils avaient voulu introduire dans le
texte les conditions que la Fédération de Russie y lit aujourd’hui, l’au-
raient fait ». Dès lors, selon la Géorgie, le sens ordinaire des termes
employés à l’article 22 de la CIEDR ne peut que traduire, « de la part des
rédacteurs, une intention » de n’imposer aucune condition préalable à la
saisine de la Cour.

                                    *   *
  129. Avant de livrer son interprétation de l’article 22 de la CIEDR, la
Cour tient à formuler trois observations liminaires.
  Premièrement, la Cour rappelle qu’elle a, dans son ordonnance du
15 octobre 2008, précisé que « la formule « [t]out différend … qui n’aura pas

                                                                           57

           convention sur la discrimination raciale (arrêt)                  124

été réglé par voie de négociation… », prise dans son sens naturel, ne donne
pas à penser que la tenue de négociations formelles au titre de la Conven-
tion … constitu[e une] conditio[n] préalabl[e] [à laquelle] il doit être satisfait
avant toute saisine de la Cour » (C.I.J. Recueil 2008, p. 388, par. 114). Tou-
tefois, elle a également relevé que « l’article 22 donne … à penser que la
Partie demanderesse doit avoir tenté d’engager, avec la Partie défenderesse,
des discussions sur des questions pouvant relever de la CIEDR » (ibid.).
   La Cour rappelle en outre avoir précisé, dans la même ordonnance, que
cette conclusion provisoire ne préjugeait en rien sa décision finale sur la
question de savoir si elle a compétence pour connaître de l’affaire au
fond, question qu’il convient d’aborder après avoir examiné les écritures
et les plaidoiries des deux Parties. Elle a indiqué à cet égard que
     « la décision rendue en la présente procédure ne préjuge en rien la
     question de la compétence de la Cour pour connaître du fond de
     l’affaire, ni aucune question relative à la recevabilité de la requête ou
     au fond lui‑même » (ibid., p. 397, par. 148 ; voir également Anglo‑­
     Iranian Oil Co. (Royaume-Uni c. Iran), exception préliminaire, arrêt,
     C.I.J. Recueil 1952, p. 102‑103 ; Activités armées sur le territoire du
     Congo (nouvelle requête : 2002) (République démocratique du Congo
     c. Rwanda), mesures conservatoires, ordonnance du 10 juillet 2002,
     C.I.J. Recueil 2002, p. 249, par. 90).
   130. Deuxièmement, la Cour est priée d’établir si un Etat, avant de la
saisir, doit recourir à certaines procédures. A cet égard, elle note que les
termes « condition » et « condition préalable » sont employés tantôt
comme des synonymes, tantôt comme des termes distincts. En substance,
il n’y a pas de différence entre eux, si ce n’est que, lorsqu’il est employé
seul, le terme « condition » peut englober, outre les conditions préalables,
d’autres conditions qui doivent être réunies simultanément ou postérieu-
rement à tel ou tel fait. Pour autant que les exigences procédurales énon-
cées à l’article 22 de la Convention constituent des conditions, elles
doivent être considérées comme préalables à la saisine de la Cour même
quand le terme « conditions » n’est pas assorti d’une limite temporelle.
   131. Troisièmement, il n’est pas rare que les clauses compromissoires
conférant compétence à la Cour ou à d’autres juridictions internationales
mentionnent le recours à des négociations. Ce recours remplit trois fonc-
tions distinctes.
   En premier lieu, il permet de notifier à l’Etat défendeur l’existence d’un
différend et d’en délimiter la portée et l’objet. Tel est p­ récisément ce que
la Cour permanente de Justice internationale avait à l’esprit lorsqu’elle a
déclaré, dans l’affaire Mavrommatis, que, « avant qu’un différend fasse
l’objet d’un recours en justice, il importe que son objet ait été nettement
défini au moyen de pourparlers diplomatiques » (Concessions Mavromma-
tis en Palestine, arrêt no 2, 1924, C.P.J.I. série A no 2, p. 15).
   En deuxième lieu, il incite les parties à tenter de régler leur différend à
l’amiable, évitant ainsi de s’en remettre au jugement contraignant d’un
tiers.

                                                                               58

          convention sur la discrimination raciale (arrêt)                 125

   En troisième lieu, le recours préalable à des négociations ou à d’autres
modes de règlement pacifique des différends joue un rôle important en ce
qu’il indique les limites du consentement donné par les Etats. La Cour a
mentionné cet aspect du principe fondamental du consentement dans l’af-
faire des Activités armées :
       « [L]a compétence [de la Cour] repose sur le consentement des par-
    ties, dans la seule mesure reconnue par celles‑ci … lorsque ce consen-
    tement est exprimé dans une clause compromissoire insérée dans un
    accord international, les conditions auxquelles il est éventuellement
    soumis doivent être considérées comme en constituant les limites. »
    (Activités armées sur le territoire du Congo (nouvelle requête : 2002)
    (République démocratique du Congo c. Rwanda), compétence et rece-
    vabilité, arrêt, C.I.J. Recueil 2006, p. 39, par. 88 ; les italiques sont de
    la Cour.)

                                      *
   132. La Cour examinera à présent la référence faite à l’article 22 de la
CIEDR à la « négociation ou [aux] procédures expressément prévues » par
la Convention, afin de déterminer si celles‑ci constituent des conditions
préalables à sa saisine.
   133. Laissant de côté la question de savoir si les deux modes de règle-
ment pacifique sont alternatifs ou cumulatifs, la Cour relève que l’ar-
ticle 22 de la CIEDR limite les « différend[s] » qui pourront être soumis à
la Cour à ceux « qui n’aur[ont] pas été réglé[s] » par les moyens de règle-
ment pacifique précisés dans cet article. Il doit être donné effet à ces
termes.
   Dans l’affaire des Zones franches de la Haute‑Savoie et du Pays de Gex,
la Cour permanente de Justice internationale a eu l’occasion d’appliquer
le principe bien établi d’interprétation des traités selon lequel il faut
conférer aux mots un effet utile. Elle a ainsi indiqué que :
    « dans le doute, les clauses d’un compromis par lequel la Cour est
    saisie d’un différend doivent, si cela n’est pas faire violence à leurs
    termes, être interprétées d’une manière permettant à ces clauses de
    déployer leurs effets utiles » (Zones franches de la Haute‑Savoie et du
    Pays de Gex, ordonnance du 19 août 1929, C.P.J.I. série A no 22,
    p. 13).
La Cour internationale de Justice, elle aussi, a, dans l’affaire du Détroit de
Corfou, souligné l’importance de ce principe :
       « Il serait en effet contraire aux règles d’interprétation généralement
    reconnues de considérer qu’une disposition de ce genre, insérée dans
    un compromis, soit une disposition sans portée et sans effet. » (Détroit
    de Corfou (Royaume‑Uni c. Albanie), fond, arrêt, C.I.J. Recueil 1949,
    p. 24 ; voir également Différend territorial (Jamahiriya arabe libyenne/
    Tchad), arrêt, C.I.J. Recueil 1994, p. 25, par. 51.)

                                                                             59

           convention sur la discrimination raciale (arrêt)                 126

Si l’on interprétait l’article 22 de la Convention comme signifiant, ainsi
que le soutient la Géorgie, qu’il suffit, en fait, que le différend n’ait pas été
résolu (par la négociation ou par les procédures prévues par la Conven-
tion), cela reviendrait à priver d’effet un passage essentiel de cette dispo-
sition.
   134. De plus, il va de soi que si, en fait, un différend a été réglé, il cesse
d’en être un. Par conséquent, si les mots « qui n’aur[ont] pas été réglé[s] »
devaient être interprétés comme posant pour seule condition que le diffé-
rend porté devant la Cour existe effectivement, ils n’auraient aucune utilité.
De même, le choix exprès de deux modes de règlement, à savoir des négo-
ciations ou les procédures spécialement prévues par la Convention, dénote
une obligation positive de recourir à ces modes de règlement préalablement
à la saisine de la Cour. S’il en était autrement, leur présence dans le texte de
l’article 22 n’aurait pas de sens et aucune conséquence juridique ne pourrait
en être tirée, contrairement au principe selon lequel, chaque fois que pos-
sible, les mots doivent être interprétés de manière à avoir un effet utile.
   135. La Cour relève aussi que, pour la formule susmentionnée, la ver-
sion française emploie le futur antérieur, tandis que la version anglaise
utilise l’indicatif présent (« [a]ny dispute … which is not settled by nego-
tiation or by the procedures expressly provided for in this Convention »).
Elle note que le futur antérieur renforce encore l’idée qu’une action préa-
lable (une tentative de régler le différend) doit avoir été accomplie avant
qu’une autre action (la saisine de la Cour) puisse être engagée. Les trois
autres textes de la Convention faisant également foi, à savoir les versions
chinoise, espagnole et russe, n’infirment pas cette interprétation.

   136. La Cour relève en outre que, comme sa devancière, la Cour perma-
nente de Justice internationale, elle a dû se prononcer à plusieurs reprises
sur la question de savoir si la référence aux négociations contenue dans des
clauses compromissoires établit une condition préalable à sa saisine.
   A titre préliminaire, elle fait observer que, bien que de nature analogue,
les clauses compromissoires dans lesquelles il est fait une référence à des
négociations préalables (ainsi que, dans certains cas, au recours à d’autres
modes de règlement des différends) ne sont pas toujours identiques. Cer-
taines fixent un délai pour la tenue des négociations, dont l’expiration
entraînerait l’obligation de recourir à l’arbitrage ou de saisir la Cour. Il
peut y avoir des variations dans les termes utilisés, telles que « n’aura pas
été réglé par » ou « n’est pas susceptible d’être réglé par ». Dans certains
cas, en particulier dans des clauses compromissoires plus anciennes, les
termes employés sont « qui n’a pas été » ou « qui ne peut pas être » réglé
par « voie de négociation » ou « par la voie diplomatique ».
   La Cour examinera maintenant sa jurisprudence relative à des clauses
compromissoires comparables à l’article 22 de la CIEDR. Les deux Par-
ties invoquent cette jurisprudence à l’appui de leurs interprétations res-
pectives du sens ordinaire de l’article 22.
   137. Dans l’affaire des Activités armées, la République démocratique
du Congo (RDC) a invoqué notamment le paragraphe 1 de l’article 29 de

                                                                              60

          convention sur la discrimination raciale (arrêt)                127

la convention sur l’élimination de toutes les formes de discrimination à
l’égard des femmes, où figurent les termes « qui n’est pas réglé par voie de
négociation ». Elle a contesté que la clause compromissoire en question
contienne quatre conditions préalables, soutenant qu’elle n’en renfermait
que deux : le différend devait porter sur l’application ou l’interprétation
de la Convention et il devait s’être révélé impossible d’organiser un arbi-
trage (Activités armées sur le territoire du Congo (nouvelle requête : 2002)
(République démocratique du Congo c. Rwanda), compétence et recevabi-
lité, arrêt, C.I.J. Recueil 2006, p. 37, par. 85). Notant que la RDC avait
« formulé de nombreuses protestations contre les agissements du Rwanda
prétendument contraires au droit international des droits de l’homme », la
Cour a ajouté que, « [q]uelle que puisse être la qualification juridique de
telles protestations au regard de l’exigence de l’existence d’un différend
entre la RDC et le Rwanda aux fins de l’article 29 de la Convention, cet
article requiert également qu’un tel différend fasse l’objet de négocia-
tions » (ibid., p. 40‑41, par. 91).
   138. Dans la même affaire, la Cour, après avoir conclu à l’absence de
différend relevant de l’article 75 de la Constitution de l’Organisation
mondiale de la Santé (OMS), a ajouté :
    « quand bien même elle aurait établi l’existence d’une question ou
    d’un différend entrant dans les prévisions de l’article 75 de la Consti-
    tution de l’OMS, la RDC n’a en tout état de cause pas apporté la
    preuve que les autres conditions préalables à la saisine de la Cour,
    fixées par cette disposition, aient été remplies, à savoir qu’elle ait
    tenté de régler ladite question ou ledit différend par voie de négocia-
    tion avec le Rwanda ou que l’Assemblée mondiale de la Santé n’ait
    pu résoudre cette question ou ce différend » (ibid., p. 43, par. 100).
   139. De même, dans son avis consultatif sur l’Applicabilité de l’obliga-
tion d’arbitrage en vertu de la section 21 de l’accord du 26 juin 1947 relatif
au siège de l’Organisation des Nations Unies, la Cour devait déterminer si
les Etats‑Unis étaient tenus de recourir à l’arbitrage avec l’Organisation
des Nations Unies conformément à l’alinéa a) de la section 21 de l’accord
relatif au siège de l’Organisation des Nations Unies, disposant que
    « [t]out différend entre l’Organisation des Nations Unies et les
    Etats‑Unis au sujet de l’interprétation ou de l’application du présent
    accord … sera, s’il n’est pas réglé par voie de négociations ou par tout
    autre mode de règlement…, soumis aux fins de décision définitive à
    un tribunal composé de trois arbitres… » (Applicabilité de l’obligation
    d’arbitrage en vertu de la section 21 de l’accord du 26 juin 1947 relatif
    au siège de l’Organisation des Nations Unies, avis consultatif,
    C.I.J. Recueil 1988, p. 14, par. 7 ; les italiques sont de la Cour).
La Cour a noté que, pour pouvoir répondre à cette question, il lui fallait,
après avoir déterminé qu’il existait un différend entre l’Organisation des
Nations Unies et les Etats‑Unis au sujet de l’interprétation ou de l’appli-
cation de l’accord de siège, « s’assurer [que le différend en cause] n’a[vait]

                                                                           61

          convention sur la discrimination raciale (arrêt)                128

pu être « réglé par voie de négociations » ou par « tout autre mode de
règlement agréé par les parties » » (C.I.J. Recueil 1988, p. 27, par. 34).
   140. La Cour relève que, dans chacune des affaires susmentionnées où
la clause compromissoire invoquée était comparable à celle que contient
la CIEDR, elle a toujours interprété la référence aux négociations comme
posant une condition préalable à sa saisine.
   141. La Cour estime donc que, pris dans leur sens ordinaire, les termes
de l’article 22, à savoir « [t]out différend … qui n’aura pas été réglé par
voie de négociation ou au moyen des procédures expressément prévues
par ladite Convention », établissent des conditions préalables auxquelles il
doit être satisfait avant toute saisine de la Cour.

b) Les travaux préparatoires
   142. A la lumière de cette conclusion, la Cour n’a pas besoin, pour
déterminer le sens de l’article 22, de recourir à d’autres moyens d’interpré-
tation, tels que les travaux préparatoires de la CIEDR ou les circons-
tances dans lesquelles celle‑ci a été conclue.
   La Cour relève cependant que les Parties ont présenté de nombreux
arguments relatifs aux travaux préparatoires et les ont cités à l’appui de
leurs interprétations respectives de la formule « tout différend … qui
n’aura pas été réglé ». Dès lors, et étant donné qu’elle s’est, dans d’autres
affaires, penchée sur les travaux préparatoires pour confirmer son interpré­
tation des textes pertinents (voir, par exemple, Différend territorial (Jama-
hiriya arabe libyenne/Tchad), arrêt, C.I.J. Recueil 1994, p. 27, par. 55 ;
Délimitation maritime et questions territoriales entre Qatar et Bahreïn
(Qatar c. Bahreïn), compétence et recevabilité, arrêt, C.I.J. Recueil 1995,
p. 21, par. 40 ; Souveraineté sur Pulau Ligitan et Pulau Sipadan (Indonésie/
Malaisie), arrêt, C.I.J. Recueil 2002, p. 653, par. 53), la Cour estime
qu’il convient, en l’espèce, d’exposer les vues des Parties et d’examiner
ces travaux.

                                    *   *
   143. La Fédération de Russie soutient que la clause compromissoire
contenue dans l’article 22 est le résultat d’un compromis réalisé, durant la
négociation de la CIEDR, entre les Etats qui envisageaient favorablement
la possibilité d’une saisine unilatérale de la Cour et ceux qui s’y oppo-
saient. Selon elle, les discussions tenues au sein de la Troisième Commis-
sion de l’Assemblée générale des Nations Unies révèlent que même les
partisans de la saisine unilatérale admettaient que celle‑ci devait être
subordonnée à des tentatives préalables de régler le différend par d’autres
moyens. De surcroît, la Fédération de Russie affirme que la clause com-
promissoire était une pierre d’achoppement lors de la négociation de la
CIEDR et qu’elle n’a finalement été acceptée que grâce à l’introduction de
telles conditions, destinées à répondre aux préoccupations qu’inspirait à
divers Etats la perspective de se soumettre à la juridiction de la Cour. C’est

                                                                           62

          convention sur la discrimination raciale (arrêt)                 129

ainsi que fut adopté l’amendement dit « des trois puissances » — proposé
par le Ghana, la Mauritanie et les Philippines —, par lequel a été ajoutée,
après la formule « qui n’aura pas été réglé par voie de négociation », la
référence aux « procédures expressément prévues par ladite Convention ».
   144. Selon la Fédération de Russie, la teneur des discussions au sein de
la Troisième Commission et l’adoption à l’unanimité de l’amendement
des « trois puissances » confirment que, dans l’esprit des rédacteurs, la sai-
sine de la Cour constituait une ultime voie de recours, une fois explorée et
épuisée celle des procédures de règlement mentionnées à l’article 22, y
compris les négociations.

                                        *
   145. La Géorgie, quant à elle, affirme que, tout au long du processus
de rédaction, la clause prévoyant la juridiction de la Cour et les clauses
établissant le mécanisme de conciliation de la CIEDR étaient considérées
comme séparées et distinctes par les rédacteurs. Selon elle, ledit méca-
nisme était donc destiné à s’appliquer sans préjudice des autres procé-
dures de règlement des différends.
   146. La Géorgie affirme en outre que, au cours des discussions finales
au sein de la Troisième Commission, aucun participant ne déclara que la
saisine de la Cour devait être subordonnée à des tentatives préalables de
règlement du différend au moyen du mécanisme de conciliation prévu
dans la CIEDR ou par la négociation, ni que ces deux modes de règle-
ment étaient cumulatifs. Selon elle, la référence au mécanisme de la
CIEDR et aux négociations fut incluse dans la clause compromissoire de
l’article 22 à la seule fin de signaler une possibilité, et non une obligation,
de recourir à d’autres procédures de règlement avant de saisir la Cour, et
ne visait pas à établir des conditions préalables à une telle saisine.

                                    *       *
   147. La Cour relève que, à l’époque où la CIEDR a été rédigée, l’idée
de consentir au règlement obligatoire des différends par la Cour n’était
pas facilement acceptable pour nombre d’Etats. Il est permis de penser
que, bien que les Etats puissent formuler des réserves aux dispositions de
la Convention prévoyant le règlement obligatoire des différends, des limi-
tations supplémentaires au recours au règlement judiciaire furent prévues
— sous la forme de négociations préalables et d’autres procédures de
règlement des différends non assorties de délais — dans le but de recueillir
une plus large adhésion.
   Au-delà de cette observation générale relative aux circonstances dans
lesquelles fut élaborée la CIEDR, la Cour fait observer que les travaux
préparatoires n’éclairent guère le sens de l’article 22, étant donné que la
formule « un différend … qui n’aura pas été réglé » fut très peu débattue.


                                                                            63

          convention sur la discrimination raciale (arrêt)                  130

   La déclaration du représentant du Ghana, l’un des auteurs de l’amen-
dement des trois puissances qui a servi de base au libellé définitif de l’ar-
ticle 22 de la CIEDR, constitue, à cet égard, une exception notable à
laquelle il convient d’accorder une certaine importance. Voici ce qui y est
dit : « L’amendement des trois puissances s’explique de lui‑même. Le pro-
jet de convention prévoit certains dispositifs qu’il convient d’utiliser pour le
règlement des différends avant de saisir la Cour internationale de Justice. »
(Documents officiels de l’Assemblée générale, vingtième session, Troisième
Commission, compte rendu analytique de la 1367e séance, Nations Unies,
doc. A/C.3/SR.1367, 7 décembre 1965, p. 485, par. 29 ; les italiques sont
de la Cour.) On rappellera que ces dispositifs incluent la négociation, qui
avait déjà été expressément mentionnée dans le texte proposé par les
membres du bureau de la Troisième Commission (Conseil économique et
social, projet de convention internationale sur l’élimination de toutes les
formes de discrimination raciale, suggestions relatives aux clauses finales
présentées par le bureau de la Troisième Commission, Nations Unies,
doc. A/C.3/L.1237, 15 octobre 1965, art. VIII).
   Selon la Cour, il est permis de penser que, s’ils ne permettent pas de
déterminer avec certitude que les négociations ou les procédures expressé-
ment prévues par la Convention étaient censées constituer des conditions
préalables à sa saisine, les travaux préparatoires de la CIEDR ne sug-
gèrent cependant pas une conclusion différente de celle à laquelle elle est
parvenue par la méthode principale de l’interprétation selon le sens ordi-
naire.

           3. Le point de savoir s’il a été satisfait aux conditions
              énoncées à l’article 22 pour la saisine de la Cour
   148. La Cour ayant interprété l’article 22 de la CIEDR comme impo-
sant des conditions préalables à sa saisine, elle doit à présent se demander
s’il a été satisfait à ces conditions.
   149. La Cour fait tout d’abord observer que la Géorgie n’a pas pré-
tendu qu’avant de la saisir elle avait eu recours, ou tenté d’avoir recours,
aux procédures expressément prévues par la CIEDR. Aussi limitera‑t‑elle
son examen à la question de savoir s’il a été satisfait à la condition préa-
lable de négociation.

a) La notion de négociation
   150. En ce qui concerne les négociations, la Fédération de Russie men-
tionne plusieurs facteurs dont la Cour a tenu compte dans sa jurispru-
dence pour déterminer si les parties à un différend avaient tenté de mener
des négociations et si celles‑ci avaient abouti à une impasse, tels que la
durée de ces négociations ou l’authenticité des efforts déployés pour parve-
nir à une solution négociée. En se fondant sur son examen de la jurispru-
dence de la Cour en la matière, elle conclut que, quelle qu’en soit la forme,
les négociations sont essentiellement un échange de points de vue sur le

                                                                             64

          convention sur la discrimination raciale (arrêt)                 131

droit et les faits, de concessions mutuelles en vue de parvenir à un accord.
Sur ce point, la Fédération de Russie renvoie à la décision rendue en l’af-
faire des Zones franches de la Haute‑Savoie et du Pays de Gex, dans laquelle
la Cour permanente de Justice internationale considérait que le règlement
judiciaire des conflits internationaux n’était « qu’un succédané au règle-
ment direct et amiable de ces conflits entre les parties » (ordonnance du
19 août 1929, C.P.J.I. série A no 22, p. 13). Elle se réfère également à l’avis
consultatif sur la question du Trafic ferroviaire entre la Lithuanie et la
Pologne, dans lequel la Cour permanente définissait l’obligation de négo-
cier comme n’étant « pas seulement [l’obligation] d’entamer des négocia-
tions, mais encore [celle] de les poursuivre autant que possible, en vue
d’arriver à des accords », même si l’obligation de négocier n’implique pas
celle de s’entendre (avis consultatif, 1931, C.P.J.I. série A/B no 42, p. 116).
   151. En outre, se fondant sur l’opinion individuelle de sir Gerald Fitz-
maurice en l’affaire du Cameroun septentrional, la Fédération de Russie
soutient que le seuil à partir duquel on peut conclure à l’existence de
négociations est élevé, ce qui exclut de simples controverses, comme par
exemple lorsque des Etats « se cherchent querelle au sein d’une assemblée
internationale ou distribuent aux Etats Membres l’exposé de leurs griefs
ou de leurs thèses » (Cameroun septentrional (Cameroun c. Royaume‑Uni),
exceptions préliminaires, arrêt, C.I.J. Recueil 1963, p. 123, opinion indivi-
duelle de M. le juge Gerald Fitzmaurice). S’appuyant toujours sur cette
opinion du juge Fitzmaurice, la Fédération de Russie fait en outre valoir
qu’un différend ne saurait être considéré comme « réglé par des négocia-
tions » s’il n’y a pas eu de tentative d’engager « des discussions directes
entre les parties » (ibid.). Enfin, la Fédération de Russie cite l’arrêt rendu
en l’affaire des Activités armées à l’appui de la thèse qu’elle avance, à
savoir que de simples protestations ne peuvent constituer des négocia-
tions (Activités armées sur le territoire du Congo (nouvelle requête : 2002)
(République démocratique du Congo c. Rwanda), compétence et recevabi-
lité, arrêt, C.I.J. Recueil 2006, p. 40‑41, par. 91).

                                      *
   152. La Géorgie, quant à elle, juge excessivement stricte et non
conforme à la jurisprudence constante de la Cour la définition que la
Fédération de Russie donne de ce qui constitue des négociations (notam-
ment la distinction qu’elle établit entre « controverse » et « négociation »,
et son argument selon lequel de simples protestations ne peuvent consti-
tuer des négociations). A son avis, il ressort de la jurisprudence de la
Cour et de celle de sa devancière, la Cour permanente de Justice interna-
tionale, que le seuil à partir duquel il y a négociations est peu élevé, que
le fond est plus important que la forme et qu’il incombe aux parties de
déterminer si de nouvelles négociations sont de nature à porter leurs fruits
et s’il serait inutile de poursuivre des négociations stériles ou vaines. En
bref, la Géorgie conclut que l’établissement de l’existence de négociations
est une opération relative et modulable.

                                                                            65

          convention sur la discrimination raciale (arrêt)                132

   153. La Géorgie avance, en particulier, qu’aucune procédure ou forme
particulière n’est exigée en ce qui concerne les négociations, et que même
de très brèves discussions informelles tenues dans un cadre bilatéral ou
multilatéral et consistant simplement, par exemple, à communiquer des
protestations à une partie silencieuse ou inflexible seraient assimilables à
des négociations. En somme, tout échange indirect entre les parties à un
différend constituerait des négociations.
   154. La Géorgie affirme en outre que les négociations entre les Parties
à la présente espèce ne doivent pas nécessairement se rapporter expressé-
ment à la CIEDR ou à ses dispositions de fond. Se fondant sur l’arrêt de
la Cour dans l’affaire des Activités militaires et paramilitaires au Nicara-
gua et contre celui‑ci (Nicaragua c. Etats‑Unis d’Amérique), compétence et
recevabilité, arrêt, C.I.J. Recueil 1984, p. 428‑429, par. 83, et sur son
ordonnance du 15 octobre 2008 en la présente affaire, la Géorgie conclut
que la seule obligation est celle d’avoir examiné l’objet du différend dans la
perspective de la Convention, c’est‑à‑dire celle de la discrimination raciale.
   155. Enfin, la Géorgie affirme que, pris dans leur sens ordinaire, les
termes « n’aura pas été réglé par voie de négociation », par opposition à
« ne peut pas être réglé par voie de négociation », signifient seulement qu’il
lui incombe de prouver qu’elle a tenté d’engager des négociations, et non
que celles‑ci ont abouti à une impasse (les italiques sont de la Géorgie
dans ses observations écrites).

                                    *   *
   156. La Cour doit tout d’abord répondre à une série de questions
concernant la nature de la condition préalable de négociation ; plus préci-
sément, il lui faut déterminer ce qui constitue des négociations, établir ce
dont elles doivent traiter au fond et sous quelle forme, et évaluer jusqu’à
quel point elles doivent être menées pour que ladite condition préalable
soit considérée comme satisfaite.
   157. En déterminant ce qui constitue des négociations, la Cour observe
que celles‑ci se distinguent de simples protestations ou contestations. Les
négociations ne se ramènent pas à une simple opposition entre les opi-
nions ou intérêts juridiques des deux parties, ou à l’existence d’une série
d’accusations et de réfutations, ni même à un échange de griefs et de
contre‑griefs diamétralement opposés. En cela, la notion de « négocia-
tions » se distingue de celle de « différend » et implique, à tout le moins,
que l’une des parties tente vraiment d’ouvrir le débat avec l’autre partie
en vue de régler le différend.
   158. De toute évidence, il n’est cependant pas nécessaire qu’un accord
soit effectivement conclu entre les parties au différend pour prouver qu’il y
a eu tentative de négociations ou négociations. A cet égard, dans son avis
consultatif sur la question du Trafic ferroviaire entre la Lithuanie et la Po-
logne, la Cour permanente de Justice internationale a défini l’obligation de
négocier comme une obligation « [non] seulement d’entamer des négocia-
tions, mais encore de les poursuivre autant que possible, en vue d’arriver à

                                                                           66

           convention sur la discrimination raciale (arrêt)                  133

des accords [même si] [une obligation] de négocier n’impliqu[ait] pas [celle]
de s’entendre » (Trafic ferroviaire entre la Lithuanie et la Pologne, avis consul-
 tatif, 1931, C.P.J.I. série A/B no 42, p. 116 ; voir également Plateau continen-
 tal de la mer du Nord (République fédérale d’Allemagne/Pays‑Bas), arrêt,
 C.I.J. Recueil 1969, p. 48, par. 87 ; Usines de pâte à papier sur le fleuve Uru-
 guay (Argentine c. Uruguay), arrêt, C.I.J. Recueil 2010 (I), p. 68, par. 150).
    159. Manifestement, dès lors qu’aucun élément ne démontre qu’une
 véritable tentative de négocier a eu lieu, il ne saurait être satisfait à la
 condition préalable de négociation. Néanmoins, lorsqu’il y a tentative ou
 début de négociations, la jurisprudence de la présente Cour et celle de la
 Cour permanente de Justice internationale indiquent clairement qu’il
 n’est satisfait à la condition préalable de tenir des négociations que
 lorsque celles‑ci ont échoué, sont devenues inutiles ou ont abouti à une
 impasse (Concessions Mavrommatis en Palestine, arrêt no 2, 1924, C.P.J.I.
 série A no 2, p. 13 ; Sud‑Ouest africain (Ethiopie c. Afrique du Sud ; Libéria
 c. Afrique du Sud), exceptions préliminaires, arrêt, C.I.J. Recueil 1962,
 p. 345‑346 ; Personnel diplomatique et consulaire des Etats‑Unis à Téhéran
(Etats‑Unis d’Amérique c. Iran), arrêt, C.I.J. Recueil 1980, p. 27, par. 51 ;
Applicabilité de l’obligation d’arbitrage en vertu de la section 21 de l’accord
du 26 juin 1947 relatif au siège de l’Organisation des Nations Unies, avis
consultatif, C.I.J. Recueil 1988, p. 33, par. 55 ; Questions d’interprétation
et d’application de la convention de Montréal de 1971 résultant de l’incident
aérien de Lockerbie (Jamahiriya arabe libyenne c. Etats‑Unis d’Amérique),
exceptions préliminaires, arrêt, C.I.J. Recueil 1998, p. 122, par. 20).
    160. De surcroît, déterminer si des négociations — et non de simples
protestations ou contestations — ont eu lieu et si elles ont échoué, sont
devenues inutiles ou ont abouti à une impasse est essentiellement une
question de fait, « une question d’espèce » (Concessions Mavrommatis en
Palestine, arrêt no 2, 1924, C.P.J.I. série A no 2, p. 13). Nonobstant cette
 observation, la Cour a dégagé dans sa jurisprudence des critères généraux
 à prendre en considération pour déterminer si des négociations ont eu
 lieu. A cet égard, elle a finalement admis que des échanges moins formels
 puissent constituer des négociations et a reconnu « la diplomatie prati-
 quée au sein des conférences ou diplomatie parlementaire » (Sud‑Ouest
 africain (Ethiopie c. Afrique du Sud ; Libéria c. Afrique du Sud), excep-
 tions préliminaires, arrêt, C.I.J. Recueil 1962, p. 346).
    161. S’agissant du fond des négociations, la Cour a admis que l­ ’absence
de référence expresse à l’instrument pertinent n’interdisait pas d’en
­invoquer la clause compromissoire pour fonder sa compétence (Activités
 militaires et paramilitaires au Nicaragua et contre celui‑ci (Nicaragua
 ­
 c. Etats‑Unis d’Amérique), compétence et recevabilité, arrêt, C.I.J. Recueil
 1984, p. 428, par. 83). Toutefois, pour que soit remplie la condition préa-
 lable de négociation prévue par cette clause, ladite négociation doit porter
 sur l’objet de l’instrument qui la renferme. En d’autres termes, elle doit
 concerner l’objet du différend, qui doit lui‑même se rapporter aux obliga-
 tions de fond prévues par l’instrument en question.


                                                                               67

          convention sur la discrimination raciale (arrêt)                  134

   162. En la présente espèce, la Cour cherche donc à établir si la Géorgie
a véritablement tenté d’engager des négociations avec la Fédération de
Russie dans le but de régler leur différend au sujet du respect par la Fédé-
ration de Russie des obligations de fond qui lui incombent en vertu de la
CIEDR. Si la Cour conclut que la Géorgie a véritablement tenté d’enga-
ger de telles négociations avec la Fédération de Russie, elle se penchera
sur la question de savoir si la Géorgie les a poursuivies autant que pos-
sible dans le but de régler le différend. Pour ce faire, elle recherchera si les
négociations ont échoué, sont devenues inutiles ou ont abouti à une
impasse avant que la Géorgie ne dépose sa requête devant la Cour.

b) Le point de savoir si les Parties ont mené des négociations sur des ques-
   tions concernant l’interprétation ou l’application de la CIEDR
   163. Se fondant sur ces critères, la Cour examinera maintenant les élé-
ments de preuve qui lui ont été communiqués par les Parties pour déter-
miner s’ils démontrent, comme l’affirme la Géorgie, qu’au moment où
celle‑ci a déposé sa requête, le 12 août 2008, des négociations avaient eu
lieu entre elle et la Fédération de Russie au sujet de leur différend d’ordre
juridique relevant de la CIEDR et que ces négociations avaient échoué.

                                     *   *
   164. Comme la Cour l’a précédemment indiqué (voir paragraphe 33), les
Parties lui ont communiqué plusieurs documents et déclarations relatifs aux
événements qui se sont déroulés en Abkhazie et en Ossétie du Sud entre 1990
et le moment où la Géorgie a déposé sa requête. S’agissant de la question
précise de l’existence de négociations sur des questions relevant de la
CIEDR, la Géorgie a versé au dossier des éléments qui, à son sens,
démontrent que des négociations portant sur l’objet du présent différend
furent menées en vain entre les délégations géorgienne et russe dans bien
des enceintes, dont les suivantes : i) le processus de Genève des Nations Unies
et le conseil de coordination pour la Géorgie et l’Abkhazie, ainsi que le
groupe des amis du Secrétaire général pour la Géorgie ; ii) la Commission
de contrôle conjointe pour le règlement du conflit osséto‑géorgien ; iii) l’Or-
ganisation pour la sécurité et la coopération en Europe ; et iv) le Conseil des
chefs d’Etat des pays membres de la Communauté d’Etats indépendants.
   La Géorgie affirme en outre que les pièces qu’elle a présentées
démontrent l’existence puis l’échec de négociations bilatérales de haut
niveau entre elle et la Fédération de Russie à propos de divers aspects du
présent différend.
   165. Selon la Géorgie, ces négociations ont porté sur des questions pré-
cises relevant de la CIEDR et elle reprochait à la Fédération de Russie les
faits suivants : avoir participé directement au nettoyage ethnique et à
d’autres actes de discrimination contre des Géorgiens de souche en
­Ossétie du Sud et en Abkhazie ; avoir empêché les Géorgiens de souche
 déplacés dans leur propre pays d’exercer leur droit au retour en Ossétie

                                                                             68

          convention sur la discrimination raciale (arrêt)               135

du Sud et en Abkhazie ; avoir soutenu, cautionné et défendu la discrimi-
nation perpétrée par des tiers contre des Géorgiens de souche ; et ne pas
avoir empêché la discrimination pratiquée à l’encontre des Géorgiens de
souche vivant dans les zones qu’elle contrôlait.

                                        *
   166. Dans sa réponse aux allégations qui précèdent, la Fédération de
Russie soutient en substance que les contacts qu’elle a eus avec la Géorgie
aux niveaux bilatéral et multilatéral ne concernaient pas la question de la
discrimination raciale et ne peuvent dès lors constituer des négociations
sur des questions relevant de la CIEDR. Plus précisément, à propos des
éléments de fait versés au dossier, elle relève que « [j]amais, dans le cadre
de ses relations bilatérales avec la Fédération de Russie, [la Géorgie] n’a
formulé [de] plainte [pour discrimination raciale] à son encontre ; et [que]
jamais la Géorgie et la Fédération de Russie n’ont mené de négociations
à ce sujet ». De même, la Fédération de Russie affirme que les contacts
établis entre la Géorgie et elle‑même au sein d’organisations internatio-
nales ou d’autres enceintes multilatérales conduisent à la même conclu-
sion que celle énoncée au sujet des négociations bilatérales, à savoir que
le différend allégué par la Géorgie touchant l’application de la CIEDR
n’a jamais fait l’objet de négociations.

                                    *       *
   167. La Cour rappelle les conclusions auxquelles elle est parvenue en ce
qui concerne la première exception préliminaire soulevée par la Fédération
de Russie, étant donné que cette première exception est directement liée à la
deuxième. Après avoir examiné les éléments de preuve communiqués par
les Parties, la Cour a conclu qu’un différend relevant de la CIEDR n’avait
surgi entre la Géorgie et la Fédération de Russie que dans la période ayant
immédiatement précédé le dépôt de la requête. En particulier, les pièces
versées au dossier par la Géorgie, qui sont antérieures au commencement
des hostilités armées en Ossétie du Sud dans la nuit du 7 au 8 août 2008,
n’ont pas démontré l’existence d’un différend d’ordre juridique entre la
Géorgie et la Fédération de Russie sur des questions relevant de la CIEDR.
   168. Il va de soi que les Parties ne purent négocier sur les questions
litigieuses, à savoir le respect par la Fédération de Russie des obligations
qui lui incombent en matière d’élimination de la discrimination raciale,
qu’entre le 9 août 2008 et la date du dépôt de la requête, le 12 août 2008,
soit la période au cours de laquelle la Cour a établi qu’un différend sus-
ceptible de relever de la CIEDR avait surgi entre les Parties.
   169. Dès lors, une double mission incombe à la Cour à ce stade. Elle
doit déterminer en premier lieu s’il ressort des éléments de fait versés au
dossier que, pendant cette période limitée, la Géorgie et la Fédération de
Russie entamèrent des négociations sur les questions en litige touchant à
l’interprétation ou à l’application de la CIEDR et, dans l’affirmative, éta-

                                                                          69

          convention sur la discrimination raciale (arrêt)                  136

blir en second lieu si celles‑ci échouèrent, ce qui permettrait sa saisine en
application de l’article 22.
   170. Avant d’examiner les pièces permettant de répondre à ces deux
questions, la Cour relève que des négociations eurent bien lieu entre la
Géorgie et la Fédération de Russie avant la naissance du différend. Ces
négociations portaient sur plusieurs questions importantes pour les rela-
tions entre la Géorgie et la Fédération de Russie, à savoir le statut de l’Os-
sétie du Sud et de l’Abkhazie, l’intégrité territoriale de la Géorgie, la menace
du recours ou le recours à la force, les violations du droit international
humanitaire et du droit relatif aux droits de l’homme dont les autorités
abkhazes et sud‑ossètes se seraient rendues coupables et le rôle de la force
de maintien de la paix de la Fédération de Russie. Toutefois, en l’absence
de différend sur des questions relevant de la CIEDR avant le 9 août 2008,
lesdites négociations ne sauraient être réputées avoir porté sur ces questions
et, dès lors, sont dénuées de pertinence pour l’examen de la deuxième excep-
tion préliminaire de la Fédération de Russie auquel la Cour va procéder.
   171. La Cour commence son examen des éléments de preuve présentés
en rappelant le récit que la Géorgie a fait des prétendues négociations
avortées dont elle affirme qu’elles eurent lieu entre la nuit du 7 au 8 août
et le 12 août 2008. Selon la Géorgie, après le 8 août 2008, date à laquelle
elle soutient que la Fédération de Russie lança sa campagne de nettoyage
ethnique contre les Géorgiens de souche en Ossétie du Sud et en Abkhazie,
elle tenta immédiatement d’obtenir de celle‑ci la cessation des violences
perpétrées à l’encontre des civils géorgiens. Les négociations diplomatiques
ayant été suspendues entre les deux pays, la Géorgie affirme qu’elle appela
la Fédération de Russie à négocier par l’intermédiaire de l’Organisation
des Nations Unies. Elle précise que, le 10 août 2008, elle demanda au
Conseil de sécurité de se réunir d’urgence et qu’au cours de cette séance
elle l’informa des violations flagrantes des droits de l’homme alors perpé-
trées à l’encontre des Géorgiens de souche par les forces armées de la
Fédération de Russie, qui n’étaient rien de moins qu’un processus d’exter-
mination de la population géorgienne. Selon la Géorgie, le représentant
permanent de la Fédération de Russie profita de la séance du Conseil pour
prendre acte de la déclaration publique faite la veille par le président Saa-
kachvili, dans laquelle celui‑ci accusait explicitement la Russie de s’être
livrée à un nettoyage ethnique, et pour rejeter cette accusation. Enfin, la
Géorgie affirme que le ministre des affaires étrangères de la Fédération de
Russie déclara publiquement et sans détour que tout nouveau contact
entre la Géorgie et la Fédération de Russie était impossible.
   172. La Géorgie cherche à étayer cette présentation des faits, qui
démontre à son sens qu’elle tenta de négocier avec la Fédération de Rus-
sie et que ses tentatives furent infructueuses, en soumettant un certain
nombre de documents et de déclarations à la Cour. Ceux-ci concernent
aussi bien la première que la deuxième des exceptions préliminaires soule-
vées par la Fédération de Russie et la Cour les a déjà examinés dans la
partie consacrée à la première exception (voir paragraphes 109 à 113). La
première déclaration citée datant de cette période est une conférence de

                                                                             70

          convention sur la discrimination raciale (arrêt)                137

presse organisée par la présidence de la Géorgie le 9 août 2008. Devant un
parterre de journalistes étrangers, le président Saakachvili déclara ce qui
suit :
        « A mesure qu’ils progress[aient] à travers l’Ossétie du Sud, les sol-
    dats et les chars russes expuls[aient] toute la population de souche
    géorgienne de la région. Ce matin, ils [ont] procédé au nettoyage
    ­ethnique de toutes les zones placées sous leur contrôle et expulsé
     les habitants de souche géorgienne. En ce moment même, ils tentent
     d’organiser le nettoyage ethnique des Géorgiens de souche en
     Haute‑Abkhazie et dans les gorges de Kodori. »
    173. Le procès‑verbal de la séance du Conseil de sécurité tenue à la
demande de la Géorgie (Nations Unies, doc. S/PV.5953, 10 août 2008),
au cours de laquelle le représentant de la Géorgie relata en détail les acti-
vités armées qui se déroulaient sur le territoire de son pays, est le
­deuxième document qu’a présenté la Géorgie pour démontrer l’existence
 de négociations au cours de la période considérée. Accusant la Fédération
 de Russie d’activités illicites, le représentant de la Géorgie déclara que
 « [l]e processus d’extermination de la population géorgienne et d’anéantis-
 sement de l’Etat géorgien bat[tait] son plein ».
    174. Dans la déclaration qu’il fit ensuite devant le Conseil de sécurité,
 le représentant de la Fédération de Russie accusa la Géorgie d’être res-
 ponsable du déclenchement des activités armées et les autorités géor-
 giennes d’avoir, de ce fait, procédé au nettoyage ethnique d’une partie de
 leur propre population :
       « Comment pouvons‑nous donc qualifier ces agissements des diri-
    geants géorgiens ? On dit qu’une agression se définit comme telle
    lorsque seule une partie en attaque une autre, unilatéralement — mais
    si l’agression est dirigée contre son propre peuple, est‑ce mieux ? Quels
    termes juridiques peut‑on utiliser pour décrire ce qu’ont fait les diri-
    geants géorgiens ? Pouvons‑nous parler de nettoyage ethnique, par
    exemple, quand quelques jours suffisent pour transformer en réfugiés
    près de 30 000 personnes, soit plus d’un quart des 120 000 personnes
    qui vivent en Ossétie du Sud ? Ces personnes ont quitté l’Ossétie du
    Sud pour le nord au péril de leur vie. S’agit‑il ou non de nettoyage
    ethnique ? Doit‑on évoquer un génocide ? Lorsque, sur une popula-
    tion de 120 000 personnes, 2000 civils meurent, s’agit‑il ou non d’un
    génocide ? Combien de personnes, combien de civils doivent mourir
    avant que nous ne parlions de génocide ? »
   175. Au cours de la même séance, les représentants de la Géorgie et de
la Fédération de Russie firent part d’autres observations aux membres du
Conseil de sécurité. Le représentant de la Géorgie les pressa de prendre
des mesures en déclarant que « l’intention de la Russie [était d’]éliminer
l’Etat géorgien et [d’]exterminer sa population ». Le représentant de la
Fédération de Russie lui répondit que « les intentions de la Fédération de
Russie dans cette situation [étaient] de garantir que les peuples de l’Ossé-

                                                                           71

            convention sur la discrimination raciale (arrêt)                                                   138

 tie du Sud et de l’Abkhazie n’aur[aient] pas à craindre pour leur vie ou
 pour leur identité ».
    176. Enfin, la Géorgie présente la transcription d’une conférence de
presse tenue à Moscou le 12 août 2008 — le jour où elle a déposé sa
requête — par le ministre des affaires étrangères de la Fédération de
­Russie et le ministre des affaires étrangères de la Finlande et président
 en exercice de l’OSCE.
    177. La Cour relève, dans le texte de cette conférence de presse, cer-
 tains éléments importants. Premièrement, la Fédération de Russie rendait
 les autorités géorgiennes de l’époque responsables du déclenchement des
 opérations armées. Deuxièmement, elle affirmait n’avoir « aucune
 confiance en Mikhaïl Nikolaïevitch Saakachvili » et qu’« il n’é[tait] guère
 possible d’entretenir des relations fondées sur le respect mutuel … avec les
 autorités géorgiennes actuelles ». Troisièmement, la Fédération de Russie
 annonçait que sa « politique à l’égard du processus de négociation sera[it]
 sensiblement différente ». Quatrièmement, elle proposait sa vision des
 mesures essentielles à prendre pour rétablir la paix, notamment la cessa-
 tion des activités armées et la « signature d’un accord juridiquement
 contraignant sur le non‑recours à la force » entre la Géorgie, l’Abkhazie
 et l’Ossétie du Sud. Cinquièmement, elle indiquait avoir reçu confirma-
 tion du président en exercice de l’OSCE que la Géorgie était disposée à
 conclure un tel accord. En outre, le ministre des affaires étrangères de la
 Fédération de Russie déclara ce qui suit :
        « En fait, il n’est pas exagéré de dire qu’il est question de net-
    toyage ethnique, de génocide et de crimes de guerre [commis par la
    Géorgie].
    �����������������������������������������������������������������������������������������������������������������
        M. Saakachvili … a proféré des propos hystériques, accusant la
    partie russe de chercher à annexer l’ensemble de la Géorgie, sans
    hésiter à employer les termes de « nettoyage ethnique » ; mais il est
    vrai que c’était la Fédération de Russie qu’il accusait de tels actes. »
    178. La Cour formule deux observations à la lumière des propos du
ministre des affaires étrangères de la Fédération de Russie. Premièrement,
pour ce qui est de la CIEDR, elle note que la question du nettoyage
­ethnique n’était pas devenue l’objet de véritables négociations ou tentatives
 de négociations entre les Parties. La Cour est d’avis que, si les allégations
 de nettoyage ethnique et leurs démentis peuvent attester l’existence d’un
 différend sur l’interprétation et l’application de la Convention, elles ne
 constituent des tentatives de négociations de la part ni de l’une ni de
 l’autre des Parties.
    179. Deuxièmement, la Cour observe que la question des négociations
 entre la Géorgie et la Fédération de Russie est complexe. D’un côté, le
 ministre des affaires étrangères de cette dernière manifesta son méconten-
 tement à l’égard de M. Saakachvili personnellement, et indiqua « qu’à son
 avis la Russie ne serait pas disposée à négocier, ni même parler, avec
 M. Saakachvili » et que, ce dernier « ne pouvant plus être [le] partenaire

                                                                                                                  72

           convention sur la discrimination raciale (arrêt)                  139

[de la Fédération de Russie], mieux valait qu’il s’en aille ». D’un autre
côté, il ne fit pas de son souhait de voir le président Saakachvili « se repen-
tir » du « crime commis contre [les] citoyens [russes] » une « condition de
l’arrêt de la phase actuelle des opérations militaires » et de la reprise des
pourparlers sur le non‑recours à la force, ajoutant :
        « Pour ce qui est de la Géorgie, nous avons toujours traité et conti-
     nuons de traiter le peuple géorgien avec un grand respect. Nous souhai-
     tons toujours entretenir avec lui des relations amicales et harmonieuses
     et sommes convaincus qu’il fera malgré tout preuve de sagesse. »
    180. Nonobstant le ton de certains propos tenus par le ministre des
affaires étrangères de la Fédération de Russie à l’égard du président Saa-
kachvili, la Cour est d’avis que, d’une manière générale, la Fédération de
Russie n’excluait pas la possibilité de négociations futures sur les activités
armées auxquelles elle se livrait alors et sur le rétablissement de la paix
entre la Géorgie, l’Abkhazie et l’Ossétie du Sud. Elle considère toutefois
que le respect par la Russie de ses obligations en matière d’élimination de
la discrimination raciale n’était pas l’objet de telles négociations. En consé-
quence, indépendamment des déclarations ambiguës et peut‑être contradic-
toires de la Fédération de Russie sur la question des négociations avec la
Géorgie en général, et avec le président Saakachvili en particulier, celles‑ci
n’avaient pas trait à des questions relevant de la CIEDR. La Cour consi-
dère dans ces conditions que le point de savoir si la Fédération de Russie
voulait l’arrêt ou la poursuite des négociations avec la Géorgie sur la ques-
tion du conflit armé est sans objet en la présente espèce. Les propos du
président et du ministre des affaires étrangères de la Fédération de Russie
concernant la perspective de pourparlers avec le président de la Géorgie
n’éliminaient donc pas toute possibilité de négociations se rapportant à la
CIEDR, celles‑ci n’ayant jamais été tentées réellement ou dans ce but
­précis.
    181. En bref, la Cour ne saurait considérer que ces déclarations — qu’il
 s’agisse de la conférence de presse du président de la Géorgie ou des décla-
 rations faites au Conseil de sécurité — constituent de la part de la Géorgie
 de véritables tentatives de négociation sur des questions relevant de la
 CIEDR. Comme elle l’a expliqué de manière détaillée à propos de la pre-
 mière exception préliminaire soulevée par la Fédération de Russie, la Cour
 estime que les accusations et réponses formulées par l’une et l’autre des Par-
 ties sur les questions d’« extermination » et de « nettoyage ethnique » attestent
l’existence d’un différend sur des questions relevant de la Convention. Elles
ne prouvent cependant pas qu’il fut tenté de négocier sur ces questions.
    182. En conséquence, la Cour ne peut accueillir non plus les conclu-
 sions de la Géorgie selon lesquelles « le fait que la Russie a refusé de négo-
 cier avec la Géorgie pendant sa campagne de nettoyage ethnique, et
 deux jours avant le dépôt de la requête, suffit à conférer compétence à la
 Cour en vertu de l’article 22 ». Elle conclut que les éléments versés au
 dossier montrent que, entre le 9 et le 12 août 2008, la Géorgie ne tenta pas
 de négocier avec la Fédération de Russie au sujet de questions touchant

                                                                               73

          convention sur la discrimination raciale (arrêt)               140

la Convention et que, en conséquence, la Géorgie et la Fédération de
Russie n’entamèrent pas de négociations portant sur le respect par cette
dernière de ses obligations de fond au titre de la CIEDR.
   183. La Cour a déjà relevé (voir paragraphe 149) que la Géorgie n’a
pas prétendu avoir eu recours ou tenté d’avoir recours, avant de la saisir,
à l’autre mode de règlement des différends visé à l’article 22, à savoir les
procédures expressément prévues par la CIEDR. Considérant qu’elle a
conclu, au paragraphe 141, que l’article 22 de la Convention fait des
négociations et des procédures expressément prévues dans cet instrument
des conditions préalables à l’exercice de sa compétence, et considérant
qu’elle a établi que la Géorgie n’a tenté d’avoir recours à aucun de ces
deux modes de règlement, la Cour n’a pas besoin de se demander si ces
deux conditions sont cumulatives ou alternatives.
   184. La Cour conclut en conséquence qu’il n’a été satisfait à aucune
des conditions énoncées à l’article 22 de la CIEDR, lequel ne saurait donc
fonder sa compétence en la présente espèce. En conséquence, la deuxième
exception préliminaire de la Fédération de Russie est retenue.


         IV. Troisième et quatrième exceptions préliminaires
  185. Ayant retenu la deuxième exception préliminaire de la Fédération
de Russie, la Cour conclut qu’elle n’a pas à se pencher ni à se prononcer
sur les autres exceptions à sa compétence soulevées par le défendeur, et
qu’elle ne pourra pas connaître du fond de l’affaire.

                                       *
                                   *       *

   186. La Cour a, dans son ordonnance du 15 octobre 2008, indiqué cer-
taines mesures conservatoires. Cette ordonnance cesse de produire ses
effets dès le prononcé du présent arrêt. Les Parties ont le devoir de s’ac-
quitter de leurs obligations découlant de la CIEDR, devoir que la Cour a
rappelé dans ladite ordonnance.

                                       *
                                   *       *

  187. Par ces motifs,
  La Cour,
  1) a) Par douze voix contre quatre,
  Rejette la première exception préliminaire soulevée par la Fédération
de Russie ;
  pour : M. Owada, président ; MM. Al‑Khasawneh, Simma, Abraham, Keith,
    Sepúlveda‑Amor, Bennouna, Cançado Trindade, Yusuf, Greenwood,
    Mme Donoghue, juges ; M. Gaja, juge ad hoc ;
  contre : M. Tomka, vice-président ; MM. Koroma, Skotnikov, Mme Xue, juges ;

                                                                          74

          convention sur la discrimination raciale (arrêt)                  141

  b) Par dix voix contre six,
  Retient la deuxième exception préliminaire soulevée par la Fédération
de Russie ;
  pour : M. Tomka, vice-président ; MM. Koroma, Al‑Khasawneh, Keith,
    Sepúlveda‑Amor, Bennouna, Skotnikov, Yusuf, Greenwood, Mme Xue,
    ­
    juges ;
  contre : M. Owada, président ; MM. Simma, Abraham, Cançado Trindade,
    Mme Donoghue, juges ; M. Gaja, juge ad hoc ;
  2) Par dix voix contre six,
  Dit qu’elle n’a pas compétence pour connaître de la requête déposée
par la Géorgie le 12 août 2008.
  pour : M. Tomka, vice-président ; MM. Koroma, Al-Khasawneh, Keith, Sepúl-
    veda‑Amor, Bennouna, Skotnikov, Yusuf, Greenwood, Mme Xue, juges ;
  contre : M. Owada, président ; MM. Simma, Abraham, Cançado Trindade,
    Mme Donoghue, juges ; M. Gaja, juge ad hoc.

   Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le premier avril deux mille onze, en trois exemplaires,
dont l’un sera déposé aux archives de la Cour et les autres seront transmis
respectivement au Gouvernement de la Géorgie et au Gouvernement de
la Fédération de Russie.

                                                         Le président,
                                                (Signé) Hisashi Owada.
                                                           Le greffier,
                                              (Signé) Philippe Couvreur.



   M. le juge Owada, président, MM. les juges Simma et Abraham,
Mme la juge Donoghue et M. le juge ad hoc Gaja joignent à l’arrêt l’ex-
posé de leur opinion dissidente commune ; M. le juge Owada, président,
joint à l’arrêt l’exposé de son opinion individuelle ; M. le juge Tomka,
vice-président, joint une déclaration à l’arrêt ; MM. les juges Koroma,
Simma et Abraham joignent à l’arrêt les exposés de leur opinion indivi-
duelle ; M. le juge Skotnikov joint une déclaration à l’arrêt ; M. le juge
Cançado Trindade joint à l’arrêt l’exposé de son opinion dissidente ;
M. le juge Greenwood et Mme la juge Donoghue joignent à l’arrêt les
exposés de leur opinion individuelle.

                                                           (Paraphé) H.O.
                                                           (Paraphé) Ph.C.



                                                                             75

